



Exhibit 10.7

$90,000,000

AMENDED AND RESTATED
CREDIT AGREEMENT

dated as of June 13, 2005,

among

SFBC INTERNATIONAL, INC.,
as Borrower,

THE GUARANTORS PARTY HERETO,
as Subsidiary Guarantors,

THE LENDERS PARTY HERETO
and
UBS SECURITIES LLC,
as Arranger and Bookrunner,

GENERAL ELECTRIC CAPITAL CORPORATION,
as Syndication Agent,

SOVEREIGN BANK

and

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Documentation Agents,

and

UBS AG, STAMFORD BRANCH,
as Issuing Bank, Administrative Agent and Collateral Agent,

and

UBS LOAN FINANCE LLC,
as Swingline Lender






--------------------------------------------------------------------------------



TABLE OF CONTENTS




Section

Page

ARTICLE I

DEFINITIONS

1.01

Defined Terms

2

1.02

Classification of Loans and Borrowings

33

1.03

Terms Generally

33

1.04

Accounting Terms; GAAP

33

1.05

Resolution of Drafting Ambiguities

33

ARTICLE II

THE CREDITS

2.01

Commitments

34

2.01A

Additional Commitments; Incremental Term Loans

34

2.02

Loans.

36

2.03

Borrowing Procedure

37

2.04

Evidence of Debt; Repayment of Loans.

37

2.05

Fees.

38

2.06

Interest on Loans.

39

2.07

Termination and Reduction of Commitments.

40

2.08

Interest Elections.

40

2.09

Optional and Mandatory Prepayments of Loans.

41

2.10

Alternate Rate of Interest

44

2.11

Yield Protection.

45

2.12

Breakage Payments

46

2.13

Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

46

2.14

Taxes.

48

2.15

Mitigation Obligations; Replacement of Lenders.

50

2.16

Swingline Loans.

51

2.17

Letters of Credit.

52

ARTICLE III

REPRESENTATIONS AND WARRANTIES

3.01

Organization; Powers

57

3.02

Authorization; Enforceability

57

3.03

No Conflicts

58

3.04

Financial Statements; Projections.

58

3.05

Properties.

59

3.06

Intellectual Property.

60

3.07

Equity Interests and Subsidiaries.

60

3.08

Litigation; Compliance with Laws

61



-i-




--------------------------------------------------------------------------------

Section

Page






3.09

Agreements

61

3.10

Federal Reserve Regulations

61

3.11

Investment Company Act; Public Utility Holding Company Act

61

3.12

Use of Proceeds

61

3.13

Taxes

62

3.14

No Material Misstatements

62

3.15

Labor Matters

62

3.16

Solvency

62

3.17

Employee Benefit Plans

63

3.18

Environmental Matters.

63

3.19

Insurance

64

3.20

Security Documents.

65

3.21

Acquisition Documents; Representations and Warranties in Acquisition Agreement

65

3.22

Anti-Terrorism Law

66

ARTICLE IV

CONDITIONS TO CREDIT EXTENSIONS

4.01

Conditions to Initial Credit Extension

67

4.02

Conditions to All Credit Extensions

72

ARTICLE V

AFFIRMATIVE COVENANTS

5.01

Financial Statements, Reports, etc.

73

5.02

Litigation and Other Notices

75

5.03

Existence; Businesses and Properties.

76

5.04

Insurance.

76

5.05

Obligations and Taxes.

77

5.06

Employee Benefits

78

5.07

Maintaining Records; Access to Properties and Inspections; Annual Meetings.

78

5.08

Use of Proceeds

78

5.09

Compliance with Environmental Laws; Environmental Reports.

79

5.10

Interest Rate Protection

79

5.11

Additional Collateral; Additional Guarantors.

79

5.12

Security Interests; Further Assurances

80

5.13

Information Regarding Collateral.

81

5.14

Affirmative Covenants with Respect to Leases.

82

ARTICLE VI

NEGATIVE COVENANTS

6.01

Indebtedness

82

6.02

Liens

83

6.03

Sale and Leaseback Transactions

85

6.04

Investment, Loan and Advances

85

6.05

Mergers and Consolidations

86

6.06

Asset Sales

87

6.07

Acquisitions

87



-ii-




--------------------------------------------------------------------------------

Section

Page






6.08

Dividends

88

6.09

Transactions with Affiliates

88

6.10

Financial Covenants.

89

6.11

Modifications of Organizational Documents and Other Documents, etc.

90

6.12

Limitation on Certain Restrictions on Subsidiaries

91

6.13

Limitation on Issuance of Capital Stock.

91

6.14

Limitation on Creation of Subsidiaries

92

6.15

Business

92

6.16

Limitation on Accounting Changes

92

6.17

Fiscal Year

92

6.18

Lease Obligations

92

6.19

No Further Negative Pledge

92

6.20

Anti-Terrorism Law; Anti-Money Laundering.

93

6.21

Embargoed Person

93

ARTICLE VII

GUARANTEE

7.01

The Guarantee

93

7.02

Obligations Unconditional

94

7.03

Reinstatement

95

7.04

Subrogation; Subordination

95

7.05

Remedies

95

7.06

Instrument for the Payment of Money

95

7.07

Continuing Guarantee

95

7.08

General Limitation on Guarantee Obligations

95

7.09

Release of Guarantors

96

ARTICLE VIII

EVENTS OF DEFAULT

8.01

Events of Default

96

8.02

Rescission

98

8.03

Application of Proceeds

99

ARTICLE IX

THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

9.01

Appointment and Authority

100

9.02

Rights as a Lender

100

9.03

Exculpatory Provisions

100

9.04

Reliance by Agent

101

9.05

Delegation of Duties

101

9.06

Resignation of Agent

101

9.07

Non-Reliance on Agent and Other Lenders

102

9.08

No Other Duties, etc

102



-iii-




--------------------------------------------------------------------------------

Section

Page






ARTICLE X

MISCELLANEOUS

10.01

Notices.

102

10.02

Waivers; Amendment.

104

10.03

Expenses; Indemnity; Damage Waiver.

107

10.04

Successors and Assigns.

109

10.05

Survival of Agreement

111

10.06

Counterparts; Integration; Effectiveness; Electronic Execution.

111

10.07

Severability

112

10.08

Right of Setoff

112

10.09

Governing Law; Jurisdiction; Consent to Service of Process.

112

10.10

Waiver of Jury Trial

113

10.11

Headings

113

10.12

Treatment of Certain Information; Confidentiality

113

10.13

USA PATRIOT Act Notice

114

10.14

Interest Rate Limitation

114

10.15

Lender Addendum

114

10.16

Effect of Amendment and Restatement of the Existing Credit Agreement

114

10.17

Special Provisions

114






-iv-




--------------------------------------------------------------------------------

Section

Page






ANNEXES

Annex I

Applicable Margin




SCHEDULES

Schedule 1.01(b)

Subsidiary Guarantors

Schedule 3.03

Governmental Approvals; Compliance with Laws

Schedule 3.09

Material Agreements

Schedule 3.13

Tax Matters

Schedule 3.19

Insurance

Schedule 4.01(i)

Local Counsel

Schedule 4.01(p)(vi)

Landlord Access Agreements

Schedule 4.01(q)(iii)

Title Insurance Amounts

Schedule 6.01(b)

Existing Indebtedness

Schedule 6.04(a)

Existing Investments

Schedule 6.15

Business

EXHIBITS

Exhibit A

Form of Administrative Questionnaire

Exhibit B

Form of Assignment and Assumption

Exhibit C

Form of Borrowing Request

Exhibit D

Form of Compliance Certificate

Exhibit E

Form of Interest Election Request

Exhibit F

Form of Joinder Agreement

Exhibit G

Form of Landlord Access Agreement

Exhibit H

Form of LC Request

Exhibit I

Form of Lender Addendum

Exhibit J

Form of Mortgage

Exhibit K-1

Form of Incremental Term Note

Exhibit K-2

Form of Revolving Note

Exhibit K-3

Form of Swingline Note

Exhibit L-1

Form of Perfection Certificate

Exhibit L-2

Form of Perfection Certificate Supplement

Exhibit M

Form of Security Agreement

Exhibit N-1

Form of Opinion of Company Counsel

Exhibit N-2

Form of Opinion of Local Counsel

Exhibit O

Form of Solvency Certificate

Exhibit P

Form of Intercompany Note

Exhibit Q

Form of Non-Bank Certificate

Exhibit R-1

Form of Commitment Increase Supplement

Exhibit R-2

Form of New Lender Supplement






v




--------------------------------------------------------------------------------









AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of June
13, 2005, among SFBC INTERNATIONAL, INC., a Delaware corporation (“Borrower”),
the Subsidiary Guarantors (such term and each other capitalized term used but
not defined herein having the meaning given to it in Article I), the Lenders,
UBS SECURITIES LLC, as lead arranger (in such capacity, “Arranger”), SOVEREIGN
BANK, and WACHOVIA BANK, NATIONAL ASSOCIATION as Co-documentation agents (in
such capacity, “Documentation Agents”), GENERAL ELECTRIC CAPITAL CORPORATION, as
syndication agent (in such capacity, “Syndication Agent”), UBS LOAN FINANCE LLC,
as swingline lender (in such capacity, “Swingline Lender”), and UBS AG, STAMFORD
BRANCH, as issuing bank (in such capacity, “Issuing Bank”), as administrative
agent (in such capacity, “Administrative Agent”) for the Lenders and as
collateral agent (in such capacity, “Collateral Agent”) for the Secured Parties
and the Issuing Bank.

W I T N E S S E T H:

WHEREAS, the Borrower is party to the Credit Agreement, dated as of December 22,
2004 (as amended, supplemented or otherwise modified prior to the date hereof,
the “Existing Credit Agreement”), among the Borrower, the Subsidiary Guarantors,
the Lenders, UBS Securities LLC, as lead arranger, Sovereign Bank, as
documentation agent, General Electric Capital Corporation, as syndication agent,
UBS Loan Finance LLC, as swingline lender, and UBS AG, Stamford Branch, as the
Issuing Bank, the Administrative Agent and the Collateral Agent;

WHEREAS, the Borrower desires, among other things, to (i) repay the Existing
Term Loans (as defined below) outstanding under the Existing Credit Agreement
(the “Refinancing”), (ii) to increase the commitments under the Revolving
Facility (as defined in the Existing Credit Agreement) under the Existing Credit
Agreement by $50,000,000 (the “Revolving Commitment Increase”) to $90,000,000
and (iii) make certain amendments to the Existing Credit Agreement;

WHEREAS, in connection with the Refinancing and the Revolving Commitment
Increase, the Borrower has requested that the Existing Credit Agreement be
amended and restated in its entirety and has requested that the Lenders hereto
make available credit facilities, the proceeds of which will be used to finance
the Refinancing and for general corporate purposes; and

WHEREAS, the Lenders have agreed to make such credit facilities available upon
and subject to the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises and agreements set forth
herein, the parties hereto hereby agree that on the Effective Date, as provided
in Section 10.16, the Existing Credit Agreement shall be amended and restated in
its entirety as follows:

ARTICLE I

DEFINITIONS

1.01

Defined Terms. As used in this Agreement, the following terms shall have the
meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, is used when such Loan,
or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.



-2-




--------------------------------------------------------------------------------









“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

“ABR Loan” shall mean any ABR Term Loan or ABR Revolving Loan.

“ABR Revolving Loan” shall mean any Revolving Loan bearing interest at a rate
determined by reference to the Alternate Base Rate in accordance with the
provisions of Article II.

“ABR Term Loan” shall mean any Incremental Term Loan bearing interest at a rate
determined by reference to the Alternate Base Rate in accordance with the
provisions of Article II.

“Acquired Business” shall mean PharmaNet, Inc., a Delaware corporation

“Acquisition” shall mean the acquisition of all the outstanding Equity Interests
of the Acquired Business by the Borrower pursuant to the Acquisition Agreement.

“Acquisition Agreement” shall mean the Agreement and Plan of Merger, dated as of
November 2, 2004 (as amended, supplemented or otherwise modified from time to
time in accordance with Section 6.11), among the Borrower, SFBC Sub 2004, Inc.,
a Delaware corporation and a direct, wholly-owned subsidiary of the Borrower,
and the Acquired Business.

“Acquisition Consideration” shall mean the purchase consideration for any
Permitted Acquisition and all other payments by Borrower or any of its
Subsidiaries in exchange for, or as part of, or in connection with, any
Permitted Acquisition, whether paid in cash or by exchange of Equity Interests
or of properties or otherwise and whether payable at or prior to the
consummation of such Permitted Acquisition or deferred for payment at any future
time, whether or not any such future payment is subject to the occurrence of any
contingency, and includes any and all payments representing the purchase price
and any assumptions of Indebtedness, “earn-outs” and other agreements to make
any payment the amount of which is, or the terms of payment of which are, in any
respect subject to or contingent upon the revenues, income, cash flow or profits
(or the like) of any person or business; provided that any such future payment
that is subject to a contingency shall be considered Acquisition Consideration
only to the extent of the reserve, if any, required under GAAP at the time of
such sale to be established in respect thereof by Borrower or any of its
Subsidiaries.

“Acquisition Documents” shall mean the collective reference to the Acquisition
Agreement and the other documents listed on Schedule 3.21.

“Adjusted LIBOR Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, (a) an interest rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) determined by the Administrative Agent
to be equal to the LIBOR Rate for such Eurodollar Borrowing in effect for such
Interest Period divided by (b) 1 minus the Statutory Reserves (if any) for such
Eurodollar Borrowing for such Interest Period.

“Administrative Agent” shall have the meaning assigned to such term in the
preamble hereto and includes each other person appointed as the successor
pursuant to Article X.

“Administrative Agent Fee” shall have the meaning assigned to such term in
Section 2.05(b).

“Administrative Questionnaire” shall mean an Administrative Questionnaire in
substantially the form of Exhibit A.



-3-




--------------------------------------------------------------------------------









“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified;
provided, however, that, for purposes of Section 6.09, the term “Affiliate”
shall also include (i) any person that directly or indirectly owns more than 10%
of any class of Equity Interests of the person specified or (ii) any person that
is an executive officer or director of the person specified.

“Agents” shall mean the Administrative Agent and the Collateral Agent; and
“Agent” shall mean any of them.

“Agreement” shall have the meaning assigned to such term in the preamble hereto.

“Alternate Base Rate” shall mean, for any day, a rate per annum (rounded upward,
if necessary, to the nearest 1/100th of 1%) equal to the greater of (a) the Base
Rate in effect on such day and (b) the Federal Funds Effective Rate in effect on
such day plus 0.50%. If the Administrative Agent shall have determined (which
determination shall be conclusive absent manifest error) that it is unable to
ascertain the Federal Funds Effective Rate for any reason, including the
inability or failure of the Administrative Agent to obtain sufficient quotations
in accordance with the terms of the definition thereof, the Alternate Base Rate
shall be determined without regard to clause (b) of the preceding sentence until
the circumstances giving rise to such inability no longer exist. Any change in
the Alternate Base Rate due to a change in the Base Rate or the Federal Funds
Effective Rate shall be effective on the effective date of such change in the
Base Rate or the Federal Funds Effective Rate, respectively.

“Anti-Terrorism Laws” shall have the meaning assigned to such term in
Section 3.22.

“Applicable Fee” shall mean, for any day, with respect to any Commitment, the
applicable percentage set forth in Annex I under the caption “Applicable Fee”.

“Applicable Margin” shall mean, for any day, (x) with respect to Revolving Loans
and Swingline Loans (i) that are ABR Loans, 1.25%, and (ii) that are Eurodollar
Loans, 2.25%, and (y) with respect to any Incremental Term Loan, the applicable
percentage agreed upon by the Borrower and the relevant Lenders in accordance
with Section 2.01A(b); provided that, on and after the first Adjustment Date (as
defined in Annex I) occurring after the completion of two full fiscal quarters
after the Effective Date, the Applicable Margin with respect to Revolving Loans
and Swingline Loans will be determined pursuant to Annex I.

“Applicable Percentage” shall mean, with respect to any Lender, the percentage
of the total Loans and Commitments represented by such Lender’s Loans and
Commitments.

“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

“Arranger” shall have the meaning assigned to such term in the preamble hereto.

“Asset Sale” shall mean (a) any conveyance, sale, lease, sublease, assignment,
transfer or other disposition (including by way of merger or consolidation and
including any Sale and Leaseback Transaction) of any property excluding sales of
inventory and dispositions of cash equivalents, in each case, in the ordinary
course of business, by Borrower or any of its Subsidiaries and (b) any issuance
or sale of any Equity Interests of any Subsidiary of Borrower, in each case, to
any person other than



-4-




--------------------------------------------------------------------------------









(i) Borrower, (ii) any Subsidiary Guarantor or (iii) other than for purposes of
Section 6.06, any other Subsidiary.

“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.04(b)), and accepted by the Administrative
Agent, in substantially the form of Exhibit B, or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” shall mean, when used with respect to any Sale and
Leaseback Transaction, as at the time of determination, the present value
(discounted at a rate equivalent to Borrower’s then-current weighted average
cost of funds for borrowed money as at the time of determination, compounded on
a semi-annual basis) of the total obligations of the lessee for rental payments
during the remaining term of the lease included in any such Sale and Leaseback
Transaction.

“Bailee Letter” shall have the meaning assigned thereto in the Security
Agreement.

“Base Rate” shall mean, for any day, a rate per annum that is equal to the
corporate base rate of interest established by the Administrative Agent from
time to time; each change in the Base Rate shall be effective on the date such
change is effective. The corporate base rate is not necessarily the lowest rate
charged by the Administrative Agent to its customers.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

“Board of Directors” shall mean, with respect to any person, (i) in the case of
any corporation, the board of directors of such person, (ii) in the case of any
limited liability company, the board of managers of such person, (iii) in the
case of any partnership, the Board of Directors of the general partner of such
person and (iv) in any other case, the functional equivalent of the foregoing.

“Borrower” shall have the meaning assigned to such term in the preamble hereto.

“Borrowing” shall mean (a) Loans of the same Class and Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.

“Borrowing Request” shall mean a request by Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C, or such other
form as shall be approved by the Administrative Agent.

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks in New York City are authorized or required by law to close;
provided, however, that when used in connection with a Eurodollar Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

“Capital Expenditures” shall mean, for any period, without duplication, the
increase during that period in the gross property, plant or equipment account in
the consolidated balance sheet of Borrower and its Subsidiaries, determined in
accordance with GAAP, whether such increase is due to purchase of properties for
cash or financed by the incurrence of Indebtedness, but excluding expenditures
made in connection with the replacement, substitution or restoration of property
pursuant to Section 2.09(f).



-5-




--------------------------------------------------------------------------------









“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

“Cash Equivalents” shall mean, as to any person, (a) securities issued, or
directly, unconditionally and fully guaranteed or insured, by the United States
or any agency or instrumentality thereof (provided that the full faith and
credit of the United States is pledged in support thereof) having maturities of
not more than one year from the date of acquisition by such person; (b) time
deposits and certificates of deposit of any Lender or any commercial bank
having, or which is the principal banking subsidiary of a bank holding company
organized under the laws of the United States, any state thereof or the District
of Columbia having, capital and surplus aggregating in excess of $500.0 million
and a rating of “A” (or such other similar equivalent rating) or higher by at
least one nationally recognized statistical rating organization (as defined in
Rule 436 under the Securities Act) with maturities of not more than one year
from the date of acquisition by such person; (c) repurchase obligations with a
term of not more than 30 days for underlying securities of the types described
in clause (a) above entered into with any bank meeting the qualifications
specified in clause (b) above, which repurchase obligations are secured by a
valid perfected security interest in the underlying securities; (d) commercial
paper issued by any person incorporated in the United States rated at least A-1
or the equivalent thereof by Standard & Poor’s Rating Service or at least P-1 or
the equivalent thereof by Moody’s Investors Service Inc., and in each case
maturing not more than one year after the date of acquisition by such person;
(e) investments in money market funds substantially all of whose assets are
comprised of securities of the types described in clauses (a) through (d) above;
and (f) demand deposit accounts maintained in the ordinary course of business.

“Cash Interest Expense” shall mean, for any period, Consolidated Interest
Expense for such period, less the sum of (a) interest on any debt paid by the
increase in the principal amount of such debt including by issuance of
additional debt of such kind, (b) items described in clause (c) or, other than
to the extent paid in cash, clause (g) of the definition of “Consolidated
Interest Expense” and (c) gross interest income of Borrower and its Subsidiaries
for such period.

“Casualty Event” shall mean any loss of title or any loss of or damage to or
destruction of, or any condemnation or other taking (including by any
Governmental Authority) of, any property of Borrower or any of its Subsidiaries.
“Casualty Event” shall include but not be limited to any taking of all or any
part of any Real Property of any person or any part thereof, in or by
condemnation or other eminent domain proceedings pursuant to any Requirement of
Law, or by reason of the temporary requisition of the use or occupancy of all or
any part of any Real Property of any person or any part thereof by any
Governmental Authority, civil or military, or any settlement in lieu thereof.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq and all implementing
regulations.

A “Change in Control” shall be deemed to have occurred if:

(a)

at any time a change of control occurs under the Senior Notes;

(b)

any “person” or “group” (as such terms are used in Sections 13(d) and 14(d) of
the Exchange Act) is or becomes the beneficial owner (as defined in Rules 13d-3
and 13d-5 under the Exchange Act, except that for purposes of this clause such
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire,



-6-




--------------------------------------------------------------------------------









whether such right is exercisable immediately or only after the passage of
time), directly or indirectly, of Voting Stock of Borrower representing more
than 35% of the voting power of the total outstanding Voting Stock of Borrower;
or

(c)

during any period of two consecutive years, individuals who at the beginning of
such period constituted the Board of Directors of Borrower (together with any
new directors whose election to such Board of Directors or whose nomination for
election was approved by a vote of a majority of the members of the Board of
Directors of Borrower, which members comprising such majority are then still in
office and were either directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the Board of Directors of Borrower.

For purposes of this definition, a person shall not be deemed to have beneficial
ownership of Equity Interests subject to a stock purchase agreement, merger
agreement or similar agreement until the consummation of the transactions
contemplated by such agreement.

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking into effect of any law, treaty,
order, policy, rule or regulation, (b) any change in any law, treaty, order,
policy, rule or regulation or in the administration, interpretation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, guideline or directive (whether or not having the force of law)
by any Governmental Authority.

“Charges” shall have the meaning assigned to such term in Section 10.14.

“Class,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Incremental
Term Loans or Swingline Loans and, when used in reference to any Commitment,
refers to whether such Commitment is a Revolving Commitment, Incremental Term
Loan Commitment or Swingline Commitment, in each case, under this Agreement, of
which such Loan, Borrowing or Commitment shall be a part.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall mean, collectively, all of the Security Agreement Collateral,
the Mortgaged Property and all other property of whatever kind and nature
subject or purported to be subject from time to time to a Lien under any
Security Document.

“Collateral Agent” shall have the meaning assigned to such term in the preamble
hereto.

“Commercial Letter of Credit” shall mean any letter of credit or similar
instrument issued for the purpose of providing credit support in connection with
the purchase of materials, goods or services by Borrower or any of its
Subsidiaries in the ordinary course of their businesses.

“Commitment” shall mean, with respect to any Lender, such Lender’s Revolving
Commitment, Incremental Term Loan Commitment or Swingline Commitment.

“Commitment Fee” shall have the meaning assigned to such term in Section 2.05.

“Companies” shall mean Borrower and its Subsidiaries; and “Company” shall mean
any one of them.



-7-




--------------------------------------------------------------------------------









“Compliance Certificate” shall mean a certificate of a Financial Officer
substantially in the form of Exhibit D.

“Consolidated Amortization Expense” shall mean, for any period, the amortization
expense of Borrower and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.

“Consolidated Current Assets” shall mean, as at any date of determination, the
total assets of Borrower and its Subsidiaries which may properly be classified
as current assets on a consolidated balance sheet of Borrower and its
Subsidiaries in accordance with GAAP, excluding cash and Cash Equivalents.

“Consolidated Current Liabilities” shall mean, as at any date of determination,
the total liabilities of Borrower and its Subsidiaries which may properly be
classified as current liabilities (other than the current portion of any Loans)
on a consolidated balance sheet of Borrower and its Subsidiaries in accordance
with GAAP.

“Consolidated Depreciation Expense” shall mean, for any period, the depreciation
expense of Borrower and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period, adjusted by (x) adding thereto, in each case only to the extent
(and in the same proportion) deducted in determining such Consolidated Net
Income (and with respect to the portion of Consolidated Net Income attributable
to any Subsidiary of Borrower only if a corresponding amount would be permitted
at the date of determination to be distributed to Borrower by such Subsidiary
without prior approval (that has not been obtained), pursuant to the terms of
its Organizational Documents and all agreements, instruments and Requirements of
Law applicable to such Subsidiary or its equityholders):

(a)

Consolidated Interest Expense for such period,

(b)

Consolidated Amortization Expense for such period,

(c)

Consolidated Depreciation Expense for such period,

(d)

Consolidated Tax Expense for such period,

(e)

the aggregate amount of all other non-cash charges reducing Consolidated Net
Income (excluding any non-cash charge that results in an accrual of a reserve
for cash charges in any future period) for such period,

(f)

write-offs of deferred financing costs associated with the repayment of the
Existing Term Loans to the extent recorded for such period (and that are not
otherwise included in clause (e) above), and

(g)

an amount not to exceed $2,300,000 representing one-time charges incurred in the
selling process to the extent recorded for such period by PharmaNet, Inc in
connection with its acquisition by the Borrower, and



-8-




--------------------------------------------------------------------------------









(y) subtracting therefrom the aggregate amount of all non-cash items increasing
Consolidated Net Income (other than the accrual of revenue or recording of
receivables in the ordinary course of business) for such period.

Other than for purposes of calculating Excess Cash Flow, Consolidated EBITDA
shall be calculated on a Pro Forma Basis to give effect to the Acquisition, any
Permitted Acquisition and Asset Sales (other than any dispositions in the
ordinary course of business) consummated at any time on or after the first day
of the Test Period thereof as if the Acquisition and each such Permitted
Acquisition had been effected on the first day of such period and as if each
such Asset Sale had been consummated on the day prior to the first day of such
period; provided that, for the purpose of determining Consolidated EBITDA for
any period of four fiscal quarters including the quarters ending June 30, 2004
and September 30, 2004, Consolidated EBITDA shall be deemed to be
(i) $14.6 million, for the quarter ending June 30, 2004, and (ii) $14.2 million,
for the quarter ending September 30, 2004.

“Consolidated Fixed Charge Coverage Ratio” shall mean, for any Test Period, the
ratio of (a) Consolidated EBITDA for such Test Period to (b) Consolidated Fixed
Charges for such Test Period.

“Consolidated Fixed Charges” shall mean, for any period, the sum, without
duplication, of

(a)

Consolidated Interest Expense for such period;

(b)

the aggregate amount of Capital Expenditures for such period;

(c)

all cash payments in respect of income taxes made during such period (net of any
cash refund in respect of income taxes actually received during such period);

(d)

the principal amount of all scheduled amortization payments on all Indebtedness
(including the principal component of all Capital Lease Obligations, but
excluding such amortization payments on Indebtedness incurred to finance Capital
Expenditures included in clause (b) above in such period or any prior period) of
Borrower and its Subsidiaries for such period (as determined on the first day of
the respective period);

(e)

the product of (i) all cash dividend payments on any series of Disqualified
Capital Stock of Borrower or any of its Subsidiaries (other than dividend
payments to Borrower or any of its Subsidiaries) multiplied by (ii) a fraction,
the numerator of which is one and the denominator of which is one minus the then
current combined federal, state and local statutory tax rate of Borrower and its
Subsidiaries, expressed as a decimal;

(f)

the product of (i) all cash dividend payments on any Preferred Stock (other than
Disqualified Capital Stock) of Borrower or any of its Subsidiaries (other than
dividend payments to any Subsidiary of the Borrower) multiplied by (ii) a
fraction, the numerator of which is one and the denominator of which is one
minus the then current combined federal, state and local statutory tax rate of
Borrower and its Subsidiaries, expressed as a decimal; and

(g)

the aggregate amount of all earnout payments made in connection with the
acquisition of NDS and Clinical Pharmacology pursuant to contractual
arrangements entered into with the respective sellers as part of the
consideration given to such sellers for such acquisitions where the amounts of
such payments are based upon, and are dependent upon, the businesses



-9-




--------------------------------------------------------------------------------









acquired pursuant to such acquisitions achieving meaningful revenue, earnings or
other performance target levels agreed upon in good faith by Borrower and such
sellers;

provided that, for the purposes of determining the Consolidated Fixed Charge
Coverage Ratio for the fiscal quarters ending June 30, 2005 and September 30,
2005, Consolidated Fixed Charges for the relevant period shall be deemed to
equal Consolidated Fixed Charges for such fiscal quarter (and each previous
fiscal quarter commencing after December 31, 2004) multiplied by 2 and 4/3,
respectively.

“Consolidated Funded Indebtedness” shall mean, all Indebtedness (excluding
Indebtedness described in clause (k) in the definition of “Indebtedness”) of
Borrower and its Subsidiaries that matures more than one year from the date of
its creation or matures within one year from such date but is renewable or
extendible, at the option of Borrower and its Subsidiaries, to a date more than
one year from such date or arises under a revolving credit or similar agreement
that obligates the lender or lenders to extend credit during a period of more
than one year from such date, including all current maturities and current
sinking fund payments in respect of such Indebtedness whether or not required to
be paid within one year from the date of its creation and, in the case of
Borrower, Indebtedness in respect of the Loans.

“Consolidated Indebtedness” shall mean, as at any date of determination, the
aggregate amount of all Indebtedness and all LC Exposure of Borrower and its
Subsidiaries, determined on a consolidated basis in accordance with GAAP.

“Consolidated Interest Coverage Ratio” shall mean, for any Test Period, the
ratio of (x) Consolidated EBITDA for such Test Period to (y) Consolidated
Interest Expense for such Test Period.

“Consolidated Interest Expense” shall mean, for any period, the total
consolidated interest expense of Borrower and its Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP plus, without
duplication:

(a)

imputed interest on Capital Lease Obligations and Attributable Indebtedness of
Borrower and its Subsidiaries for such period;

(b)

commissions, discounts and other fees and charges owed by Borrower or any of its
Subsidiaries with respect to letters of credit securing financial obligations,
bankers’ acceptance financing and receivables financings for such period;

(c)

amortization of debt issuance costs, debt discount or premium and other
financing fees and expenses incurred by Borrower or any of its Subsidiaries for
such period;

(d)

cash contributions to any employee stock ownership plan or similar trust made by
Borrower or any of its Subsidiaries to the extent such contributions are used by
such plan or trust to pay interest or fees to any person (other than Borrower or
a Wholly Owned Subsidiary) in connection with Indebtedness incurred by such plan
or trust for such period;

(e)

all interest paid or payable with respect to discontinued operations of Borrower
or any of its Subsidiaries for such period;

(f)

the interest portion of any deferred payment obligations of Borrower or any of
its Subsidiaries for such period; and



-10-




--------------------------------------------------------------------------------









(g)

all interest on any Indebtedness of Borrower or any of its Subsidiaries of the
type described in clause (f) or (k) of the definition of “Indebtedness” for such
period;

provided that, for the purposes of determining the Consolidated Interest
Coverage Ratio for the fiscal quarters ending June 30, 2005 and September 30,
2005, Consolidated Interest Expense for the relevant period shall be deemed to
equal Consolidated Interest Expense for such fiscal quarter (and each previous
fiscal quarter commencing after December 31, 2004) multiplied by 2 and 4/3,
respectively.

Consolidated Interest Expense shall be calculated on a Pro Forma Basis to give
effect to any Indebtedness incurred, assumed or permanently repaid or
extinguished during the relevant Test Period in connection with the Acquisition,
any Permitted Acquisitions and Asset Sales (other than any dispositions in the
ordinary course of business) as if such incurrence, assumption, repayment or
extinguishing had been effected on the first day of such period.

“Consolidated Net Income” shall mean, for any period, the consolidated net
income (or loss) of Borrower and its Subsidiaries determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded from such
net income (to the extent otherwise included therein), without duplication:

(a)

the net income (or loss) of any person (other than a Subsidiary of Borrower) in
which any person other than Borrower and its Subsidiaries has an ownership
interest, except to the extent that cash in an amount equal to any such income
has actually been received by Borrower or (subject to clause (b) below) any of
its Subsidiaries during such period;

(b)

the net income of any Subsidiary of Borrower during such period to the extent
that the declaration or payment of dividends or similar distributions by such
Subsidiary of that income is not permitted by operation of the terms of its
Organizational Documents or any agreement, instrument or Requirement of Law
applicable to that Subsidiary during such period, except that Borrower’s equity
in net loss of any such Subsidiary for such period shall be included in
determining Consolidated Net Income;

(c)

any gain (or loss), together with any related provisions for taxes on any such
gain (or the tax effect of any such loss), realized during such period by
Borrower or any of its Subsidiaries upon any Asset Sale (other than any
dispositions in the ordinary course of business) by Borrower or any of its
Subsidiaries;

(d)

gains and losses due solely to fluctuations in currency values and the related
tax effects determined in accordance with GAAP for such period;

(e)

earnings resulting from any reappraisal, revaluation or write-up of assets;

(f)

unrealized gains and losses with respect to Hedging Obligations for such period;
and

(g)

any extraordinary gain (or extraordinary loss), together with any related
provision for taxes on any such gain (or the tax effect of any such loss),
recorded or recognized by Borrower or any of its Subsidiaries during such
period.

“Consolidated Tax Expense” shall mean, for any period, the tax expense of
Borrower and its Subsidiaries, for such period, determined on a consolidated
basis in accordance with GAAP.



-11-




--------------------------------------------------------------------------------









“Contested Collateral Lien Conditions” shall mean, with respect to any Permitted
Lien of the type described in clauses (a), (b), (d) and (e) of Section 6.02, the
following conditions:

(a)

Borrower shall cause any proceeding instituted contesting such Lien to stay the
sale or forfeiture of any portion of the Collateral on account of such Lien;

(b)

at the option and at the request of the Administrative Agent, to the extent such
Lien is in an amount in excess of $100,000, the appropriate Loan Party shall
maintain cash reserves in an amount sufficient to pay and discharge such Lien
and the Administrative Agent’s reasonable estimate of all interest and penalties
related thereto; and

(c)

such Lien shall in all respects be subject and subordinate in priority to the
Lien and security interest created and evidenced by the Security Documents,
except if and to the extent that the Requirement of Law creating, permitting or
authorizing such Lien provides that such Lien is or must be superior to the Lien
and security interest created and evidenced by the Security Documents.

“Contingent Obligation” shall mean, as to any person, any obligation, agreement,
understanding or arrangement of such person guaranteeing or intended to
guarantee any Indebtedness, leases, dividends or other obligations (“primary
obligations”) of any other person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of such person, whether or not
contingent, (a) to purchase any such primary obligation or any property
constituting direct or indirect security therefor; (b) to advance or supply
funds (i) for the purchase or payment of any such primary obligation or (ii) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor; (c) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation; (d) with respect to bankers’ acceptances,
letters of credit and similar credit arrangements, until a reimbursement
obligation arises (which reimbursement obligation shall constitute
Indebtedness); or (e) otherwise to assure or hold harmless the holder of such
primary obligation against loss in respect thereof; provided, however, that the
term “Contingent Obligation” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business or any product
warranties. The amount of any Contingent Obligation shall be deemed to be an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Contingent Obligation is made (or, if less, the maximum
amount of such primary obligation for which such person may be liable, whether
singly or jointly, pursuant to the terms of the instrument evidencing such
Contingent Obligation) or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such person is required to
perform thereunder) as determined by such person in good faith.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

“Control Agreement” shall have the meaning assigned to such term in the Security
Agreement.

“Credit Extension” shall mean, as the context may require, (i) the making of a
Loan by a Lender or (ii) the issuance of any Letter of Credit, or the amendment,
extension or renewal of any existing Letter of Credit, by the Issuing Bank.



-12-




--------------------------------------------------------------------------------









“Debt Issuance” shall mean the incurrence by Borrower or any of its Subsidiaries
of any Indebtedness after the Original Closing Date (other than as permitted by
Section 6.01).

“Debt Service” shall mean, for any period, Cash Interest Expense for such period
plus scheduled principal amortization of all Indebtedness for such period.

“Default” shall mean any event, occurrence or condition which is, or upon
notice, lapse of time or both would constitute, an Event of Default.

“Default Rate” shall have the meaning assigned to such term in Section 2.06(c).

“Disqualified Capital Stock” shall mean any Equity Interest which, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, on or
prior to the first anniversary of the Final Maturity Date, (b) is convertible
into or exchangeable (unless at the sole option of the issuer thereof) for
(i) debt securities or (ii) any Equity Interests referred to in (a) above, in
each case at any time on or prior to the first anniversary of the Final Maturity
Date, or (c) contains any repurchase obligation which may come into effect prior
to payment in full of all Obligations; provided, however, that any Equity
Interests that would not constitute Disqualified Capital Stock but for
provisions thereof giving holders thereof (or the holders of any security into
or for which such Equity Interests is convertible, exchangeable or exercisable)
the right to require the issuer thereof to redeem such Equity Interests upon the
occurrence of a change in control or an asset sale occurring prior to the first
anniversary of the Final Maturity Date shall not constitute Disqualified Capital
Stock if such Equity Interests provide that the issuer thereof will not redeem
any such Equity Interests pursuant to such provisions prior to the repayment in
full of the Obligations.

“Dividend” with respect to any person shall mean that such person has declared
or paid a dividend or returned any equity capital to the holders of its Equity
Interests or authorized or made any other distribution, payment or delivery of
property (other than Qualified Capital Stock of such person) or cash to the
holders of its Equity Interests as such, or redeemed, retired, purchased or
otherwise acquired, directly or indirectly, for consideration any of its Equity
Interests outstanding (or any options or warrants issued by such person with
respect to its Equity Interests), or set aside any funds for any of the
foregoing purposes, or shall have permitted any of its Subsidiaries to purchase
or otherwise acquire for consideration any of the Equity Interests of such
person outstanding (or any options or warrants issued by such person with
respect to its Equity Interests). Without limiting the foregoing, “Dividends”
with respect to any person shall also include all payments made or required to
be made by such person with respect to any stock appreciation rights, plans,
equity incentive or achievement plans or any similar plans or setting aside of
any funds for the foregoing purposes.

“Documentation Agents” shall have the meaning assigned to such term in the
preamble hereto.

“dollars” or “$” shall mean lawful money of the United States.

“Domestic Subsidiary” shall mean any Subsidiary that is organized or existing
under the laws of the United States, any state thereof or the District of
Columbia.

“Eligible Assignee” shall mean (a) if the assignment does not include assignment
of a Revolving Commitment, (i) any Lender, (ii) an Affiliate of any Lender,
(iii) an Approved Fund and



-13-




--------------------------------------------------------------------------------









(iv) any other person approved by the Administrative Agent (such approval not to
be unreasonably withheld or delayed) and (b) if the assignment includes
assignment of a Revolving Commitment, (i) any Revolving Lender, (ii) an
Affiliate of any Revolving Lender, (iii) an Approved Fund of a Revolving Lender
and (iv) any other person approved by the Administrative Agent, the Issuing
Bank, the Swingline Lender and Borrower (each such approval not to be
unreasonably withheld or delayed); provided that (x) no approval of Borrower
shall be required during the continuance of a Default or during the primary
syndication of the Commitments and Loans by the Arranger until the completion of
the primary syndication (as determined by the Arranger) and (y) “Eligible
Assignee” shall not include Borrower or any of its Affiliates or Subsidiaries or
any natural person.

“Embargoed Person” shall have the meaning assigned to such term in Section 6.21.

“Environment” shall mean ambient air, surface water and groundwater (including
potable water, navigable water and wetlands), the land surface and subsurface
strata, natural resources, the workplace, and any other area or medium in any
Environmental Law.

“Environmental Claim” shall mean any claim, notice, demand, order, action, suit,
proceeding or other communication alleging liability for or obligation with
respect to any investigation, remediation, removal, cleanup, response,
corrective action, damages to natural resources, personal injury, property
damage, fines, penalties or other costs resulting from, related to or arising
out of (i) the presence, Release or threatened Release in or into the
Environment of Hazardous Material at any location or (ii) any violation or
alleged violation of any Environmental Law, and shall include any claim seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from, related to or arising out of the presence,
Release or threatened Release of Hazardous Material or alleged injury or threat
of injury to health, safety or the Environment.

“Environmental Law” shall mean any and all present and future treaties, laws,
statutes, ordinances, regulations, rules, decrees, orders, judgments, consent
orders, consent decrees, code or other binding requirements, and the common law,
relating to protection of public health or the Environment, the Release or
threatened Release of Hazardous Material, natural resources or natural resource
damages, or occupational safety or health.

“Environmental Permit” shall mean any permit, license, approval, registration,
notification, exemption, consent or other authorization required by or from a
Governmental Authority under Environmental Law.

“Equipment” shall have the meaning assigned to such term in the Security
Agreement.

“Equity Interest” shall mean, with respect to any person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or nonvoting), of equity of such person,
including, if such person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
person the right to receive a share of the profits and losses of, or
distributions of property of, such partnership, whether outstanding on the date
hereof or issued after the Original Closing Date, but excluding debt securities
convertible or exchangeable into such equity.

“Equity Issuance” shall mean, without duplication, any issuance or sale by
Borrower after the Effective Date of any Equity Interests in Borrower (including
any Equity Interests issued upon exercise of any warrant or option) or any
warrants or options to purchase Equity Interests; provided, however, that an
Equity Issuance shall not include any Preferred Stock Issuance or Debt Issuance.



-14-




--------------------------------------------------------------------------------









“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

“ERISA Affiliate” shall mean, with respect to any person, any trade or business
(whether or not incorporated) that, together with such person, is treated as a
single employer under Section 414 of the Code.

“ERISA Event” shall mean (a) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the 30-day notice period is waived by regulation);
(b) the existence with respect to any Plan of an “accumulated funding
deficiency” (as defined in Section 412 of the Code or Section 302 of ERISA),
whether or not waived; (c) the failure to make by its due date a required
installment under Section 412(m) of the Code with respect to any Plan or the
failure to make any required contribution to a Multiemployer Plan; (d) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (e) the incurrence by any Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(f) the receipt by any Company or any of its ERISA Affiliates from the PBGC or a
plan administrator of any notice relating to the intention to terminate any Plan
or Plans or to appoint a trustee to administer any Plan, or the occurrence of
any event or condition which could reasonably be expected to constitute grounds
under ERISA for the termination of, or the appointment of a trustee to
administer, any Plan; (g) the incurrence by any Company or any of its ERISA
Affiliates of any liability with respect to the withdrawal from any Plan or
Multiemployer Plan; (h) the receipt by any Company or its ERISA Affiliates of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA; (i) the “substantial
cessation of operations” within the meaning of Section 4062(e) of ERISA with
respect to a Plan; (j) the making of any amendment to any Plan which could
result in the imposition of a lien or the posting of a bond or other security;
and (k) the occurrence of a nonexempt prohibited transaction (within the meaning
of Section 4975 of the Code or Section 406 of ERISA) or any other failure by any
Company or one of its ERISA Affiliates to comply with the applicable provisions
of ERISA or the Code (or the regulations and published interpretations
thereunder) which could reasonably be expected to result in liability to any
Company.

“Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar Loans.

“Eurodollar Loan” shall mean any Eurodollar Revolving Loan or Eurodollar Term
Loan.

“Eurodollar Revolving Borrowing” shall mean a Borrowing comprised of Eurodollar
Revolving Loans.

“Eurodollar Revolving Loan” shall mean any Revolving Loan bearing interest at a
rate determined by reference to the Adjusted LIBOR Rate in accordance with the
provisions of Article II.

“Eurodollar Term Borrowing” shall mean a Borrowing comprised of Eurodollar Term
Loans.

“Eurodollar Term Loan” shall mean any Incremental Term Loan bearing interest at
a rate determined by reference to the Adjusted LIBOR Rate in accordance with the
provisions of Article II.

“Event of Default” shall have the meaning assigned to such term in Section 8.01.



-15-




--------------------------------------------------------------------------------









“Excess Amount” shall have the meaning assigned to such term in Section 2.09(h).

“Excess Cash Flow” shall mean, for any Excess Cash Flow Period, Consolidated
EBITDA for such Excess Cash Flow Period, minus, without duplication:

(a)

Debt Service for such Excess Cash Flow Period;

(b)

any voluntary prepayments of Incremental Term Loans, if any, and any permanent
voluntary reductions to the Revolving Commitments to the extent that an equal
amount of the Revolving Loans simultaneously is repaid, in each case so long as
such amounts are not already reflected in Debt Service, during such Excess Cash
Flow Period;

(c)

Capital Expenditures during such Excess Cash Flow Period (excluding Capital
Expenditures made in such Excess Cash Flow Period where a certificate in the
form contemplated by the following clause (d) was previously delivered) that are
paid in cash;

(d)

Capital Expenditures that Borrower or any of its Subsidiaries shall, during such
Excess Cash Flow Period, become obligated to make but that are not made during
such Excess Cash Flow Period; provided that Borrower shall deliver a certificate
to the Administrative Agent not later than 90 days after the end of such Excess
Cash Flow Period, signed by a Responsible Officer of Borrower and certifying
that such Capital Expenditures will be made in the following Excess Cash Flow
Period;

(e)

the aggregate amount of Investments made in cash during such period pursuant to
Sections 6.04(d) and (k);

(f)

taxes of Borrower and its Subsidiaries that were paid in cash during such Excess
Cash Flow Period or will be paid within six months after the end of such Excess
Cash Flow Period and for which reserves have been established;

(g)

the absolute value of the difference, if negative, of the amount of Net Working
Capital at the end of the prior Excess Cash Flow Period over the amount of Net
Working Capital at the end of such Excess Cash Flow Period;

(h)

losses excluded from the calculation of Consolidated Net Income by operation of
clause (c) or (g) of the definition thereof that are paid in cash during such
Excess Cash Flow Period; and

(i)

to the extent added to determine Consolidated EBITDA, all items that did not
result from a cash payment to Borrower or any of its Subsidiaries on a
consolidated basis during such Excess Cash Flow Period;

provided that any amount deducted pursuant to any of the foregoing clauses that
will be paid after the close of such Excess Cash Flow Period shall not be
deducted again in a subsequent Excess Cash Flow Period; plus, without
duplication:

(i)

the difference, if positive, of the amount of Net Working Capital at the end of
the prior Excess Cash Flow Period over the amount of Net Working Capital at the
end of such Excess Cash Flow Period;



-16-




--------------------------------------------------------------------------------









(ii)

all proceeds received during such Excess Cash Flow Period of any Indebtedness to
the extent used to finance any Capital Expenditure (other than Indebtedness
under this Agreement to the extent there is no corresponding deduction to Excess
Cash Flow above in respect of the use of such borrowings);

(iii)

to the extent any permitted Capital Expenditures referred to in clause (d) above
do not occur in the Excess Cash Flow Period specified in the certificate of
Borrower provided pursuant to clause (d) above, such amounts of Capital
Expenditures that were not so made in the Excess Cash Flow Period specified in
such certificates;

(iv)

any return on or in respect of Investments received in cash during such period,
which Investments were made pursuant to Section 6.04(d) or (k);

(v)

income or gain excluded from the calculation of Consolidated Net Income by
operation of clause (c) or (g) of the definition thereof that is realized in
cash during such Excess Cash Flow Period (except to the extent such gain is
subject to Section 2.09(c), (d), (e) or (f)); and

(vi)

to the extent subtracted in determining Consolidated EBITDA, all items that did
not result from a cash payment by Borrower or any of its Subsidiaries on a
consolidated basis during such Excess Cash Flow Period.

“Excess Cash Flow Period” shall mean (i) the period taken as one accounting
period from January 1, 2005 and ending on December 31, 2005 and (ii) each fiscal
year of Borrower thereafter.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), franchise taxes
imposed on it (in lieu of net income taxes) and branch profits taxes imposed on
it, by the jurisdiction (or any political subdivision thereof) under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is located
and (b) in the case of a Foreign Lender (other than an assignee pursuant to a
request by Borrower under Section 2.15), any U.S. federal withholding tax that
is imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party hereto (or designates a new lending office) or is
attributable to such Foreign Lender’s failure to comply with Section 2.14(e),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from Borrower with respect to such withholding tax
pursuant to Section 2.14(a).

“Executive Order” shall have the meaning assigned to such term in
Section 3.22(a).

“Existing Credit Agreement” shall have the meaning assigned to such terms in the
recitals hereto.

“Existing Term Loans” shall mean the Term Loans (as defined in the Existing
Credit Agreement) made on the Original Closing Date pursuant to the Existing
Credit Agreement.

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System of the United States arranged by federal funds brokers, as
published on the next succeeding Business Day by the



-17-




--------------------------------------------------------------------------------









Federal Reserve Bank of New York, or, if such rate is not so published for any
day that is a Business Day, the average of the quotations for the day for such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by it.

“Fee Letter” shall mean the confidential Fee Letter, dated November 2, 2004,
among Borrower, UBS Loan Finance LLC and UBS Securities LLC.

“Fees” shall mean the Commitment Fees, the Administrative Agent Fees, the LC
Participation Fees and the Fronting Fees.

“Final Maturity Date” shall mean the latest of the Revolving Maturity Date and
Incremental Term Loan Maturity Date.

“Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such person.

“FIRREA” shall mean the Federal Institutions Reform, Recovery and Enforcement
Act of 1989, as amended.

“Foreign Lender” shall mean any Lender that is not, for United States federal
income tax purposes, (i) an individual who is a citizen or resident of the
United States, (ii) a corporation, partnership or other entity treated as a
corporation or partnership created or organized in or under the laws of the
United States, or any political subdivision thereof, (iii) an estate whose
income is subject to U.S. federal income taxation regardless of its source or
(iv) a trust if a court within the United States is able to exercise primary
supervision over the administration of such trust and one or more United States
persons have the authority to control all substantial decisions of such trust.

“Foreign Plan” shall mean any employee benefit plan, program, policy,
arrangement or agreement maintained or contributed to by any Company with
respect to employees employed outside the United States.

“Foreign Subsidiary” shall mean a Subsidiary that is organized under the laws of
a jurisdiction other than the United States or any state thereof or the District
of Columbia.

“Fronting Fee” shall have the meaning assigned to such term in Section 2.05(c).

“Fund” shall mean any person that is (or will be) engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business.

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis.

“Governmental Authority” shall mean the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state, provincial or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).



-18-




--------------------------------------------------------------------------------









“Governmental Real Property Disclosure Requirements” shall mean any Requirement
of Law of any Governmental Authority requiring notification of the buyer,
lessee, mortgagee, assignee or other transferee of any Real Property, facility,
establishment or business, or notification, registration or filing to or with
any Governmental Authority, in connection with the sale, lease, mortgage,
assignment or other transfer (including any transfer of control) of any Real
Property, facility, establishment or business, of the actual or threatened
presence or Release in or into the Environment, or the use, disposal or handling
of Hazardous Material on, at, under or near the Real Property, facility,
establishment or business to be sold, leased, mortgaged, assigned or
transferred.

“Guaranteed Obligations” shall have the meaning assigned to such term in
Section 7.01.

“Guarantees” shall mean the guarantees issued pursuant to Article VII by the
Subsidiary Guarantors.

“Hazardous Materials” shall mean the following: hazardous substances; hazardous
wastes; polychlorinated biphenyls (“PCBs”) or any substance or compound
containing PCBs; asbestos or any asbestos-containing materials in any form or
condition; radon or any other radioactive materials including any source,
special nuclear or by-product material; urea formaldehyde foam; petroleum,
petroleum products, gasoline, crude oil or any fraction thereof; and any other
pollutant or contaminant or chemicals, wastes, materials, compounds,
constituents or substances, subject to regulation or which can give rise to
liability under any Environmental Laws.

“Hedging Agreement” shall mean any swap, cap, collar, forward purchase or
similar agreements or arrangements dealing with interest rates, currency
exchange rates or commodity prices, either generally or under specific
contingencies.

“Hedging Obligations” shall mean obligations under or with respect to Hedging
Agreements.

“Incremental Facility Option Period” shall mean on any date, the period
beginning on the Effective Date to and including the second anniversary of the
Effective Date.

“Incremental Term Borrowing” shall mean a Borrowing comprised of Incremental
Term Loans.

“Incremental Term Loan” shall mean the term loans made by the Lenders to
Borrower pursuant to Section 2.01A(b). Each Incremental Term Loan shall be
either an ABR Term Loan or a Eurodollar Term Loan.

“Incremental Term Loan Commitment” shall mean, with respect to each Lender, the
commitment, if any, of such Lender to make an Incremental Term Loan in
accordance with Section 2.01A(b), or in the Assignment and Assumption pursuant
to which such Lender assumed its Incremental Term Loan Commitment, as
applicable, as the same may be (a) reduced from time to time pursuant to
Section 2.07 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 10.04.

“Incremental Term Loan Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.



-19-




--------------------------------------------------------------------------------









“Incremental Term Loan Maturity Date” shall mean the date agreed upon by the
Borrower and the relevant Lenders in accordance with Section 2.01A(b).

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or advances; (b) all obligations
of such person evidenced by bonds, debentures, notes or similar instruments;
(c) all obligations of such person upon which interest charges are customarily
paid or accrued; (d) all obligations of such person under conditional sale or
other title retention agreements relating to property purchased by such person;
(e) all obligations of such person issued or assumed as the deferred purchase
price of property or services (excluding trade accounts payable and accrued
obligations incurred in the ordinary course of business on normal trade terms
and not overdue by more than 90 days); (f) all Indebtedness of others secured by
any Lien on property owned or acquired by such person, whether or not the
obligations secured thereby have been assumed, but limited to the fair market
value of such property; (g) all Capital Lease Obligations, Purchase Money
Obligations and synthetic lease obligations of such person; (h) all Hedging
Obligations to the extent required to be reflected on a balance sheet of such
person; (i) all Attributable Indebtedness of such person; (j) all obligations of
such person for the reimbursement of any obligor in respect of letters of
credit, letters of guaranty, bankers’ acceptances and similar credit
transactions; and (k) all Contingent Obligations of such person in respect of
Indebtedness or obligations of others of the kinds referred to in clauses (a)
through (j) above. The Indebtedness of any person shall include the Indebtedness
of any other entity (including any partnership in which such person is a general
partner) to the extent such person is liable therefor as a result of such
person’s ownership interest in or other relationship with such entity, except
(other than in the case of general partner liability) to the extent that terms
of such Indebtedness expressly provide that such person is not liable therefor.

“Indemnified Taxes” shall mean all Taxes other than Excluded Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 10.03(b).

“Information” shall have the meaning assigned to such term in Section 10.12.

“Insurance Policies” shall mean the insurance policies and coverages required to
be maintained by each Loan Party which is an owner of Mortgaged Property with
respect to the applicable Mortgaged Property pursuant to Section 5.04 and all
renewals and extensions thereof.

“Insurance Requirements” shall mean, collectively, all provisions of the
Insurance Policies, all requirements of the issuer of any of the Insurance
Policies and all orders, rules, regulations and any other requirements of the
National Board of Fire Underwriters (or any other body exercising similar
functions) binding upon each Loan Party which is an owner of Mortgaged Property
and applicable to the Mortgaged Property or any use or condition thereof.

“Intellectual Property” shall have the meaning assigned to such term in
Section 3.06(a).

“Intercompany Note” shall mean a promissory note substantially in the form of
Exhibit P.

“Interest Election Request” shall mean a request by Borrower to convert or
continue a Revolving Borrowing or Incremental Term Borrowing in accordance with
Section 2.08(b), substantially in the form of Exhibit E.

“Interest Payment Date” shall mean (a) with respect to any ABR Loan (including
Swingline Loans), the last Business Day of each March, June, September and
December to occur during



-20-




--------------------------------------------------------------------------------









any period in which such Loan is outstanding, (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Loan with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period, (c) with respect to any Revolving Loan or
Swingline Loan, the Revolving Maturity Date or such earlier date on which the
Revolving Commitments are terminated and (d) with respect to any Incremental
Term Loan, the Incremental Term Loan Maturity Date.

“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as Borrower may elect; provided that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, and (b) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.

“Investments” shall have the meaning assigned to such term in Section 6.04.

“Issuing Bank” shall mean, as the context may require, (a) UBS AG, Stamford
Branch, in its capacity as issuer of Letters of Credit issued by it; (b) any
other Lender that may become an Issuing Bank pursuant to Sections 2.17(j) and
(k) in its capacity as issuer of Letters of Credit issued by such Lender; or
(c) collectively, all of the foregoing.

“Joinder Agreement” shall mean a joinder agreement substantially in the form of
Exhibit F.

“Landlord Access Agreement” shall mean a Landlord Access Agreement,
substantially in the form of Exhibit G, or such other form as may reasonably be
acceptable to the Administrative Agent.

“LC Commitment” shall mean the commitment of the Issuing Bank to issue Letters
of Credit pursuant to Section 2.17. The amount of the LC Commitment shall
initially be $5.0 million, but in no event exceed the Revolving Commitment.

“LC Disbursement” shall mean a payment or disbursement made by the Issuing Bank
pursuant to a Letter of Credit.

“LC Exposure” shall mean at any time the sum of (a) the aggregate undrawn amount
of all outstanding Letters of Credit at such time plus (b) the aggregate
principal amount of all Reimbursement Obligations outstanding at such time. The
LC Exposure of any Revolving Lender at any time shall mean its Pro Rata
Percentage of the aggregate LC Exposure at such time.

“LC Participation Fee” shall have the meaning assigned to such term in
Section 2.05(c).

“LC Request” shall mean a request by Borrower in accordance with the terms of
Section 2.17(b) and substantially in the form of Exhibit H, or such other form
as shall be approved by the Administrative Agent.



-21-




--------------------------------------------------------------------------------









“Leases” shall mean any and all leases, subleases, tenancies, options,
concession agreements, rental agreements, occupancy agreements, franchise
agreements, access agreements and any other agreements (including all
amendments, extensions, replacements, renewals, modifications and/or guarantees
thereof), whether or not of record and whether now in existence or hereafter
entered into, affecting the use or occupancy of all or any portion of any Real
Property.

“Lender Addendum” shall mean with respect to any Lender on the Effective Date, a
lender addendum in the form of Exhibit I, to be executed and delivered by such
Lender on the Effective Date as provided in Section 10.15.

“Lenders” shall mean (a) the financial institutions that have become a party
hereto pursuant to a Lender Addendum and (b) any financial institution that has
become a party hereto pursuant to an Assignment and Assumption, other than, in
each case, any such financial institution that has ceased to be a party hereto
pursuant to an Assignment and Assumption. Unless the context clearly indicates
otherwise, the term “Lenders” shall include the Swingline Lender.

“Letter of Credit” shall mean any (i) Standby Letter of Credit and
(ii) Commercial Letter of Credit, in each case, issued or to be issued by an
Issuing Bank for the account of Borrower pursuant to Section 2.17.

“Letter of Credit Expiration Date” shall mean the date which is 15 days prior to
the Revolving Maturity Date.

“LIBOR Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate per annum determined by the Administrative Agent to be
the arithmetic mean (rounded upward, if necessary, to the nearest 1/100th of 1%)
of the offered rates for deposits in dollars with a term comparable to such
Interest Period that appears on the Telerate British Bankers Assoc. Interest
Settlement Rates Page (as defined below) at approximately 11:00 a.m., London,
England time, on the second full Business Day preceding the first day of such
Interest Period; provided, however, that (i) if no comparable term for an
Interest Period is available, the LIBOR Rate shall be determined using the
weighted average of the offered rates for the two terms most nearly
corresponding to such Interest Period and (ii) if there shall at any time no
longer exist a Telerate British Bankers Assoc. Interest Settlement Rates Page,
“LIBOR Rate” shall mean, with respect to each day during each Interest Period
pertaining to Eurodollar Borrowings comprising part of the same Borrowing, the
rate per annum equal to the rate at which the Administrative Agent is offered
deposits in dollars at approximately 11:00 a.m., London, England time, two
Business Days prior to the first day of such Interest Period in the London
interbank market for delivery on the first day of such Interest Period for the
number of days comprised therein and in an amount comparable to its portion of
the amount of such Eurodollar Borrowing to be outstanding during such Interest
Period. “Telerate British Bankers Assoc. Interest Settlement Rates Page” shall
mean the display designated as Page 3750 on the Telerate System Incorporated
Service (or such other page as may replace such page on such service for the
purpose of displaying the rates at which dollar deposits are offered by leading
banks in the London interbank deposit market).

“Lien” shall mean, with respect to any property, (a) any mortgage, deed of
trust, lien, pledge, encumbrance, claim, charge, assignment, hypothecation,
security interest or encumbrance of any kind or any arrangement to provide
priority or preference or any filing of any financing statement under the UCC or
any other similar notice of lien under any similar notice or recording statute
of any Governmental Authority, including any easement, right-of-way or other
encumbrance on title to Real Property, in each of the foregoing cases whether
voluntary or imposed by law, and any agreement to give any of the foregoing;
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as



-22-




--------------------------------------------------------------------------------









any of the foregoing) relating to such property; and (c) in the case of
securities, any purchase option, call or similar right of a third party with
respect to such securities.

“Loan Documents” shall mean this Agreement, the Letters of Credit, the Notes (if
any), the Security Documents and, solely for purposes of paragraph (e) of
Section 8.01, the Fee Letter.

“Loan Parties” shall mean Borrower and the Subsidiary Guarantors.

“Loans” shall mean, as the context may require, a Revolving Loan or an
Incremental Term Loan or a Swingline Loan (and shall include any Replacement
Term Loans).

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean (a) a material adverse effect on the
business, assets, results of operations, prospects or condition, financial or
otherwise, or liabilities of Borrower and its Subsidiaries, taken as a whole;
(b) material impairment of the ability of the Loan Parties to fully and timely
perform any of their obligations under any Loan Document; (c) material
impairment of the rights of or benefits or remedies available to the Lenders or
the Collateral Agent under any Loan Document; or (d) a material adverse effect
on the Collateral or the Liens in favor of the Collateral Agent (for its benefit
and for the benefit of the other Secured Parties) on the Collateral or the
priority of such Liens.

“Maximum Rate” shall have the meaning assigned to such term in Section 10.14.

“Merger” shall have the meaning assigned to such term in the second recital
hereto.

“Mortgage” shall mean an agreement, including, but not limited to, a mortgage,
deed of trust or any other document, creating and evidencing a Lien on a
Mortgaged Property, which shall be substantially in the form of Exhibit J or
other form reasonably satisfactory to the Collateral Agent, in each case, with
such schedules and including such provisions as shall be necessary to conform
such document to applicable local or foreign law or as shall be customary under
applicable local or foreign law.

“Mortgaged Property” shall mean (a) each Real Property identified as a Mortgaged
Property on Schedule 7 to the Perfection Certificate dated the Effective Date
and (b) each Real Property, if any, which shall be subject to a Mortgage
delivered after the Effective Date pursuant to Section 5.11(c).

“Multiemployer Plan” shall mean a multiemployer plan within the meaning of
Section 4001(a)(3) or Section 3(37) of ERISA (a) to which any Company or any
ERISA Affiliate is then making or accruing an obligation to make contributions;
(b) to which any Company or any ERISA Affiliate has within the preceding five
plan years made contributions; or (c) with respect to which any Company could
incur liability.

“Net Cash Proceeds” shall mean:

(a)

with respect to any Asset Sale (other than any issuance or sale of Equity
Interests), the cash proceeds received by Borrower or any of its Subsidiaries
(including cash proceeds subsequently received (as and when received by Borrower
or any of its Subsidiaries) in respect of non-cash consideration initially
received) net of (i) selling expenses (including reasonable brokers’ fees or
commissions, legal, accounting and other professional and transactional fees,
transfer and similar taxes and Borrower’s good faith estimate of income taxes
paid or payable in connection with such sale); (ii) amounts provided as a
reserve, in accordance with GAAP, against (x) any liabilities under any
indemnification obligations associated with such



-23-




--------------------------------------------------------------------------------









Asset Sale or (y) any other liabilities retained by Borrower or any of its
Subsidiaries associated with the properties sold in such Asset Sale (provided
that, to the extent and at the time any such amounts are released from such
reserve, such amounts shall constitute Net Cash Proceeds); (iii) Borrower’s good
faith estimate of payments required to be made with respect to unassumed
liabilities relating to the properties sold within 90 days of such Asset Sale
(provided that, to the extent such cash proceeds are not used to make payments
in respect of such unassumed liabilities within 90 days of such Asset Sale, such
cash proceeds shall constitute Net Cash Proceeds); and (iv) the principal
amount, premium or penalty, if any, interest and other amounts on any
Indebtedness for borrowed money which is secured by a Lien on the properties
sold in such Asset Sale (so long as such Lien was permitted to encumber such
properties under the Loan Documents at the time of such sale) and which is
repaid with such proceeds (other than any such Indebtedness assumed by the
purchaser of such properties);

(b)

with respect to any Debt Issuance, any Equity Issuance or any other issuance or
sale of Equity Interests by Borrower or any of its Subsidiaries, the cash
proceeds thereof, net of customary fees, commissions, costs and other expenses
incurred in connection therewith; and

(c)

with respect to any Casualty Event, the cash insurance proceeds, condemnation
awards and other compensation received in respect thereof, net of all reasonable
costs and expenses incurred in connection with the collection of such proceeds,
awards or other compensation in respect of such Casualty Event.

“Net Working Capital” shall mean, at any time, Consolidated Current Assets at
such time minus Consolidated Current Liabilities at such time.

“Notes” shall mean any notes evidencing the Incremental Term Loans, Revolving
Loans or Swingline Loans issued pursuant to this Agreement, if any,
substantially in the form of Exhibit K-1, K-2 or K-3.

“Obligations” shall mean (a) obligations of Borrower and the other Loan Parties
from time to time arising under or in respect of the due and punctual payment of
(i) the principal of and premium, if any, and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Loans, when and as due, whether at maturity, by acceleration,
upon one or more dates set for prepayment or otherwise, (ii) each payment
required to be made by Borrower and the other Loan Parties under this Agreement
in respect of any Letter of Credit, when and as due, including payments in
respect of Reimbursement Obligations, interest thereon and obligations to
provide cash collateral and (iii) all other monetary obligations, including
fees, costs, expenses and indemnities, whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations incurred during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
Borrower and the other Loan Parties under this Agreement and the other Loan
Documents and (b) the due and punctual performance of all covenants, agreements,
obligations and liabilities of Borrower and the other Loan Parties under or
pursuant to this Agreement and the other Loan Documents.

“OFAC” shall have the meaning assigned to such term in Section 3.22.

“Officers’ Certificate” shall mean a certificate executed by the chairman of the
Board of Directors (if an officer), the chief executive officer or the president
and one of the Financial Officers, each in his or her official (and not
individual) capacity.



-24-




--------------------------------------------------------------------------------









“Organizational Documents” shall mean, with respect to any person, (i) in the
case of any corporation, the certificate of incorporation and by-laws (or
similar documents) of such person, (ii) in the case of any limited liability
company, the certificate of formation and operating agreement (or similar
documents) of such person, (iii) in the case of any limited partnership, the
certificate of formation and limited partnership agreement (or similar
documents) of such person, (iv) in the case of any general partnership, the
partnership agreement (or similar document) of such person and (v) in any other
case, the functional equivalent of the foregoing.

“Original Closing Date” shall mean December 22, 2004.

“Other Taxes” shall mean all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Participant” shall have the meaning assigned to such term in Section 10.04(d).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Perfection Certificate” shall mean a certificate in the form of Exhibit L-1 or
any other form approved by the Collateral Agent, as the same shall be
supplemented from time to time by a Perfection Certificate Supplement or
otherwise.

“Perfection Certificate Supplement” shall mean a certificate supplement in the
form of Exhibit L-2 or any other form approved by the Collateral Agent.

“Permitted Acquisition” shall mean any transaction or series of related
transactions for the direct or indirect (a) acquisition of all or substantially
all of the property of any person, or of any business or division of any person;
(b) acquisition of in excess of 50% of the Equity Interests of any person, and
otherwise causing such person to become a Subsidiary of such person; or
(c) merger or consolidation or any other combination with any person, if each of
the following conditions is met:

(i)

no Default then exists or would result therefrom;

(ii)

after giving effect to such transaction on a Pro Forma Basis, (A) Borrower shall
be in compliance with all covenants set forth in Section 6.10 as of the most
recent Test Period (assuming, for purposes of Section 6.10, that such
transaction, and all other Permitted Acquisitions consummated since the first
day of the relevant Test Period for each of the financial covenants set forth in
Section 6.10 ending on or prior to the date of such transaction, had occurred on
the first day of such relevant Test Period), and (B) unless expressly approved
by the Administrative Agent, the person or business to be acquired shall have
generated positive cash flow for the Test Period most recently ended prior to
the date of consummation of such acquisition;

(iii)

no Company shall, in connection with any such transaction, assume or remain
liable with respect to any Indebtedness or other liability (including any
material tax or ERISA liability) of the related seller or the business, person
or properties acquired, except (A) to the extent permitted under Section 6.01
and (B) obligations not constituting Indebtedness incurred in the ordinary
course of business and necessary or desirable to the continued operation of the
underlying properties, and any other such liabilities or obligations not
permitted to be assumed or



-25-




--------------------------------------------------------------------------------









otherwise supported by any Company hereunder shall be paid in full or released
as to the business, persons or properties being so acquired on or before the
consummation of such acquisition;

(iv)

the person or business to be acquired shall be, or shall be engaged in, a
business of the type that Borrower and the Subsidiaries are permitted to be
engaged in under Section 6.15 and the property acquired in connection with any
such transaction shall be made subject to the Lien of the Security Documents and
shall be free and clear of any Liens, other than Permitted Collateral Liens;

(v)

the Board of Directors of the person to be acquired shall not have indicated
publicly its opposition to the consummation of such acquisition (which
opposition has not been publicly withdrawn);

(vi)

all transactions in connection therewith shall be consummated in accordance with
all applicable Requirements of Law;

(vii)

with respect to any transaction involving Acquisition Consideration of more than
$2.0 million, unless the Administrative Agent shall otherwise agree, Borrower
shall have provided the Administrative Agent and the Lenders with (A) historical
financial statements for the last three fiscal years (or, if less, the number of
years since formation) of the person or business to be acquired (audited if
available without undue cost or delay) and unaudited financial statements
thereof for the most recent interim period which are available, (B) reasonably
detailed projections for the succeeding five years pertaining to the person or
business to be acquired and updated projections for Borrower after giving effect
to such transaction, (C) a reasonably detailed description of all material
information relating thereto and copies of all material documentation pertaining
to such transaction, and (D) all such other information and data relating to
such transaction or the person or business to be acquired as may be reasonably
requested by the Administrative Agent or the Required Lenders;

(viii)

at least ten Business Days prior to the proposed date of consummation of the
transaction, Borrower shall have delivered to the Agents and the Lenders an
Officers’ Certificate certifying that (A) such transaction complies with this
definition (which shall have attached thereto reasonably detailed backup data
and calculations showing such compliance), and (B) such transaction could not
reasonably be expected to result in a Material Adverse Effect; and

(ix)

the aggregate amount of the cash portion of the Acquisition Consideration for
all Permitted Acquisitions during any fiscal year of the Borrower shall not
exceed $20.0 million, and the aggregate amount of the Acquisition Consideration
for all Permitted Acquisitions since the Effective Date shall not exceed
$50.0 million; provided that any Equity Interests constituting all or a portion
of such Acquisition Consideration shall not have a cash dividend requirement on
or prior to the Final Maturing Date.

“Permitted Collateral Liens” means (a) in the case of Collateral other than
Mortgaged Property, (i) Contested Liens (as defined in the Security Agreement)
and (ii) the Liens described in clauses (a), (b), (c), (d), (e), (f), (g), (h),
(i), (j), (k) and (l) of Section 6.02 and (b) in the case of Mortgaged Property,
“Permitted Collateral Liens” shall mean the Liens described in clauses (a), (b),
(c), (d) and (j) of Section 6.02; provided, however, on the Effective Date or
upon the date of delivery of each additional Mortgage under Section 5.11 or
5.12, Permitted Collateral Liens shall mean only those Liens set forth in
Schedule B to the applicable Mortgage.



-26-




--------------------------------------------------------------------------------









“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

“person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” shall mean any employee benefit plan that is covered by ERISA which is
maintained or contributed to by any Company or its ERISA Affiliate or with
respect to which any Company or ERISA Affiliate could incur liability (including
under Section 4069 of ERISA).

“Preferred Stock” shall mean, with respect to any person, any and all preferred
or preference Equity Interests (however designated) of such person whether now
outstanding or issued after the Original Closing Date.

“Preferred Stock Issuance” shall mean the issuance or sale by Borrower or any of
its Subsidiaries of any Preferred Stock after the Original Closing Date (other
than as permitted by Section 6.01).

“Premises” shall have the meaning assigned thereto in the applicable Mortgage.

“Pro Forma Basis” shall mean on a basis in accordance with GAAP and
Regulation S-X and otherwise reasonably satisfactory to the Administrative
Agent.

“Pro Rata Percentage” of any Revolving Lender at any time shall mean the
percentage of the total Revolving Commitments of all Revolving Lenders
represented by such Lender’s Revolving Commitment.

“property” shall mean any right, title or interest in or to property or assets
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including Equity Interests or other ownership interests of any
person and whether now in existence or owned or hereafter entered into or
acquired, including all Real Property.

“Property Material Adverse Effect” shall have the meaning assigned thereto in
the Mortgage.

“Purchase Money Obligation” shall mean, for any person, the obligations of such
person in respect of Indebtedness (including Capital Lease Obligations) incurred
for the purpose of financing all or any part of the purchase price of any
property (including Equity Interests of any person) or the cost of installation,
construction or improvement of any property and any refinancing thereof;
provided, however, that (i) such Indebtedness is incurred within one year after
such acquisition of such property by such person and (ii) the amount of such
Indebtedness does not exceed 100% of the cost of such acquisition, installation,
construction or improvement, as the case may be.

“Qualified Capital Stock” of any person shall mean any Equity Interests of such
person that are not Disqualified Capital Stock.

“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold, mineral or other estate) in and to any and all parcels
of or interests in real property owned, leased or operated by any person,
whether by lease, license or other means, together with, in each case, all
easements, hereditaments and appurtenances relating thereto, all improvements
and appurtenant fixtures and equipment, all general intangibles and contract
rights and other property and rights incidental to the ownership, lease or
operation thereof.



-27-




--------------------------------------------------------------------------------









“Refinanced Term Loans” shall have the meaning assigned to such term in
Section 10.02(e).

“Refinancing” shall mean the repayment in full of the Existing Term Loans on the
Effective Date.

“Register” shall have the meaning assigned to such term in Section 10.04(c).

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation S-X” shall mean Regulation S-X promulgated under the Securities Act.

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Reimbursement Obligations” shall mean Borrower’s obligations under
Section 2.17(e) to reimburse LC Disbursements.

“Related Parties” shall mean, with respect to any person, such person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such person and of such person’s Affiliates.

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Hazardous Material in,
into, onto or through the Environment.

“Replacement Term Loans” shall have the meaning assigned to such term in
Section 10.02(e).

“Required Class Lenders” shall mean (i) with respect to Incremental Term Loans,
Lenders having more than 50% of all Incremental Term Loans outstanding, if any,
and (ii) with respect to Revolving Loans, Required Revolving Lenders.

“Required Lenders” shall mean Lenders having more than 50% of the sum of all
Loans outstanding, LC Exposure and unused Revolving and Incremental Term Loan
Commitments.

“Required Revolving Lenders” shall mean Lenders having more than 50% of all
Revolving Commitments or, after the Revolving Commitments have terminated, more
than 50% of all Revolving Exposure.

“Requirements of Law” shall mean, collectively, any and all requirements of any
Governmental Authority including any and all laws, judgments, orders, decrees,
ordinances, rules, regulations, statutes or case law.



-28-




--------------------------------------------------------------------------------









“Response” shall mean (a) “response” as such term is defined in CERCLA,
42 U.S.C. § 9601(24), and (b) all other actions required by any Governmental
Authority or voluntarily undertaken to (i) clean up, remove, treat, abate or in
any other way address any Hazardous Material in the Environment; (ii) prevent
the Release or threat of Release, or minimize the further Release, of any
Hazardous Material; or (iii) perform studies and investigations in connection
with, or as a precondition to, or to determine the necessity of the activities
described in, clause (i) or (ii) above.

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof with responsibility for the administration of the obligations of such
person in respect of this Agreement.

“Revolving Availability Period” shall mean the period from and including the
Effective Date to but excluding the earlier of (i) the Business Day preceding
the Revolving Maturity Date and (ii) the date of termination of the Revolving
Commitments.

“Revolving Borrowing” shall mean a Borrowing comprised of Revolving Loans.

“Revolving Commitment” shall mean, with respect to each Lender, the commitment,
if any, of such Lender to make Revolving Loans hereunder up to the amount set
forth on Schedule I to the Lender Addendum executed and delivered by such
Lender, or in the Assignment and Assumption pursuant to which such Lender
assumed its Revolving Commitment, as applicable, as the same may be (a) reduced
from time to time pursuant to Section 2.07 and (b) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to
Section 10.04. The aggregate amount of the Lenders’ Revolving Commitments on the
Effective Date is $90.0 million.

“Revolving Exposure” shall mean, with respect to any Lender at any time, the
aggregate principal amount at such time of all outstanding Revolving Loans of
such Lender, plus the aggregate amount at such time of such Lender’s LC
Exposure, plus the aggregate amount at such of such Lender’s Swingline Exposure.

“Revolving Lender” shall mean a Lender with a Revolving Commitment.

“Revolving Loan” shall mean a Loan made by the Lenders to Borrower pursuant to
Section 2.01(a). Each Revolving Loan shall either be an ABR Revolving Loan or a
Eurodollar Revolving Loan.

“Revolving Maturity Date” shall mean December 22, 2009 or, if such date is not a
Business Day, the first Business Day thereafter, provided that, in the event
that the aggregate principal amount of the Senior Notes have not been refinanced
on or prior to February 1, 2009 such that no principal payment is due under such
refinancing under any circumstance prior to the date that is the seventh
anniversary of the Original Closing Date, the Revolving Maturity Date shall be
February 15, 2009.

“Sale and Leaseback Transaction” has the meaning assigned to such term in
Section 6.03.

“Sarbanes-Oxley Act” shall mean the United States Sarbanes-Oxley Act of 2002, as
amended, and all rules and regulations promulgated thereunder.

“Secured Obligations” shall mean (a) the Obligations, (b) the due and punctual
payment and performance of all obligations of Borrower and the other Loan
Parties under each Hedging



-29-




--------------------------------------------------------------------------------









Agreement entered into with any counterparty that is a Secured Party and (c) the
due and punctual payment and performance of all obligations in respect of
overdrafts and related liabilities owed to any Lender, any Affiliate of a
Lender, the Administrative Agent or the Collateral Agent arising from treasury,
depositary and cash management services or in connection with any automated
clearinghouse transfer of funds..

“Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent, each other Agent, the Lenders and each party to a Hedging
Agreement relating to the Loans if at the date of entering into such Hedging
Agreement such person was a Lender or an Affiliate of a Lender and such person
executes and delivers to the Administrative Agent a letter agreement in form and
substance acceptable to the Administrative Agent pursuant to which such person
(i) appoints the Collateral Agent as its agent under the applicable Loan
Documents and (ii) agrees to be bound by the provisions of Sections 10.03 and
10.09.

“Securities Act” shall mean the Securities Act of 1933.

“Securities Collateral” shall have the meaning assigned to such term in the
Security Agreement.

“Security Agreement” shall mean an Amended and Restated Security Agreement
substantially in the form of Exhibit M among the Loan Parties and Collateral
Agent for the benefit of the Secured Parties.

“Security Agreement Collateral” shall mean all property pledged or granted as
collateral pursuant to the Security Agreement delivered (a) on the Original
Closing Date or (b) thereafter pursuant to Section 5.11.

“Security Documents” shall mean the Security Agreement, the Mortgages and each
other security document or pledge agreement delivered in accordance with
applicable local or foreign law to grant a valid, perfected security interest in
any property as collateral for the Secured Obligations, and all UCC or other
financing statements or instruments of perfection required by this Agreement,
the Security Agreement, any Mortgage or any other such security document or
pledge agreement to be filed with respect to the security interests in property
and fixtures created pursuant to the Security Agreement or any Mortgage and any
other document or instrument utilized to pledge or grant or purport to pledge or
grant a security interest or lien on any property as collateral for the Secured
Obligations.

“Senior Note Agreement” shall mean any indenture, note purchase agreement or
other agreement pursuant to which the Senior Notes are issued as in effect on
the date hereof and thereafter amended from time to time subject to the
requirements of this Agreement.

“Senior Note Documents” shall mean the Senior Notes, the Senior Note Agreement
and all other documents executed and delivered with respect to the Senior Notes
or the Senior Note Agreement.

“Senior Notes” shall mean Borrower’s 2.25% Convertible Senior Unsecured Notes
due 2024 issued pursuant to the Senior Note Agreement and any registered notes
issued by Borrower in exchange for, and as contemplated by, such notes with
substantially identical terms as such notes.

“Standby Letter of Credit” shall mean any standby letter of credit or similar
instrument issued for the purpose of supporting (a) workers’ compensation
liabilities of Borrower or any of its Subsidiaries, (b) the obligations of
third-party insurers of Borrower or any of its Subsidiaries arising by



-30-




--------------------------------------------------------------------------------









virtue of the laws of any jurisdiction requiring third-party insurers to obtain
such letters of credit or (c) performance, payment, deposit or surety
obligations of Borrower or any of its Subsidiaries if required by a Requirement
of Law or in accordance with custom and practice in the industry.

“Statutory Reserves” shall mean for any Interest Period for any Eurodollar
Borrowing, the average maximum rate at which reserves (including any marginal,
supplemental or emergency reserves) are required to be maintained during such
Interest Period under Regulation D by member banks of the United States Federal
Reserve System in New York City with deposits exceeding one billion dollars
against “Eurocurrency liabilities” (as such term is used in Regulation D).
Eurodollar Borrowings shall be deemed to constitute Eurodollar liabilities and
to be subject to such reserve requirements without benefit of or credit for
proration, exceptions or offsets which may be available from time to time to any
Lender under Regulation D.

“Subsidiary” shall mean, with respect to any person (the “parent”) at any date,
(i) any person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, (ii) any other
corporation, limited liability company, association or other business entity of
which securities or other ownership interests representing more than 50% of the
voting power of all Equity Interests entitled (without regard to the occurrence
of any contingency) to vote in the election of the Board of Directors thereof
are, as of such date, owned, controlled or held by the parent and/or one or more
subsidiaries of the parent, (iii) any partnership (a) the sole general partner
or the managing general partner of which is the parent and/or one or more
subsidiaries of the parent or (b) the only general partners of which are the
parent and/or one or more subsidiaries of the parent and (iv) any other person
that is otherwise Controlled by the parent and/or one or more subsidiaries of
the parent. Unless the context requires otherwise, “Subsidiary” refers to a
Subsidiary of Borrower.

“Subsidiary Guarantor” shall mean each Subsidiary listed on Schedule 1.01(b),
and each other Subsidiary that is or becomes a party to this Agreement pursuant
to Section 5.11.

“Survey” shall mean a survey of any Mortgaged Property (and all improvements
thereon) which is (a)(i) prepared by a surveyor or engineer licensed to perform
surveys in the jurisdiction where such Mortgaged Property is located, (ii) dated
(or redated) not earlier than six months prior to the date of delivery thereof
unless there shall have occurred within six months prior to such date of
delivery any exterior construction on the site of such Mortgaged Property or any
easement, right of way or other interest in the Mortgaged Property has been
granted or become effective through operation of law or otherwise with respect
to such Mortgaged Property which, in either case, can be depicted on a survey,
in which events, as applicable, such survey shall be dated (or redated) after
the completion of such construction or if such construction shall not have been
completed as of such date of delivery, not earlier than 20 days prior to such
date of delivery, or after the grant or effectiveness of any such easement,
right of way or other interest in the Mortgaged Property, (iii) certified by the
surveyor (in a manner reasonably acceptable to the Administrative Agent) to the
Administrative Agent, the Collateral Agent and the Title Company, (iv) complying
in all respects with the minimum detail requirements of the American Land Title
Association as such requirements are in effect on the date of preparation of
such survey and (v) sufficient for the Title Company to remove all standard
survey exceptions from the title insurance policy (or commitment) relating to
such Mortgaged Property and issue the endorsements of the type required by
Section 4.01(q)(iii) or (b) otherwise acceptable to the Collateral Agent.

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
loans pursuant to Section 2.16, as the same may be reduced from time to time
pursuant to Section 2.07 or Section 2.16. The amount of the Swingline Commitment
shall initially be $2.5 million but in no event exceed the Revolving Commitment.



-31-




--------------------------------------------------------------------------------









“Swingline Exposure” shall mean at any time the aggregate principal amount at
such time of all outstanding Swingline Loans. The Swingline Exposure of any
Revolving Lender at any time shall equal its Pro Rata Percentage of the
aggregate Swingline Exposure at such time.

“Swingline Lender” shall have the meaning assigned to such term in the preamble
hereto.

“Swingline Loan” shall mean any loan made by the Swingline Lender pursuant to
Section 2.16.

“Syndication Agent” shall have the meaning assigned to such term in the preamble
hereto.

“Tax Return” shall mean all returns, statements, filings, attachments and other
documents or certifications required to be filed in respect of Taxes.

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

“Test Period” shall mean, at any time, the four consecutive fiscal quarters of
Borrower then last ended (in each case taken as one accounting period) for which
financial statements have been or are required to be delivered pursuant to
Section 5.01(a) or (b).

“Title Company” shall mean any title insurance company as shall be retained by
Borrower and reasonably acceptable to the Administrative Agent.

“Title Policy” shall have the meaning assigned to such term in
Section 4.01(q)(iii).

“Total Leverage Ratio” shall mean, at any date of determination, the ratio of
Consolidated Indebtedness on such date to Consolidated EBITDA for the Test
Period then most recently ended.

“Transactions” shall mean, collectively, the transactions to occur on or prior
to the Effective Date, including (a) the execution, delivery and performance of
the Loan Documents and the initial borrowings hereunder; (b) the Refinancing;
and (c) the payment of all fees and expenses to be paid on or prior to the
Effective Date and owing in connection with the foregoing.

“Transferred Guarantor” shall have the meaning assigned to such term in
Section 7.09.

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBOR Rate or the Alternate Base Rate.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time
(except as otherwise specified) in any applicable state or jurisdiction.

“United States” shall mean the United States of America.



-32-




--------------------------------------------------------------------------------









“Voting Stock” shall mean, with respect to any person, any class or classes of
Equity Interests pursuant to which the holders thereof have the general voting
power under ordinary circumstances to elect at least a majority of the Board of
Directors of such person.

“Wholly Owned Subsidiary” shall mean, as to any person, (a) any corporation 100%
of whose capital stock (other than directors’ qualifying shares) is at the time
owned by such person and/or one or more Wholly Owned Subsidiaries of such person
and (b) any partnership, association, joint venture, limited liability company
or other entity in which such person and/or one or more Wholly Owned
Subsidiaries of such person have a 100% equity interest at such time.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

1.02

Classification of Loans and Borrowings. For purposes of this Agreement, Loans
may be classified and referred to by Class (e.g., a “Revolving Loan”) or by Type
(e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a “Eurodollar Revolving
Loan”). Borrowings also may be classified and referred to by Class (e.g., a
“Revolving Borrowing,” “Borrowing of Incremental Term Loans”) or by Type
(e.g., a “Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar
Revolving Borrowing”).

1.03

Terms Generally. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise (a) any definition of or reference to any Loan
Document, agreement, instrument or other document herein shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any person shall be construed to include such person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any law or regulation herein shall refer to such law or regulation as amended,
modified or supplemented from time to time, (f) the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights and (g) “on,” when used with respect to the
Mortgaged Property or any property adjacent to the Mortgaged Property, means
“on, in, under, above or about.”

1.04

Accounting Terms; GAAP. Except as otherwise expressly provided herein, all
financial statements to be delivered pursuant to this Agreement shall be
prepared in accordance with GAAP as in effect from time to time and all terms of
an accounting or financial nature shall be construed and interpreted in
accordance with GAAP, as in effect on the date hereof unless otherwise agreed to
by Borrower and the Required Lenders.

1.05

Resolution of Drafting Ambiguities. Each Loan Party acknowledges and agrees that
it was represented by counsel in connection with the execution and delivery of
the Loan Documents to which it is a party, that it and its counsel reviewed and
participated in the preparation and negotiation hereof and thereof and that any
rule of construction to the effect that ambiguities are to be resolved against
the drafting party shall not be employed in the interpretation hereof or
thereof.



-33-




--------------------------------------------------------------------------------









ARTICLE II

THE CREDITS

2.01

Commitments.

(a)

Subject to the terms and conditions and relying upon the representations and
warranties herein set forth, each Lender agrees, severally and not jointly to
make Revolving Loans to Borrower, at any time and from time to time on or after
the Effective Date until the earlier of the Revolving Maturity Date and the
termination of the Revolving Commitment of such Lender in accordance with the
terms hereof, in an aggregate principal amount at any time outstanding that will
not result in such Lender’s Revolving Exposure exceeding such Lender’s Revolving
Commitment.

(b)

On the Effective Date, (i) each Revolving Lender that was not previously a
Revolving Lender (as defined in the Existing Credit Agreement) under the
Existing Credit Agreement or any Lender which has increased its Revolving
Commitment shall make available to the Administrative Agent such amounts in
immediately available funds as the Administrative Agent shall determine, for the
benefit of the other relevant Lenders, as being required in order to cause,
after giving effect to such increase and the use of such amounts to make
payments to such other relevant Lenders, each Revolving Lender’s portion of the
outstanding Revolving Loans of all the Revolving Lenders to equal its Pro Rata
Percentage of such outstanding Revolving Loans and (ii) the Borrower shall be
deemed to have repaid and reborrowed all outstanding Revolving Loans as of the
Effective Date (with such reborrowing to consist of the Types of Loans, with
related Interest Periods if applicable, specified in a notice delivered by the
Borrower in accordance with the requirements of Section 2.03). The deemed
payments made pursuant to clause (ii) of the immediately preceding sentence in
respect of each Eurocurrency Loan denominated in Dollars shall be subject to
indemnification by the Borrower pursuant to the provisions of Section 2.13 if
the deemed payment occurs other than on the last day of the related Interest
Periods.

(c)

Within the limits set forth in clause (a) above and subject to the terms,
conditions and limitations set forth herein, Borrower may borrow, pay or prepay
and reborrow Revolving Loans.

2.01A

Additional Commitments; Incremental Term Loans.

(a)

In the event that the Borrower wishes to increase the aggregate amount of
Revolving Commitments of all the Lenders at any time and from time to time
during the Incremental Facility Option Period, when no Default or Event of
Default has occurred and is continuing, it shall notify the Administrative Agent
in writing of the amount (the “Revolving Offered Increase Amount”) of such
proposed increase (such notice, a “Revolving Commitment Increase Notice”) in a
minimum amount equal to at least $25,000,000. The Borrower may, at its election,
(i) offer one or more of the Lenders the opportunity to provide all or a portion
of any Revolving Offered Increase Amount pursuant to paragraph (c) below and/or
(ii) with the consent of the Administrative Agent, the Swingline Lender and the
Issuing Bank (which consent shall not be unreasonably withheld), offer one or
more additional banks, financial institutions or other entities the opportunity
to provide all or a portion of such Revolving Offered Increase Amount pursuant
to paragraph (d) below. Each Revolving Commitment Increase Notice shall specify
which Lenders and/or banks, financial institutions or other entities the
Borrower desires to provide such Revolving Offered Increase Amount. The Borrower
or, if requested by the Borrower, the Administrative Agent will notify such
Lenders, and/or banks, financial institutions or other entities of such offer.



-34-




--------------------------------------------------------------------------------












(b)

As an alternative or in addition to Section 2.01A(a) above, the Borrower may, at
any time and from time to time during the Incremental Facility Option Period,
when no Default or Event of Default has occurred and is continuing, by written
notice to the Administrative Agent, request the addition of a new tranche of
term loans. The Incremental Term Loans shall: (i) be in minimum amount equal to
at least $25,000,000 and be made in a single drawing on any date; (ii) have such
pricing as may be agreed by the Borrower and the Lenders providing such
Incremental Term Loans; and (iii) have a final maturity date occurring not
earlier than the date which, on the date the Incremental Term Loans are made, is
one year after the Revolving Maturity Date. Commitments in respect of
Incremental Term Loans shall become Commitments under this Agreement pursuant to
an amendment to this Agreement executed by each of the Borrower, each Lender
agreeing to provide such Commitment (and no other Lender shall be required to
execute such amendment), each New Lender, if any, and the Administrative Agent,
and such amendments to the other Loan Documents (executed by the relevant Loan
Party and the Administrative Agent only) as the Borrower and the Administrative
Agent shall reasonably deem appropriate to effect such purpose. The
effectiveness of such amendment shall be subject to the satisfaction on the date
thereof and, if different, on the date on which the Incremental Term Loans are
made, of each of the conditions set forth in paragraphs (b), (c) and (d) of
Section 4.02.

(c)

Any Lender which accepts an offer to it by the Borrower to increase its
Revolving Commitment pursuant to clause (i) of Section 2.01A(a) shall, in each
case, execute a Commitment Increase Supplement with the Borrower, the Swingline
Lender, the Issuing Bank and the Administrative Agent, substantially in the form
of Exhibit R-1, whereupon such Lender shall be bound by and entitled to the
benefits of this Agreement with respect to the full amount of its Revolving
Commitment as so increased.

(d)

Any additional bank, financial institution or other entity which, with the
consent of the Borrower and the Administrative Agent (such consent not to be
unreasonably delayed, conditioned or withheld), elects to become a “Lender”
under this Agreement in connection with any transaction described in
Section 2.01A(a) or 2.01A(b) shall execute a New Lender Supplement (each, a “New
Lender Supplement”), substantially in the form of Exhibit R-2, whereupon such
bank, financial institution or other entity shall become a Lender (a “New
Lender”) for all purposes and to the same extent as if originally a party hereto
and shall be bound by and entitled to the benefits of this Agreement.

(e)

Unless otherwise agreed by the Administrative Agent, if Revolving Loans are then
outstanding and the Borrower wishes to borrow under the additional Revolving
Commitments provided under Section 2.01A(a), the Borrower shall repay all
Revolving Loans then outstanding and reborrow under the Revolving Commitments
then in effect (after giving effect to such additional Revolving Commitments) on
a pro rata basis.

(f)

Notwithstanding anything to the contrary in this Section 2.01A, (i) in no event
shall any transaction effected pursuant to this Section 2.01A cause the sum of
(x) the aggregate amount of the Revolving Offered Increase Amounts and
(y) Incremental Term Loans to exceed $50,000,000, (ii) in no event may the
Borrower deliver more than two Revolving Commitment Increase Notices or request
more than one Incremental Term Loan, (iii) in no event shall there be more than
two Increase Effective Dates and (iv) no Lender shall have any obligation to
increase its Revolving Commitment or commit to make an Incremental Term Loan
unless it agrees to do so in its sole discretion.

(g)

The Administrative Agent shall have received on or prior to each Increase
Effective Date or the date on which any Incremental Term Loan is made, for the
benefit of the Lenders, (i) a legal opinion of counsel to the Borrower covering
such matters as are customary for transactions of this type and such other
matters as may be reasonably requested by the Administrative Agent and
(ii) certified



-35-




--------------------------------------------------------------------------------









copies of resolutions of the Borrower authorizing such Revolving Offered
Increase Amount or Incremental Term Loan, as applicable.

2.02

Loans.

(a)

Each Loan (other than Swingline Loans) shall be made as part of a Borrowing
consisting of Loans made by the Lenders ratably in accordance with their
applicable Commitments; provided that the failure of any Lender to make its Loan
shall not in itself relieve any other Lender of its obligation to lend hereunder
(it being understood, however, that no Lender shall be responsible for the
failure of any other Lender to make any Loan required to be made by such other
Lender). Except for Loans deemed made pursuant to Section 2.17(e)(ii), (x) ABR
Loans comprising any Borrowing shall be in an aggregate principal amount that is
(i) an integral multiple of $1.0 million and not less than $5.0 million or
(ii) equal to the remaining available balance of the applicable Commitments and
(y) the Eurodollar Loans comprising any Borrowing shall be in an aggregate
principal amount that is (i) an integral multiple of $1.0 million and not less
than $5.0 million or (ii) equal to the remaining available balance of the
applicable Commitments.

(b)

Subject to Sections 2.10 and 2.11, each Borrowing shall be comprised entirely of
ABR Loans or Eurodollar Loans as Borrower may request pursuant to Section 2.03.
Each Lender may at its option make any Eurodollar Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of Borrower to repay
such Loan in accordance with the terms of this Agreement. Borrowings of more
than one Type may be outstanding at the same time; provided that Borrower shall
not be entitled to request any Borrowing that, if made, would result in more
than five Eurodollar Borrowings outstanding hereunder at any one time. For
purposes of the foregoing, Borrowings having different Interest Periods,
regardless of whether they commence on the same date, shall be considered
separate Borrowings.

(c)

Except with respect to Loans deemed made pursuant to Section 2.17(e)(ii), each
Lender shall make each Loan to be made by it hereunder on the proposed date
thereof by wire transfer of immediately available funds to such account in New
York City as the Administrative Agent may designate not later than 11:00 a.m.,
New York City time, and the Administrative Agent shall promptly credit the
amounts so received to an account as directed by Borrower in the applicable
Borrowing Request maintained with the Administrative Agent or, if a Borrowing
shall not occur on such date because any condition precedent herein specified
shall not have been met, return the amounts so received to the respective
Lenders.

(d)

Unless the Administrative Agent shall have received notice from a Lender prior
to the date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s portion of such Borrowing, the Administrative
Agent may assume that such Lender has made such portion available to the
Administrative Agent on the date of such Borrowing in accordance with
paragraph (c) above, and the Administrative Agent may, in reliance upon such
assumption, make available to Borrower on such date a corresponding amount. If
the Administrative Agent shall have so made funds available, then, to the extent
that such Lender shall not have made such portion available to the
Administrative Agent, each of such Lender and Borrower severally agrees to repay
to the Administrative Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to Borrower until the date such amount is repaid to the Administrative
Agent at (i) in the case of Borrower, the interest rate applicable at the time
to the Loans comprising such Borrowing and (ii) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation. If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount shall constitute such Lender’s Loan as part of
such Borrowing for



-36-




--------------------------------------------------------------------------------









purposes of this Agreement, and Borrower’s obligation to repay the
Administrative Agent such corresponding amount pursuant to this Section 2.02(d)
shall cease.

(e)

Notwithstanding any other provision of this Agreement, Borrower shall not be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Revolving
Maturity Date or Incremental Term Loan Maturity Date.

2.03

Borrowing Procedure. To request a Revolving Borrowing or an Incremental Term
Borrowing, Borrower shall deliver, by hand delivery or telecopier, a duly
completed and executed Borrowing Request to the Administrative Agent (i) in the
case of a Eurodollar Borrowing, not later than 11:00 a.m., New York City time,
three Business Days before the date of the proposed Borrowing or (ii) in the
case of an ABR Borrowing, not later than 9:00 a.m., New York City time, on the
date of the proposed Borrowing. Each Borrowing Request shall be irrevocable and
shall specify the following information in compliance with Section 2.02:

(a)

whether the requested Borrowing is to be a Borrowing of Revolving Loans or
Incremental Term Loans;

(b)

the aggregate amount of such Borrowing;

(c)

the date of such Borrowing, which shall be a Business Day;

(d)

whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

(e)

in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

(f)

the location and number of Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.02(c); and

(g)

that the conditions set forth in Sections 4.02(b) - (d) have been satisfied as
of the date of the notice.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then Borrower shall be deemed to
have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

2.04

Evidence of Debt; Repayment of Loans.

(a)

Promise to Repay. Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Revolving Lender, the then unpaid
principal amount of each Revolving Loan of such Revolving Lender on the
Revolving Maturity Date and (ii) to the Swingline Lender, the then unpaid
principal amount of each Swingline Loan on the earlier of the Revolving Maturity
Date and the first date after such Swingline Loan is made that is the 15th or
last day of a calendar month and is at least two Business Days after such
Swingline Loan is made; provided that on each date that a Revolving Borrowing is
made, Borrower shall repay all Swingline Loans that were outstanding on the date
such Borrowing was requested.



-37-




--------------------------------------------------------------------------------









(b)

Lender and Administrative Agent Records. Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of Borrower to such Lender resulting from each Loan made by such
Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time under this Agreement. The
Administrative Agent shall maintain accounts in which it will record (i) the
amount of each Loan made hereunder, the Type and Class thereof and the Interest
Period applicable thereto; (ii) the amount of any principal or interest due and
payable or to become due and payable from Borrower to each Lender hereunder; and
(iii) the amount of any sum received by the Administrative Agent hereunder for
the account of the Lenders and each Lender’s share thereof. The entries made in
the accounts maintained pursuant to this paragraph shall be prima facie evidence
of the existence and amounts of the obligations therein recorded; provided that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligations of Borrower
to repay the Loans in accordance with their terms.

(c)

Promissory Notes. Any Lender by written notice to Borrower (with a copy to the
Administrative Agent) may request that Loans of any Class made by it be
evidenced by a promissory note. In such event, Borrower shall prepare, execute
and deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) in
the form of Exhibit K-1, K-2 or K-3, as the case may be. Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 10.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).

2.05

Fees.

(a)

Commitment Fee. Borrower agrees to pay to the Administrative Agent for the
account of each Lender a commitment fee (a “Commitment Fee”) equal to the
Applicable Fee per annum on the average daily unused amount of each Commitment
of such Lender during the period from and including the date hereof to but
excluding the date on which such Commitment terminates. Accrued Commitment Fees
shall be payable in arrears (A) on the last Business Day of March, June,
September and December of each year, commencing on the first such date to occur
after the date hereof, and (B) on the date on which such Commitment terminates.
Commitment Fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). For purposes of computing Commitment Fees with respect
to Revolving Commitments, a Revolving Commitment of a Lender shall be deemed to
be used to the extent of the outstanding Revolving Loans and LC Exposure of such
Lender (and the Swingline Exposure of such Lender shall be disregarded for such
purpose).

(b)

Administrative Agent Fees. Borrower agrees to pay to the Administrative Agent,
for its own account, the administrative fees set forth in the Fee Letter or such
other fees payable in the amounts and at the times separately agreed upon
between Borrower and the Administrative Agent (the “Administrative Agent Fees”).

(c)

LC and Fronting Fees. Borrower agrees to pay (i) to the Administrative Agent for
the account of each Revolving Lender a participation fee (“LC Participation
Fee”) with respect to its participations in Letters of Credit, which shall
accrue at a rate equal to the Applicable Margin from time to time used to
determine the interest rate on Eurodollar Revolving Loans pursuant to
Section 2.06 on the average daily amount of such Lender’s LC Exposure (excluding
any portion thereof attributable to Reimbursement Obligations) during the period
from and including the Effective Date to but excluding the later of the date on
which such Lender’s Revolving Commitment terminates and the date on which such



-38-




--------------------------------------------------------------------------------









Lender ceases to have any LC Exposure, and (ii) to the Issuing Bank a fronting
fee (“Fronting Fee”), which shall accrue at the rate of 0.25% per annum on the
average daily amount of the LC Exposure (excluding any portion thereof
attributable to Reimbursement Obligations) during the period from and including
the Effective Date to but excluding the later of the date of termination of the
Revolving Commitments and the date on which there ceases to be any LC Exposure,
as well as the Issuing Bank’s customary fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Accrued LC Participation Fees and Fronting Fees shall be
payable in arrears (i) on the last Business Day of March, June, September and
December of each year, commencing on the first such date to occur after the
Effective Date, and (ii) on the date on which the Revolving Commitments
terminate. Any such fees accruing after the date on which the Revolving
Commitments terminate shall be payable on demand. Any other fees payable to the
Issuing Bank pursuant to this paragraph shall be payable within ten days after
demand therefor. All LC Participation Fees and Fronting Fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

(d)

All Fees shall be paid on the dates due, in immediately available funds in
dollars, to the Administrative Agent for distribution, if and as appropriate,
among the Lenders, except that Borrower shall pay the Fronting Fees directly to
the Issuing Bank. Once paid, none of the Fees shall be refundable under any
circumstances.

2.06

Interest on Loans.

(a)

ABR Loans. Subject to the provisions of Section 2.06(c), the Loans comprising
each ABR Borrowing, including each Swingline Loan, shall bear interest at a rate
per annum equal to the Alternate Base Rate plus the Applicable Margin in effect
from time to time.

(b)

Eurodollar Loans. Subject to the provisions of Section 2.06(c), the Loans
comprising each Eurodollar Borrowing shall bear interest at a rate per annum
equal to the Adjusted LIBOR Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin in effect from time to time.

(c)

Default Rate. Notwithstanding the foregoing, during a Default, all Obligations
shall, to the extent permitted by applicable law, bear interest, after as well
as before judgment, at a per annum rate equal to (i) in the case of principal of
or interest on any Loan, 2% plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section 2.06 or (ii) in the case of
any other amount, 2% plus the rate applicable to ABR Revolving Loans as provided
in Section 2.06(a) (in either case, the “Default Rate”).

(d)

Interest Payment Dates. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan; provided that (i) interest
accrued pursuant to Section 2.06(c) shall be payable on demand, (ii) in the
event of any repayment or prepayment of any Loan (other than a prepayment of an
ABR Revolving Loan or a Swingline Loan), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurodollar Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion.

(e)

Interest Calculation. All interest hereunder shall be computed on the basis of a
year of 360 days, except that interest computed by reference to the Alternate
Base Rate calculated based on the Base Rate shall be computed on the basis of a
year of 365 days (or 366 days in a leap year), and in each case shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day). The applicable Alternate Base Rate or Adjusted LIBOR Rate shall be
determined by the



-39-




--------------------------------------------------------------------------------









Administrative Agent in accordance with the provisions of this Agreement and
such determination shall be conclusive absent manifest error.

2.07

Termination and Reduction of Commitments.

(a)

Termination of Commitments. The Revolving Commitments, the Swingline Commitment
and the LC Commitment shall automatically terminate on the Revolving Maturity
Date.

(b)

Optional Terminations and Reductions. At its option, Borrower may at any time
terminate, or from time to time permanently reduce, the Commitments of any
Class; provided that (i) each reduction of the Commitments of any Class shall be
in an amount that is an integral multiple of $1.0 million and not less than
$5.0 million and (ii) the Revolving Commitments shall not be terminated or
reduced if, after giving effect to any concurrent prepayment of the Revolving
Loans in accordance with Section 2.09, the aggregate amount of Revolving
Exposures would exceed the aggregate amount of Revolving Commitments.

(c)

Borrower Notice. Borrower shall notify the Administrative Agent in writing of
any election to terminate or reduce the Commitments under Section 2.07(b) at
least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by Borrower pursuant to
this Section shall be irrevocable; provided that a notice of termination of the
Commitments delivered by Borrower may state that such notice is conditioned upon
the effectiveness of other credit facilities, in which case such notice may be
revoked by Borrower (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Any termination or
reduction of the Commitments of any Class shall be permanent. Each reduction of
the Commitments of any Class shall be made ratably among the Lenders in
accordance with their respective Commitments of such Class.

2.08

Interest Elections.

(a)

Generally. Each Revolving Borrowing and Incremental Term Borrowing initially
shall be of the Type specified in the applicable Borrowing Request and, in the
case of a Eurodollar Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, Borrower may elect to convert
such Borrowing to a different Type or to continue such Borrowing and, in the
case of a Eurodollar Borrowing, may elect Interest Periods therefor, all as
provided in this Section. Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. Notwithstanding anything to the contrary, Borrower shall not
be entitled to request any conversion or continuation that, if made, would
result in more than five Eurodollar Borrowings outstanding hereunder at any one
time. This Section shall not apply to Swingline Borrowings, which may not be
converted or continued.

(b)

Interest Election Notice. To make an election pursuant to this Section, Borrower
shall deliver, by hand delivery or telecopier, a duly completed and executed
Interest Election Request to the Administrative Agent not later than the time
that a Borrowing Request would be required under Section 2.03 if Borrower were
requesting a Revolving Borrowing or Incremental Term Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each Interest Election Request shall be irrevocable. Each Interest Election
Request shall specify the following information in compliance with Section 2.02:



-40-




--------------------------------------------------------------------------------









(i)

the Borrowing to which such Interest Election Request applies and, if different
options are being elected with respect to different portions thereof, or if
outstanding Borrowings are being combined, allocation to each resulting
Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) below shall be specified for each resulting Borrowing);

(ii)

the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii)

whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv)

if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period to be
applicable thereto after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then Borrower shall be deemed to have selected
an Interest Period of one month’s duration.

Promptly following receipt of an Interest Election Request, the Administrative
Agent shall advise each Lender of the details thereof and of such Lender’s
portion of each resulting Borrowing.

(c)

Automatic Conversion to ABR Borrowing. If an Interest Election Request with
respect to a Eurodollar Borrowing is not timely delivered prior to the end of
the Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing, the Administrative Agent or
the Required Lenders may require, by notice to Borrower, that (i) no outstanding
Borrowing may be converted to or continued as a Eurodollar Borrowing and
(ii) unless repaid, each Eurodollar Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.

2.09

Optional and Mandatory Prepayments of Loans.

(a)

Optional Prepayments. Borrower shall have the right at any time and from time to
time to prepay any Borrowing, in whole or in part, subject to the requirements
of this Section 2.09; provided that each partial prepayment shall be in an
amount that is an integral multiple of $1.0 million.

(b)

Revolving Loan Prepayments.

(i)

In the event of the termination of all the Revolving Commitments, Borrower
shall, on the date of such termination, repay or prepay all its outstanding
Revolving Borrowings and all outstanding Swingline Loans and replace all
outstanding Letters of Credit or cash collateralize all outstanding Letters of
Credit in accordance with the procedures set forth in Section 2.17(i).

(ii)

In the event of any partial reduction of the Revolving Commitments, then (x) at
or prior to the effective date of such reduction, the Administrative Agent shall
notify Borrower and the Revolving Lenders of the sum of the Revolving Exposures
after giving effect thereto and (y) if the sum of the Revolving Exposures would
exceed the aggregate amount of Revolving Commitments after giving effect to such
reduction, then Borrower shall, on the date of such reduction, first, repay or
prepay Swingline Loans, second, repay or prepay Revolving Borrowings



-41-




--------------------------------------------------------------------------------









and third, replace outstanding Letters of Credit or cash collateralize
outstanding Letters of Credit in accordance with the procedures set forth in
Section 2.17(i), in an aggregate amount sufficient to eliminate such excess.

(iii)

In the event that the sum of all Lenders’ Revolving Exposures exceeds the
Revolving Commitments then in effect, Borrower shall, without notice or demand,
immediately first, repay or prepay Revolving Borrowings, and second, replace
outstanding Letters of Credit or cash collateralize outstanding Letters of
Credit in accordance with the procedures set forth in Section 2.17(i), in an
aggregate amount sufficient to eliminate such excess.

(iv)

In the event that the aggregate LC Exposure exceeds the LC Commitment then in
effect, Borrower shall, without notice or demand, immediately replace
outstanding Letters of Credit or cash collateralize outstanding Letters of
Credit in accordance with the procedures set forth in Section 2.17(i), in an
aggregate amount sufficient to eliminate such excess.

(c)

Asset Sales. Not later than one Business Day following the receipt of any Net
Cash Proceeds of any Asset Sale by Borrower or any of its Subsidiaries, Borrower
shall make prepayments in accordance with Sections 2.09(h) and (i) in an
aggregate amount equal to 100% of such Net Cash Proceeds; provided that:

(i)

no such prepayment shall be required under this Section 2.09(c)(i) with respect
to (A) any Asset Sale permitted by Section 6.06(a), (B) the disposition of
property which constitutes a Casualty Event, or (C) Asset Sales for fair market
value resulting in no more than $100,000 in Net Cash Proceeds per Asset Sale (or
series of related Asset Sales); provided that (x) clause (C) shall not apply in
the case of any Asset Sale described in clause (b) of the definition thereof and
(y) no such prepayment pursuant to this Section 2.09(c)(i) will be required to
be made during any fiscal year of Borrower until the earlier of the last day of
such fiscal year and the date the aggregate Net Cash Proceeds required to be
applied pursuant to this Section 2.09(c)(i) and not yet so applied equals
$1,000,000, at which time all such Net Cash Proceeds shall be so applied; and

(ii)

so long as no Default shall then exist or would arise therefrom and the
aggregate of such Net Cash Proceeds of Asset Sales shall not exceed $2.5 million
in any fiscal year of Borrower, such proceeds shall not be required to be so
applied on such date to the extent that Borrower shall have delivered an
Officers’ Certificate to the Administrative Agent on or prior to such date
stating that such Net Cash Proceeds are expected to be reinvested in fixed or
capital assets within 180 days following the date of such Asset Sale (which
Officers’ Certificate shall set forth the estimates of the proceeds to be so
expended); provided that if all or any portion of such Net Cash Proceeds is not
so reinvested within such 180-day period (including, with respect to Net Cash
Proceeds received after the Original Closing Date, during any such 180-day
period commencing after the Original Closing Date), such unused portion shall be
applied on the last day of such period as a mandatory prepayment as provided in
this Section 2.09(c); provided, further, that if the property subject to such
Asset Sale constituted Collateral, then all property purchased with the Net Cash
Proceeds thereof pursuant to this subsection shall be made subject to the Lien
of the applicable Security Documents in favor of the Collateral Agent, for its
benefit and for the benefit of the other Secured Parties in accordance with
Sections 5.11 and 5.12.

(d)

Debt Issuance or Preferred Stock Issuance. Not later than one Business Day
following the receipt of any Net Cash Proceeds of any Debt Issuance or Preferred
Stock Issuance by Borrower or any of its Subsidiaries, Borrower shall make
prepayments in accordance with Sections 2.09(h) and (i) in an aggregate amount
equal to 100% of such Net Cash Proceeds.



-42-




--------------------------------------------------------------------------------









(e)

Equity Issuance. Not later than one Business Day following the receipt of any
Net Cash Proceeds of any Equity Issuance, Borrower shall make prepayments in
accordance with Sections 2.09(h) and (i) in an aggregate amount equal to 50% of
such Net Cash Proceeds; provided that, notwithstanding the foregoing, the
initial $5,000,000 of the aggregate Net Cash Proceeds from the issuance of
Equity Interests pursuant to the exercise of options granted to employees
pursuant to any of the Borrower’s employee stock purchase plans shall be
excluded from the foregoing requirement.

(f)

Casualty Events. Not later than one Business Day following the receipt of any
Net Cash Proceeds from a Casualty Event by Borrower or any of its Subsidiaries,
Borrower shall make prepayments in accordance with Sections 2.09(h) and (i) in
an aggregate amount equal to 100% of such Net Cash Proceeds; provided that:

(i)

so long as no Default shall then exist or arise therefrom, such proceeds shall
not be required to be so applied on such date to the extent that (A) in the
event such Net Cash Proceeds shall not exceed $2.5 million, Borrower shall have
delivered an Officers’ Certificate to the Administrative Agent on or prior to
such date stating that such proceeds are expected to be used, or (B) in the
event that such Net Cash Proceeds exceed $2.5 million, the Administrative Agent
has elected by notice to Borrower on or prior to such date to require such
proceeds to be used, in each case, to repair, replace or restore any property in
respect of which such Net Cash Proceeds were paid or to reinvest in other fixed
or capital assets, no later than 180 days following the date of receipt of such
proceeds, including any Net Cash Proceeds received as a result of a Casualty
Event occurring on or after the Original Closing Date; provided that if the
property subject to such Casualty Event constituted Collateral under the
Security Documents, then all property purchased with the Net Cash Proceeds
thereof pursuant to this subsection shall be made subject to the Lien of the
applicable Security Documents in favor of the Collateral Agent, for its benefit
and for the benefit of the other Secured Parties in accordance with
Sections 5.11 and 5.12; and

(ii)

if any portion of such Net Cash Proceeds shall not be so applied within such
180-day period, such unused portion shall be applied on the last day of such
period as a mandatory prepayment as provided in this Section 2.09(f).

(g)

Excess Cash Flow. No later than the earlier of (i) 90 days after the end of each
Excess Cash Flow Period and (ii) the date on which the financial statements with
respect to such fiscal year in which such Excess Cash Flow Period occurs are
delivered pursuant to Section 5.01(a), Borrower shall make prepayments in
accordance with Sections 2.09(h) and (i) in an aggregate amount equal to 50% of
Excess Cash Flow for the Excess Cash Flow Period then ended; provided that, the
foregoing percentage shall be reduced to (i) 25%, in the event that the Total
Leverage Ratio as of the last day of the Excess Cash Flow Period then ended is
less than 4.00 to 1.00 and greater than or equal to 3.50 to 1.00 and (ii) 0%, in
the event that the Total Leverage Ratio as of the last day of the Excess Cash
Flow Period then ended is less than 3.50 to 1.00.

(h)

Application of Prepayments. Prior to any optional or mandatory prepayment
hereunder, Borrower shall select the Borrowing or Borrowings to be prepaid and
shall specify such selection in the notice of such prepayment pursuant to
Section 2.09(i), subject to the provisions of this Section 2.09(h). Any
prepayments of Incremental Term Loans pursuant to Section 2.09(c), (d), (e), (f)
or (g) shall be applied to reduce any scheduled prepayments required with
respect thereto, on a pro rata basis among the remaining installments thereof.
After application of mandatory prepayments of Incremental Term Loans, if any,
described above in this Section 2.09(h) and to the extent there are mandatory
prepayment amounts remaining after such application, the Revolving Loans shall
be repaid (without a corresponding permanent reduction of the Revolving
Commitments) among the Revolving



-43-




--------------------------------------------------------------------------------









Lenders in accordance with their applicable Revolving Commitments in an
aggregate amount equal to such excess, and Borrower shall comply with
Section 2.09(b).

Amounts to be applied pursuant to this Section 2.09 to the prepayment of
Incremental Term Loans and Revolving Loans shall be applied, as applicable,
first to reduce outstanding ABR Term Loans and ABR Revolving Loans,
respectively. Any amounts remaining after each such application shall be applied
to prepay Eurodollar Term Loans or Eurodollar Revolving Loans, as applicable.
Notwithstanding the foregoing, if the amount of any prepayment of Loans required
under this Section 2.09 shall be in excess of the amount of the ABR Loans at the
time outstanding (an “Excess Amount”), only the portion of the amount of such
prepayment as is equal to the amount of such outstanding ABR Loans shall be
immediately prepaid and, at the election of Borrower, the Excess Amount shall be
either (A) deposited in an escrow account on terms satisfactory to the
Collateral Agent and applied to the prepayment of Eurodollar Loans on the last
day of the then next-expiring Interest Period for Eurodollar Loans; provided
that (i) interest in respect of such Excess Amount shall continue to accrue
thereon at the rate provided hereunder for the Loans which such Excess Amount is
intended to repay until such Excess Amount shall have been used in full to repay
such Loans and (ii) at any time while a Default has occurred and is continuing,
the Administrative Agent may, and upon written direction from the Required
Lenders shall, apply any or all proceeds then on deposit to the payment of such
Loans in an amount equal to such Excess Amount or (B) prepaid immediately,
together with any amounts owing to the Lenders under Section 2.12.

(i)

Notice of Prepayment. Borrower shall notify the Administrative Agent (and, in
the case of prepayment of a Swingline Loan, the Swingline Lender) by written
notice of any prepayment hereunder (i) in the case of prepayment of a Eurodollar
Borrowing, not later than 11:00 a.m., New York City time, three Business Days
before the date of prepayment, (ii) in the case of prepayment of an ABR
Borrowing, not later than 11:00 a.m., New York City time, one Business Day
before the date of prepayment and (iii) in the case of prepayment of a Swingline
Loan, not later than 11:00 a.m., New York City time, on the date of prepayment.
Each such notice shall be irrevocable; provided that, if a notice of prepayment
is given in connection with a conditional notice of termination of the
Commitments as contemplated by Section 2.07(c), then such notice of prepayment
may be revoked if such termination is revoked in accordance with
Section 2.07(c). Each such notice shall specify the prepayment date, the
principal amount of each Borrowing or portion thereof to be prepaid and, in the
case of a mandatory prepayment, a reasonably detailed calculation of the amount
of such prepayment. Promptly following receipt of any such notice (other than a
notice relating solely to Swingline Loans), the Administrative Agent shall
advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of a Credit
Extension of the same Type as provided in Section 2.02, except as necessary to
apply fully the required amount of a mandatory prepayment. Each prepayment of a
Borrowing shall be applied ratably to the Loans included in the prepaid
Borrowing and otherwise in accordance with this Section 2.09. Prepayments shall
be accompanied by accrued interest to the extent required by Section 2.06.

2.10

Alternate Rate of Interest. If prior to the commencement of any Interest Period
for a Eurodollar Borrowing:

(a)

the Administrative Agent determines (which determination shall be final and
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBOR Rate for such Interest Period; or

(b)

the Administrative Agent is advised in writing by the Required Lenders that the
Adjusted LIBOR Rate for such Interest Period will not adequately and fairly
reflect the cost to



-44-




--------------------------------------------------------------------------------









such Lenders of making or maintaining their Loans included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give written notice thereof to Borrower and
the Lenders as promptly as practicable thereafter and, until the Administrative
Agent notifies Borrower and the Lenders that the circumstances giving rise to
such notice no longer exist, (i) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective and (ii) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing.

2.11

Yield Protection.

(a)

Increased Costs Generally. If any Change in Law shall:

(i)

impose, modify or deem applicable any reserve, special deposit, compulsory loan,
insurance charge or similar requirement against assets of, deposits with or for
the account of, or credit extended or participated in, by any Lender (except any
reserve requirement reflected in the Adjusted LIBOR Rate) or the Issuing Bank;

(ii)

subject any Lender or the Issuing Bank to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurodollar Loan made by it, or change the basis of taxation of
payments to such Lender or the Issuing Bank in respect thereof (except for
Indemnified Taxes or Other Taxes covered by Section 2.14 and any change in the
rate of tax on the overall net income of such Lender or the Issuing Bank); or

(iii)

impose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Loans
made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender, the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company, if any, of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or the Issuing Bank
hereunder (whether of principal, interest or any other amount), then, upon
request of such Lender or the Issuing Bank, Borrower will pay to such Lender or
the Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.

(b)

Capital Requirements. If any Lender or the Issuing Bank determines (in good
faith, but in its sole absolute discretion) that any Change in Law affecting
such Lender or the Issuing Bank or any lending office of such Lender or such
Lender’s or the Issuing Bank’s holding company, if any, regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s or the Issuing Bank’s capital or on the capital of such Lender’s or the
Issuing Bank’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy), then from time to time Borrower will pay to
such Lender or



-45-




--------------------------------------------------------------------------------









the Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.

(c)

Certificates for Reimbursement. A certificate of a Lender or the Issuing Bank
setting forth the amount or amounts necessary to compensate such Lender or the
Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section 2.11 and delivered to Borrower shall be
conclusive absent manifest error. Borrower shall pay such Lender or the Issuing
Bank, as the case may be, the amount shown as due on any such certificate within
10 days after receipt thereof.

(d)

Delay in Requests. Failure or delay on the part of any Lender or the Issuing
Bank to demand compensation pursuant to this Section 2.11 shall not constitute a
waiver of such Lender’s or the Issuing Bank’s right to demand such compensation;
provided that Borrower shall not be required to compensate a Lender or the
Issuing Bank pursuant to this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender or
the Issuing Bank, as the case may be, notifies Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
Issuing Bank’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).

2.12

Breakage Payments. In the event of (a) the payment or prepayment, whether
optional or mandatory, of any principal of any Eurodollar Loan earlier than the
last day of an Interest Period applicable thereto (including as a result of an
Event of Default), (b) the conversion of any Eurodollar Loan earlier than the
last day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Revolving Loan or Incremental Term Loan on the
date specified in any notice delivered pursuant hereto or (d) the assignment of
any Eurodollar Loan earlier than the last day of the Interest Period applicable
thereto as a result of a request by Borrower pursuant to Section 2.15(b), then,
in any such event, Borrower shall compensate each Lender for the loss, cost and
expense attributable to such event. In the case of a Eurodollar Loan, such loss,
cost or expense to any Lender shall be deemed to include an amount determined by
such Lender to be the excess, if any, of (i) the amount of interest which would
have accrued on the principal amount of such Loan had such event not occurred,
at the Adjusted LIBOR Rate that would have been applicable to such Loan, for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue,
for the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the Eurodollar market. A certificate of any Lender
setting forth in reasonable detail any amount or amounts that such Lender is
entitled to receive pursuant to this Section 2.12 shall be delivered to Borrower
(with a copy to the Administrative Agent) and shall be conclusive and binding
absent manifest error. Borrower shall pay such Lender the amount shown as due on
any such certificate within five days after receipt thereof.

2.13

Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

(a)

Payments Generally. Borrower shall make each payment required to be made by it
hereunder or under any other Loan Document (whether of principal, interest, fees
or Reimbursement Obligations, or of amounts payable under Section 2.11, 2.12,
2.14 or 10.03, or otherwise) on or before the time expressly required hereunder
or under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 2:00 p.m., New York City time), on the date when
due, in immediately available funds, without setoff, deduction or counterclaim.
Any amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next



-46-




--------------------------------------------------------------------------------









succeeding Business Day for purposes of calculating interest thereon. All such
payments shall be made to the Administrative Agent at its offices at
677 Washington Boulevard, Stamford, Connecticut, except payments to be made
directly to the Issuing Bank or Swingline Lender as expressly provided herein
and except that payments pursuant to Sections 2.11, 2.12, 2.14 and 10.03 shall
be made directly to the persons entitled thereto and payments pursuant to other
Loan Documents shall be made to the persons specified therein. The
Administrative Agent shall distribute any such payments received by it for the
account of any other person to the appropriate recipient promptly following
receipt thereof. If any payment under any Loan Document shall be due on a day
that is not a Business Day, unless specified otherwise, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments under each Loan Document shall be made in dollars,
except as expressly specified otherwise.

(b)

Pro Rata Treatment.

(i)

Each payment by Borrower of interest in respect of the Loans shall be applied to
the amounts of such obligations owing to the Lenders pro rata according to the
respective amounts then due and owing to the Lenders.

(ii)

Each payment on account of principal of the Incremental Term Loans shall be
allocated among the Incremental Term Loan Lenders pro rata based on the
principal amount of such Incremental Term Loans held by such Incremental Term
Loan Lenders. Each payment by Borrower on account of principal of the Revolving
Borrowings shall be made pro rata according to the respective outstanding
principal amounts of the Revolving Loans then held by the Revolving Lenders.

(c)

Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
Reimbursement Obligations, interest and fees then due hereunder, such funds
shall be applied (i) first, toward payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, toward
payment of principal and Reimbursement Obligations then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of principal
and Reimbursement Obligations then due to such parties.

(d)

Sharing of Set-Off. If any Lender (and/or the Issuing Bank, which shall be
deemed a “Lender” for purposes of this Section 2.13(d)) shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or other Obligations resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of its
Loans and accrued interest thereon or other Obligations greater than its pro
rata share thereof as provided herein, then the Lender receiving such greater
proportion shall (1) notify the Administrative Agent of such fact, and
(2) purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:

(i)

if any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest; and

(ii)

the provisions of this paragraph shall not be construed to apply to (x) any
payment made by Borrower pursuant to and in accordance with the express terms of
this Agreement or (y) any payment obtained by a Lender as consideration for the
assignment of or



-47-




--------------------------------------------------------------------------------









sale of a participation in any of its Loans or participations in
LC Disbursements to any assignee or participant, other than to Borrower or any
Subsidiary thereof (as to which the provisions of this paragraph shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Requirements of Law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Loan Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Loan
Party in the amount of such participation; provided that, in purchasing such
participation, such Lender shall be deemed to have agreed to share with the
Lenders the proceeds thereof as provided in this Section 2.13(d). If under
applicable bankruptcy, insolvency or any similar law any Secured Party receives
a secured claim in lieu of a setoff or counterclaim to which this
Section 2.13(d) applies, such Secured Party shall to the extent practicable,
exercise its rights in respect of such secured claim in a manner consistent with
the rights to which the Secured Party is entitled under this Section 2.13(d) to
share in the benefits of the recovery of such secured claim.

(e)

Borrower Default. Unless the Administrative Agent shall have received notice
from Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that Borrower will not make such payment, the Administrative Agent may
assume that Borrower has made such payment on such date in accordance herewith
and may, in reliance upon such assumption, distribute to the Lenders or the
Issuing Bank, as the case may be, the amount due. In such event, if Borrower has
not in fact made such payment, then each of the Lenders or the Issuing Bank, as
the case may be, severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender or the Issuing Bank with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.

(f)

Lender Default. If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.02(c), 2.13(e), 2.16(d), 2.17(d), 2.17(e) or
10.02(c), then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.

2.14

Taxes.

(a)

Payments Free of Taxes. Any and all payments by or on account of any obligation
of Borrower hereunder or under any other Loan Document shall be made free and
clear of and without reduction or withholding for any Indemnified Taxes or Other
Taxes; provided that if Borrower shall be required by applicable Requirements of
Law to deduct any Indemnified Taxes (including any Other Taxes) from such
payments, then (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section) the Administrative Agent, Lender or Issuing
Bank, as the case may be, receives an amount equal to the sum it would have
received had no such deductions been made, (ii) Borrower shall make such
deductions and (iii) Borrower shall timely pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable Requirements of
Law.

(b)

Payment of Other Taxes by Borrower. Without limiting the provisions of
paragraph (a) above, Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable Requirements of Law.



-48-




--------------------------------------------------------------------------------









(c)

Indemnification by Borrower. Borrower shall indemnify the Administrative Agent,
each Lender and the Issuing Bank, within ten days after demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes
or Other Taxes imposed or asserted on or attributable to amounts payable under
this Section) paid by the Administrative Agent, such Lender or the Issuing Bank,
as the case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to Borrower by a Lender or the Issuing Bank (with a copy to
the Administrative Agent), or by the Administrative Agent on its own behalf or
on behalf of a Lender or the Issuing Bank, shall be conclusive absent manifest
error.

(d)

Evidence of Payments. As soon as practicable after any payment of Indemnified
Taxes or Other Taxes by Borrower to a Governmental Authority, Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(e)

Status of Lenders. Any Foreign Lender shall, to the extent it may lawfully do
so, deliver to Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of Borrower or the Administrative Agent, but only if
such Foreign Lender is legally entitled to do so), whichever of the following is
applicable:

(i)

duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party,

(ii)

duly completed copies of Internal Revenue Service Form W-8ECI,

(iii)

in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate, in
substantially the form of Exhibit Q, or any other form approved by the
Administrative Agent, to the effect that such Foreign Lender is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code and (y) duly completed
copies of Internal Revenue Service Form W-8BEN, or

(iv)

any other form prescribed by applicable Requirements of Law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable Requirements of Law to permit Borrower to determine the
withholding or deduction required to be made.

(f)

Treatment of Certain Refunds. If the Administrative Agent, a Lender or the
Issuing Bank determines, in its sole discretion, that it has received a refund
of any Indemnified Taxes or Other Taxes as to which it has been indemnified by
Borrower or with respect to which Borrower has paid additional amounts pursuant
to this Section, it shall pay to Borrower an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by
Borrower under this Section with respect to the Indemnified Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent, such Lender or the Issuing Bank, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that Borrower, upon the request
of the Administrative Agent, such Lender or the Issuing Bank, agrees to repay
the amount paid over to Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent,
such Lender or



-49-




--------------------------------------------------------------------------------









the Issuing Bank in the event the Administrative Agent, such Lender or the
Issuing Bank is required to repay such refund to such Governmental Authority.
This paragraph shall not be construed to require the Administrative Agent, any
Lender or the Issuing Bank to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to Borrower or any
other person. Notwithstanding anything to the contrary, in no event will any
Lender be required to pay any amount to Borrower the payment of which would
place such Lender in a less favorable net after-tax position than such Lender
would have been in if the additional amounts giving rise to such refund of any
Indemnified Taxes or Other Taxes had never been paid.

2.15

Mitigation Obligations; Replacement of Lenders.

(a)

Designation of a Different Lending Office. If any Lender requests compensation
under Section 2.11, or requires Borrower to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.14, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.11 or 2.14,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. Borrower hereby agrees to pay all reasonable costs and expenses incurred
by any Lender in connection with any such designation or assignment. A
certificate setting forth such costs and expenses submitted by such Lender to
Borrower shall be conclusive absent manifest error.

(b)

Replacement of Lenders.  If any Lender requests compensation under Section 2.11,
or if Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.14,
or if any Lender defaults in its obligation to fund Loans hereunder, or if
Borrower exercises its replacement rights under Section 10.02(d), then Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.04), all of its interests, rights and
obligations under this Agreement and the other Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that:

(i)

Borrower shall have paid to the Administrative Agent the processing and
recordation fee specified in Section 10.04(b);

(ii)

such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in LC Disbursements and Swingline
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder and under the other Loan Documents (including any amounts under
Section 2.12), from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or Borrower (in the case of all other amounts);

(iii)

in the case of any such assignment resulting from a claim for compensation under
Section 2.11 or payments required to be made pursuant to Section 2.14, such
assignment will result in a reduction in such compensation or payments
thereafter; and

(iv)

such assignment does not conflict with applicable Requirements of Law.



-50-




--------------------------------------------------------------------------------









A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.

2.16

Swingline Loans.

(a)

Swingline Commitment. Subject to the terms and conditions set forth herein, the
Swingline Lender agrees to make Swingline Loans to Borrower from time to time
during the Revolving Availability Period, in an aggregate principal amount at
any time outstanding that will not result in (i) the aggregate principal amount
of outstanding Swingline Loans exceeding $2.5 million or (ii) the sum of the
total Revolving Exposures exceeding the total Revolving Commitments; provided
that the Swingline Lender shall not be required to make a Swingline Loan to
refinance an outstanding Swingline Loan. Within the foregoing limits and subject
to the terms and conditions set forth herein, Borrower may borrow, repay and
reborrow Swingline Loans.

(b)

Swingline Loans. To request a Swingline Loan, Borrower shall deliver, by hand
delivery or telecopier, a duly completed and executed Borrowing Request to the
Administrative Agent and the Swingline Lender, not later than 2:00 p.m., New
York City time, on the day of a proposed Swingline Loan. Each such notice shall
be irrevocable and shall specify the requested date (which shall be a Business
Day) and the amount of the requested Swingline Loan. Each Swingline Loan shall
be an ABR Loan. The Swingline Lender shall make each Swingline Loan available to
Borrower by means of a credit to the general deposit account of Borrower with
the Swingline Lender (or, in the case of a Swingline Loan made to finance the
reimbursement of an LC Disbursement as provided in Section 2.17(e), by
remittance to the Issuing Bank) by 3:00 p.m., New York City time, on the
requested date of such Swingline Loan. Borrower shall not request a Swingline
Loan if at the time of or immediately after giving effect to the Extension of
Credit contemplated by such request a Default has occurred and is continuing or
would result therefrom. Swingline Loans shall be made in minimum amounts of
$1.0 million and integral multiples of $500,000 above such amount.

(c)

Prepayment. Borrower shall have the right at any time and from time to time to
repay any Swingline Loan, in whole or in part, upon giving written notice to the
Swingline Lender and the Administrative Agent before 12:00 (noon), New York City
time, on the proposed date of repayment.

(d)

Participations. The Swingline Lender may at any time in its discretion by
written notice given to the Administrative Agent (provided such notice
requirement shall not apply if the Swingline Lender and the Administrative Agent
are the same entity) not later than 11:00 a.m., New York City time, on the next
succeeding Business Day following such notice require the Revolving Lenders to
acquire participations on such Business Day in all or a portion of the Swingline
Loans then outstanding. Such notice shall specify the aggregate amount of
Swingline Loans in which Revolving Lenders will participate. Promptly upon
receipt of such notice, the Administrative Agent will give notice thereof to
each Revolving Lender, specifying in such notice such Lender’s Pro Rata
Percentage of such Swingline Loan or Loans. Each Revolving Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Administrative Agent, for the account of the Swingline Lender,
such Lender’s Pro Rata Percentage of such Swingline Loan or Loans. Each
Revolving Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever (so long as such
payment shall not cause such Lender’s Revolving Exposure to exceed such Lender’s
Revolving Commitment). Each Revolving Lender shall comply with its obligation
under this paragraph by wire transfer of immediately available funds, in the
same manner as provided in



-51-




--------------------------------------------------------------------------------









Section 2.02(c) with respect to Loans made by such Lender (and Section 2.02
shall apply, mutatis mutandis, to the payment obligations of the Revolving
Lenders), and the Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the Revolving Lenders. The
Administrative Agent shall notify Borrower of any participations in any
Swingline Loan acquired by the Revolving Lenders pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from Borrower (or other party on behalf of Borrower) in
respect of a Swingline Loan after receipt by the Swingline Lender of the
proceeds of a sale of participations therein shall be promptly remitted to the
Administrative Agent. Any such amounts received by the Administrative Agent
shall be promptly remitted by the Administrative Agent to the Revolving Lenders
that shall have made their payments pursuant to this paragraph, as their
interests may appear. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve Borrower of any default in the
payment thereof.

2.17

Letters of Credit.

(a)

General. Subject to the terms and conditions set forth herein, Borrower may
request the Issuing Bank, and the Issuing Bank agrees, to issue Letters of
Credit for its own account or the account of a Subsidiary in a form reasonably
acceptable to the Administrative Agent and the Issuing Bank, at any time and
from time to time during the Revolving Availability Period (provided that
Borrower shall be a co-applicant, and be jointly and severally liable, with
respect to each Letter of Credit issued for the account of a Subsidiary). The
Issuing Bank shall have no obligation to issue, and Borrower shall not request
the issuance of, any Letter of Credit at any time if after giving effect to such
issuance, the LC Exposure would exceed the LC Commitment or the total Revolving
Exposure would exceed the total Revolving Commitments. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by Borrower to, or entered into by Borrower with, the Issuing Bank
relating to any Letter of Credit, the terms and conditions of this Agreement
shall control.

(b)

Request for Issuance, Amendment, Renewal, Extension; Certain Conditions and
Notices. To request the issuance of a Letter of Credit or the amendment, renewal
or extension of an outstanding Letter of Credit, Borrower shall deliver, by hand
or telecopier (or transmit by electronic communication, if arrangements for
doing so have been approved by the Issuing Bank), an LC Request to the Issuing
Bank and the Administrative Agent not later than 11:00 a.m. on the third
Business Day preceding the requested date of issuance, amendment, renewal or
extension (or such later date and time as is acceptable to the Issuing Bank).

A request for an initial issuance of a Letter of Credit shall specify in form
and detail satisfactory to the Issuing Bank:

(i)

the proposed issuance date of the requested Letter of Credit (which shall be a
Business Day);

(ii)

the amount thereof;

(iii)

the expiry date thereof (which shall not be later than the close of business on
the Letter of Credit Expiration Date);

(iv)

the name and address of the beneficiary thereof;



-52-




--------------------------------------------------------------------------------









(v)

whether the Letter of Credit is to be issued for its own account or for the
account of one of its Subsidiaries (provided that Borrower shall be a
co-applicant, and therefore jointly and severally liable, with respect to each
Letter of Credit issued for the account of a Subsidiary);

(vi)

the documents to be presented by such beneficiary in connection with any drawing
thereunder;

(vii)

the full text of any certificate to be presented by such beneficiary in
connection with any drawing thereunder; and

(viii)

such other matters as the Issuing Bank may require.

A request for an amendment, renewal or extension of any outstanding Letter of
Credit shall specify in form and detail satisfactory to the Issuing Bank:

(i)

the Letter of Credit to be amended, renewed or extended;

(ii)

the proposed date of amendment, renewal or extension thereof (which shall be a
Business Day);

(iii)

the nature of the proposed amendment, renewal or extension; and

(iv)

such other matters as the Issuing Bank may require.

If requested by the Issuing Bank, Borrower also shall submit a letter of credit
application on the Issuing Bank’s standard form in connection with any request
for a Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and, upon issuance, amendment, renewal or extension of each
Letter of Credit, Borrower shall be deemed to represent and warrant that), after
giving effect to such issuance, amendment, renewal or extension, (i) the LC
Exposure shall not exceed the LC Commitment, (ii) the total Revolving Exposures
shall not exceed the total Revolving Commitments and (iii) the conditions set
forth in Article IV in respect of such issuance, amendment, renewal or extension
shall have been satisfied. Unless the Issuing Bank shall agree otherwise, no
Letter of Credit shall be in an initial amount less than $100,000, in the case
of a Commercial Letter of Credit, or $500,000, in the case of a Standby Letter
of Credit.

Upon the issuance of any Letter of Credit or amendment, renewal, extension or
modification to a Letter of Credit, the Issuing Bank shall promptly notify the
Administrative Agent, who shall promptly notify each Revolving Lender, thereof,
which notice shall be accompanied by a copy of such Letter of Credit or
amendment, renewal, extension or modification to a Letter of Credit and the
amount of such Lender’s respective participation in such Letter of Credit
pursuant to Section 2.17(d). On the first Business Day of each calendar month,
the Issuing Bank shall provide to the Administrative Agent a report listing all
outstanding Letters of Credit and the amounts and beneficiaries thereof and the
Administrative Agent shall promptly provide such report to each Revolving
Lender.

(c)

Expiration Date. Each Letter of Credit shall expire at or prior to the close of
business on the earlier of (i) in the case of a Standby Letter of Credit,
(x) the date which is one year after the date of the issuance of such Standby
Letter of Credit (or, in the case of any renewal or extension thereof, one year
after such renewal or extension) and (y) the Letter of Credit Expiration Date
and (ii) in the case of a Commercial Letter of Credit, (x) the date that is
180 days after the date of issuance of such Commercial Letter of Credit (or, in
the case of any renewal or extension thereof, 180 days after such renewal or
extension) and (y) the Letter of Credit Expiration Date.



-53-




--------------------------------------------------------------------------------









(d)

Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby
irrevocably grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Revolving Lender’s Pro Rata Percentage of the aggregate amount available
to be drawn under such Letter of Credit. In consideration and in furtherance of
the foregoing, each Revolving Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of the Issuing Bank,
such Revolving Lender’s Pro Rata Percentage of each LC Disbursement made by the
Issuing Bank and not reimbursed by Borrower on the date due as provided in
Section 2.17(e), or of any reimbursement payment required to be refunded to
Borrower for any reason. Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, or expiration, termination or cash
collateralization of any Letter of Credit and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.

(e)

Reimbursement.

(i)

If the Issuing Bank shall make any LC Disbursement in respect of a Letter of
Credit, Borrower shall reimburse such LC Disbursement by paying to the Issuing
Bank an amount equal to such LC Disbursement not later than 3:00 p.m., New York
City time, on the date that such LC Disbursement is made if Borrower shall have
received notice of such LC Disbursement prior to 11:00 a.m., New York City time,
on such date, or, if such notice has not been received by Borrower prior to such
time on such date, then not later than 3:00 p.m., New York City time, on the
Business Day immediately following the day that Borrower receives such notice;
provided that Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 that such payment be financed
with ABR Revolving Loans or Swingline Loans in an equivalent amount and, to the
extent so financed, Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting ABR Revolving Loans or Swingline Loans.

(ii)

If Borrower fails to make such payment when due, the Issuing Bank shall notify
the Administrative Agent and the Administrative Agent shall notify each
Revolving Lender of the applicable LC Disbursement, the payment then due from
Borrower in respect thereof and such Revolving Lender’s Pro Rata Percentage
thereof. Each Revolving Lender shall pay by wire transfer of immediately
available funds to the Administrative Agent not later than 2:00 p.m., New York
City time, on such date (or, if such Revolving Lender shall have received such
notice later than 12:00 noon, New York City time, on any day, not later than
11:00 a.m., New York City time, on the immediately following Business Day), an
amount equal to such Revolving Lender’s Pro Rata Percentage of the unreimbursed
LC Disbursement in the same manner as provided in Section 2.02(c) with respect
to Revolving Loans made by such Revolving Lender, and the Administrative Agent
will promptly pay to the Issuing Bank the amounts so received by it from the
Revolving Lenders. The Administrative Agent will promptly pay to the Issuing
Bank any amounts received by it from Borrower pursuant to the above paragraph
prior to the time that any Revolving Lender makes any payment pursuant to the
preceding sentence and any such amounts received by the Administrative Agent
from Borrower thereafter will be promptly remitted by the Administrative Agent
to the Revolving Lenders that shall have made such payments and to the Issuing
Bank, as appropriate.



-54-




--------------------------------------------------------------------------------









(iii)

If any Revolving Lender shall not have made its Pro Rata Percentage of such LC
Disbursement available to the Administrative Agent as provided above, each of
such Revolving Lender and Borrower severally agrees to pay interest on such
amount, for each day from and including the date such amount is required to be
paid in accordance with the foregoing to but excluding the date such amount is
paid, to the Administrative Agent for the account of the Issuing Bank at (A) in
the case of Borrower, the rate per annum set forth in Section 2.17(h) and (B) in
the case of such Lender, at a rate determined by the Administrative Agent in
accordance with banking industry rules or practices on interbank compensation.

(f)

Obligations Absolute. The Reimbursement Obligation of Borrower as provided in
Section 2.17(e) shall be absolute, unconditional and irrevocable, and shall be
paid and performed strictly in accordance with the terms of this Agreement under
any and all circumstances whatsoever and irrespective of (i) any lack of
validity or enforceability of any Letter of Credit or this Agreement, or any
term or provision therein; (ii) any draft or other document presented under a
Letter of Credit being proved to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; (iii) payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document that fails to comply with the terms of
such Letter of Credit; (iv) any other event or circumstance whatsoever, whether
or not similar to any of the foregoing, that might, but for the provisions of
this Section 2.17, constitute a legal or equitable discharge of, or provide a
right of setoff against, the obligations of Borrower hereunder; (v) the fact
that a Default shall have occurred and be continuing; or (vi) any material
adverse change in the business, property, results of operations, prospects or
condition, financial or otherwise, of Borrower and its Subsidiaries. None of the
Agents, the Lenders, the Issuing Bank or any of their Affiliates shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Bank; provided
that the foregoing shall not be construed to excuse the Issuing Bank from
liability to Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by Borrower
to the extent permitted by applicable Requirements of Law) suffered by Borrower
that are caused by the Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of the Issuing Bank (as
finally determined by a court of competent jurisdiction), the Issuing Bank shall
be deemed to have exercised care in each such determination. In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g)

Disbursement Procedures. The Issuing Bank shall, promptly following its receipt
thereof, examine all documents purporting to represent a demand for payment
under a Letter of Credit. The Issuing Bank shall promptly give written notice to
the Administrative Agent and Borrower of such demand for payment and whether the
Issuing Bank has made or will make an LC Disbursement thereunder; provided that
any failure to give or delay in giving such notice shall not relieve Borrower of
its Reimbursement Obligation to the Issuing Bank and the Revolving Lenders with
respect to any such LC Disbursement (other than with respect to the timing of
such Reimbursement Obligation set forth in Section 2.17(e)).



-55-




--------------------------------------------------------------------------------









(h)

Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless Borrower shall reimburse such LC Disbursement in full on the date such LC
Disbursement is made, the unpaid amount thereof shall bear interest payable on
demand, for each day from and including the date such LC Disbursement is made to
but excluding the date that Borrower reimburses such LC Disbursement, at the
rate per annum determined pursuant to Section 2.06(c). Interest accrued pursuant
to this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Revolving Lender
pursuant to Section 2.17(e) to reimburse the Issuing Bank shall be for the
account of such Lender to the extent of such payment.

(i)

Cash Collateralization. If any Event of Default shall occur and be continuing,
on the Business Day that Borrower receives notice from the Administrative Agent
or the Required Lenders (or, if the maturity of the Loans has been accelerated,
Revolving Lenders with LC Exposure representing greater than 50% of the total LC
Exposure) demanding the deposit of cash collateral pursuant to this paragraph,
Borrower shall deposit on terms and in accounts satisfactory to the Collateral
Agent, in the name of the Collateral Agent and for the benefit of the Revolving
Lenders, an amount in cash equal to the LC Exposure as of such date plus any
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to Borrower described
in Section 8.01(g) or (h). Funds so deposited shall be applied by the Collateral
Agent to reimburse the Issuing Bank for LC Disbursements for which it has not
been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of outstanding Reimbursement Obligations or, if the maturity of the
Loans has been accelerated (but subject to the consent of Revolving Lenders with
LC Exposure representing greater than 50% of the total LC Exposure), be applied
to satisfy other Obligations of Borrower under this Agreement. If Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount plus any accrued interest or
realized profits with respect to such amounts (to the extent not applied as
aforesaid) shall be returned to Borrower within three Business Days after all
Events of Default have been cured or waived.

(j)

Additional Issuing Banks. Borrower may, at any time and from time to time,
designate one or more additional Revolving Lenders to act as an issuing bank
under the terms of this Agreement, with the consent of the Administrative Agent
(which consent shall not be unreasonably withheld), the Issuing Bank and such
Revolving Lender(s). Any Lender designated as an issuing bank pursuant to this
paragraph (j) shall be deemed (in addition to being a Revolving Lender) to be
the Issuing Bank with respect to Letters of Credit issued or to be issued by
such Revolving Lender, and all references herein and in the other Loan Documents
to the term “Issuing Bank” shall, with respect to such Letters of Credit, be
deemed to refer to such Revolving Lender in its capacity as Issuing Bank, as the
context shall require.

(k)

Resignation or Removal of the Issuing Bank. The Issuing Bank may resign as
Issuing Bank hereunder at any time upon at least 30 days’ prior notice to the
Lenders, the Administrative Agent and Borrower. The Issuing Bank may be replaced
at any time by written agreement among Borrower, each Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of the Issuing Bank or any such
additional Issuing Bank. At the time any such resignation or replacement shall
become effective, Borrower shall pay all unpaid fees accrued for the account of
the replaced Issuing Bank pursuant to Section 2.05(c). From and after the
effective date of any such resignation or replacement or addition, as
applicable, (i) the successor or additional Issuing Bank shall have all the
rights and obligations of the Issuing Bank under this Agreement with respect to
Letters of Credit to be issued by it thereafter and (ii) references herein to
the term “Issuing Bank” shall be deemed to refer to such successor or such
addition or to any previous Issuing Bank, or to such successor or such addition
and all previous Issuing Banks, as the context shall require. After the



-56-




--------------------------------------------------------------------------------









resignation or replacement of an Issuing Bank hereunder, the replaced Issuing
Bank shall remain a party hereto and shall continue to have all the rights and
obligations of an Issuing Bank under this Agreement with respect to Letters of
Credit issued by it prior to such resignation or replacement, but shall not be
required to issue additional Letters of Credit. If at any time there is more
than one Issuing Bank hereunder, Borrower may, in its discretion, select which
Issuing Bank is to issue any particular Letter of Credit.

(l)

Other. The Issuing Bank shall be under no obligation to issue any Letter of
Credit if

(i)

any order, judgment or decree of any Governmental Authority or arbitrator shall
by its terms purport to enjoin or restrain the Issuing Bank from issuing such
Letter of Credit, or any Requirement of Law applicable to the Issuing Bank or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Issuing Bank shall prohibit,
or request that the Issuing Bank refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the
Issuing Bank with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which the Issuing Bank is not otherwise compensated
hereunder) not in effect on the Effective Date, or shall impose upon the Issuing
Bank any unreimbursed loss, cost or expense which was not applicable on the
Effective Date and which the Issuing Bank in good faith deems material to it; or

(ii)

the issuance of such Letter of Credit would violate one or more policies of the
Issuing Bank.

The Issuing Bank shall be under no obligation to amend any Letter of Credit if
(A) the Issuing Bank would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to the Administrative Agent, the
Collateral Agent, the Issuing Bank and each of the Lenders (with references to
the Companies being references thereto after giving effect to the Transactions
unless otherwise expressly stated) that:

3.01

Organization; Powers. Each Company (a) is duly organized and validly existing
under the laws of the jurisdiction of its organization, (b) has all requisite
power and authority to carry on its business as now conducted and to own and
lease its property and (c) is qualified and in good standing (to the extent such
concept is applicable in the applicable jurisdiction) to do business in every
jurisdiction where such qualification is required, except in such jurisdictions
where the failure to so qualify or be in good standing, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. There is no existing default under any Organizational Document of any
Company or any event which, with the giving of notice or passage of time or
both, would constitute a default by any party thereunder.

3.02

Authorization; Enforceability. The Transactions to be entered into by each Loan
Party are within such Loan Party’s powers and have been duly authorized by all
necessary action on the part of such Loan Party. This Agreement has been duly
executed and delivered by each Loan Party and constitutes, and each other Loan
Document to which any Loan Party is to be a party, when executed and delivered
by such Loan Party, will constitute, a legal, valid and binding obligation of
such Loan Party,



-57-




--------------------------------------------------------------------------------









enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

3.03

No Conflicts. Except as set forth on Schedule 3.03, the Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except (i) such as have been obtained or
made and are in full force and effect, (ii) filings necessary to perfect Liens
created by the Loan Documents and (iii) consents, approvals, registrations,
filings, permits or actions the failure to obtain or perform which could not
reasonably be expected to result in a Material Adverse Effect, (b) will not
violate the Organizational Documents of any Company, (c) will not violate any
Requirement of Law, (d) will not violate or result in a default or require any
consent or approval under any indenture, agreement or other instrument binding
upon any Company or its property, or give rise to a right thereunder to require
any payment to be made by any Company, except for violations, defaults or the
creation of such rights that could not reasonably be expected to result in a
Material Adverse Effect, and (e) will not result in the creation or imposition
of any Lien on any property of any Company, except Liens created by the Loan
Documents and Permitted Liens.

3.04

Financial Statements; Projections.

(a)

Historical Financial Statements. Borrower has heretofore delivered to the
Lenders the consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of Borrower and the Acquired Business (i) as
of and for the fiscal years ended December 31, 2002, December 31, 2003 and
December 31, 2004, audited by and accompanied by the unqualified opinion of
Grant Thornton LLP, with respect to the Borrower, and KPMG LLP (for the 2002
fiscal year) and PricewaterhouseCoopers LLC (for the 2003 and 2004 fiscal years)
with respect to the Acquired Business, in each case, independent public
accountants, and (ii) as of and for the three-month period ended March 31, 2005
and for the comparable period of the preceding fiscal year, in each case,
certified by the chief financial officer of Borrower. Such financial statements
and all financial statements delivered pursuant to Sections 5.01(a) and (b) have
been prepared in accordance with GAAP and present fairly the financial condition
and results of operations and cash flows of Borrower and the Acquired Business,
as applicable, as of the dates and for the periods to which they relate.

(b)

No Liabilities. Except as set forth in the financial statements referred to in
Section 3.04(a), there are no liabilities of any Company of any kind, whether
accrued, contingent, absolute, determined, determinable or otherwise, which
could reasonably be expected to result in a Material Adverse Effect, and there
is no existing condition, situation or set of circumstances which could
reasonably be expected to result in such a liability, other than liabilities
under the Loan Documents and the Senior Note Documents. Since December 31, 2004,
there has been no event, change, circumstance or occurrence that, individually
or in the aggregate, has had or could reasonably be expected to result in a
Material Adverse Effect.

(c)

Pro Forma Financial Statements. Borrower has heretofore delivered to the Lenders
Borrower’s unaudited pro forma consolidated balance sheet and statements of
income and cash flows and pro forma EBITDA, for the fiscal year ended
December 31, 2004, and as of and for the fiscal quarter ended March 31, 2005 and
the four quarter period ended March 31, 2005, in each case after giving effect
to the Transactions as if they had occurred on such date in the case of the
balance sheet and as of the beginning of all periods presented in the case of
the statements of income and cash flows. Such pro forma financial statements
have been prepared in good faith by the Loan Parties, based on the assumptions
stated therein (which assumptions are believed by the Loan Parties on the date
hereof and on the Effective Date to be reasonable), are based on the best
information available to the Loan Parties as of the date of delivery thereof,
accurately reflect all adjustments required to be made to give effect to the
Transactions



-58-




--------------------------------------------------------------------------------









(including such other adjustments reasonably satisfactory to the Administrative
Agent), and present fairly in all material respects the pro forma consolidated
financial position and results of operations of Borrower as of such date and for
such periods, assuming that the Transactions had occurred at such dates (in each
case, subject to the absence of footnotes).

(d)

Forecasts. The forecasts of financial performance of Borrower and its
subsidiaries furnished to the Lenders have been prepared in good faith by
Borrower and based on assumptions believed by Borrower to reasonable.

3.05

Properties.

(a)

Generally. Each Company has good title to, or valid leasehold interests in, all
its property material to its business, free and clear of all Liens except for,
in the case of Collateral, Permitted Collateral Liens and, in the case of all
other material property, Permitted Liens and minor irregularities or
deficiencies in title that, individually or in the aggregate, do not interfere
with its ability to conduct its business as currently conducted or to utilize
such property for its intended purpose. The property of the Companies, taken as
a whole, (i) is in good operating order, condition and repair (ordinary wear and
tear excepted) and (ii) constitutes all the property which is required for the
business and operations of the Companies as presently conducted.

(b)

Real Property. Schedule 7 to the Perfection Certificate dated the Effective Date
contain a true and complete list of each interest in (i) Real Property owned by
any Company as of the date hereof and describes the type of interest therein
held by such Company and whether such owned Real Property is leased and if
leased whether the underlying Lease contains any option to purchase all or any
portion of such Real Property or any interest therein or contains any right of
first refusal relating to any sale of such Real Property or any portion thereof
or interest therein and (ii) Real Property located in the United States and
material Real Property located outside the United States, in each case leased,
subleased or otherwise occupied or utilized by any Company, as lessee,
sublessee, franchisee or licensee, as of the date hereof and describes the type
of interest therein held by such Company and, in each of the cases described in
clauses (i) and (ii) of this Section 3.05(b), whether any Lease requires the
consent of the landlord or tenant thereunder, or other party thereto, to the
Transactions.

(c)

No Casualty Event. No Company has received any notice of, nor has any knowledge
of, the occurrence or pendency or contemplation of any Casualty Event affecting
all or any portion of its property. No Mortgage encumbers improved Real Property
that is located in an area that has been identified by the Secretary of Housing
and Urban Development as an area having special flood hazards within the meaning
of the National Flood Insurance Act of 1968 unless flood insurance available
under such Act has been obtained in accordance with Section 5.04.

(d)

Collateral. Each Company owns or has rights to use all of the Collateral and all
rights with respect to any of the foregoing used in, necessary for or material
to each Company’s business as currently conducted. The use by each Company of
such Collateral and all such rights with respect to the foregoing do not
infringe on the rights of any person other than such infringement which could
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect. No claim has been made and remains outstanding that any
Company’s use of any Collateral does or may violate the rights of any third
party that could, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect.



-59-




--------------------------------------------------------------------------------









3.06

Intellectual Property.

(a)

Ownership/No Claims. Each Loan Party owns, or is licensed to use, all patents,
patent applications, trademarks, trade names, servicemarks, copyrights,
technology, trade secrets, proprietary information, domain names, know-how and
processes necessary for the conduct of its business as currently conducted (the
“Intellectual Property”), except for those the failure to own or license which,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. No claim has been asserted and is pending by any
person challenging or questioning the use of any such Intellectual Property or
the validity or effectiveness of any such Intellectual Property, nor does any
Loan Party know of any valid basis for any such claim. The use of such
Intellectual Property by each Loan Party does not infringe the rights of any
person, except for such claims and infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

(b)

Registrations. Except pursuant to licenses and other user agreements entered
into by each Loan Party in the ordinary course of business that are listed in
Schedule 13(a) or 13(b) to the Perfection Certificate, on and as of the date
hereof (i) each Loan Party owns and possesses the right to use, and has done
nothing to authorize or enable any other person to use, any copyright, patent or
trademark (as such terms are defined in the Security Agreement) listed in
Schedule 13(a) or 13(b) to the Perfection Certificate and (ii) all registrations
listed in Schedule 13(a) or 13(b) to the Perfection Certificate are valid and in
full force and effect.

(c)

No Violations or Proceedings. To each Loan Party’s knowledge, on and as of the
date hereof, there is no material violation by others of any right of such Loan
Party with respect to any copyright, patent or trademark listed in
Schedule 13(a) or 13(b) to the Perfection Certificate, pledged by it under the
name of such Loan Party.

3.07

Equity Interests and Subsidiaries.

(a)

Equity Interests. Schedules 1(a) and 10 to the Perfection Certificate dated the
Effective Date set forth a list of (i) all the Subsidiaries of Borrower and
their jurisdictions of organization as of the Effective Date and (ii) the number
of each class of its Equity Interests authorized, and the number outstanding, on
the Effective Date and the number of shares covered by all outstanding options,
warrants, rights of conversion or purchase and similar rights at the Effective
Date. All Equity Interests of each Company are duly and validly issued and are
fully paid and non-assessable, and, other than the Equity Interests of Borrower,
are owned by Borrower, directly or indirectly through Wholly Owned Subsidiaries.
Each Loan Party is the record and beneficial owner of, and has good and
marketable title to, the Equity Interests pledged by it under the Security
Agreement, free of any and all Liens, rights or claims of other persons, except
the security interest created by the Security Agreement, and there are no
outstanding warrants, options or other rights to purchase, or shareholder,
voting trust or similar agreements outstanding with respect to, or property that
is convertible into, or that requires the issuance or sale of, any such Equity
Interests.

(b)

No Consent of Third Parties Required. No consent of any person including any
other general or limited partner, any other member of a limited liability
company, any other shareholder or any other trust beneficiary is necessary or
reasonably desirable (from the perspective of a secured party) in connection
with the creation, perfection or first priority status of the security interest
of the Collateral Agent in any Equity Interests pledged to the Collateral Agent
for the benefit of the Secured Parties under the Security Agreement or the
exercise by the Collateral Agent of the voting or other rights provided for in
the Security Agreement or the exercise of remedies in respect thereof.



-60-




--------------------------------------------------------------------------------









(c)

Organizational Chart. An accurate organizational chart, showing the ownership
structure of Borrower and each Subsidiary on the Effective Date, and after
giving effect to the Transactions, is set forth on Schedule 10 to the Perfection
Certificate dated the Effective Date.

3.08

Litigation; Compliance with Laws. There are no actions, suits or proceedings at
law or in equity by or before any Governmental Authority now pending or, to the
knowledge of any Company, threatened against or affecting any Company or any
business, property or rights of any Company (i) that involve any Loan Document
or any of the Transactions or (ii) as to which there is a reasonable possibility
of an adverse determination and that, if adversely determined, could reasonably
be expected, individually or in the aggregate, to result in a Material Adverse
Effect. Except for matters covered by Section 3.18, no Company or any of its
property is in violation of, nor will the continued operation of its property as
currently conducted violate, any Requirements of Law (including any zoning or
building ordinance, code or approval or any building permits) or any
restrictions of record or agreements affecting any Company’s Real Property or is
in default with respect to any Requirement of Law, where such violation or
default, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect.

3.09

Agreements. No Company is a party to any agreement or instrument or subject to
any corporate or other constitutional restriction that has resulted or could
reasonably be expected to result in a Material Adverse Effect. No Company is in
default in any manner under any provision of any indenture or other agreement or
instrument evidencing Indebtedness, or any other agreement or instrument to
which it is a party or by which it or any of its property is or may be bound,
where such default could reasonably be expected to result in a Material Adverse
Effect, and no condition exists which, with the giving of notice or the lapse of
time or both, would constitute such a default. Schedule 3.09 accurately and
completely lists all material agreements (other than leases of Real Property set
forth on Schedule 7 to the Perfection Certificate dated the Effective Date) to
which any Company is a party which are in effect on the date hereof in
connection with the operation of the business conducted thereby and Borrower has
delivered to the Administrative Agent complete and correct copies of all such
material agreements, including any amendments, supplements or modifications with
respect thereto, and all such agreements are in full force and effect, or has
filed copies of such agreements in public filings with the U.S. Securities and
Exchange Commission.

3.10

Federal Reserve Regulations. No Company is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
buying or carrying Margin Stock. No part of the proceeds of any Loan or any
Letter of Credit will be used, whether directly or indirectly, and whether
immediately, incidentally or ultimately, for any purpose that entails a
violation of, or that is inconsistent with, the provisions of the regulations of
the Board, including Regulation T, U or X. The pledge of the Securities
Collateral pursuant to the Security Agreement does not violate such regulations.

3.11

Investment Company Act; Public Utility Holding Company Act. No Company is (a) an
“investment company” or a company “controlled” by an “investment company,” as
defined in, or subject to regulation under, the Investment Company Act of 1940,
as amended, or (b) a “holding company,” an “affiliate” of a “holding company” or
a “subsidiary company” of a “holding company,” as defined in, or subject to
regulation under, the Public Utility Holding Company Act of 1935, as amended.

3.12

Use of Proceeds. Borrower will use the proceeds of the Revolving Loans and
Swingline Loans on and after the Effective Date to effect the Refinancing and
for general corporate purposes (including to effect Permitted Acquisitions);
provided that, the proceeds of the Revolving Loans and Swingline Loans may not
be used to make cash payments to the holders of the Senior Notes upon the
conversion of the Senior Notes in accordance with the Senior Notes Agreement.



-61-




--------------------------------------------------------------------------------









3.13

Taxes. Except as set forth on Schedule 3.13, each Company has (a) timely filed
or caused to be timely filed all federal Tax Returns and all material state,
local and foreign Tax Returns or materials required to have been filed by it and
all such Tax Returns are true and correct in all material respects and (b) duly
and timely paid, collected or remitted or caused to be duly and timely paid,
collected or remitted all Taxes (whether or not shown on any Tax Return) due and
payable, collectible or remittable by it and all assessments received by it,
except Taxes (i) that are being contested in good faith by appropriate
proceedings and for which such Company has set aside on its books adequate
reserves in accordance with GAAP and (ii) which could not, individually or in
the aggregate, have a Material Adverse Effect. Each Company has made adequate
provision in accordance with GAAP for all Taxes not yet due and payable. Each
Company is unaware of any proposed or pending tax assessments, deficiencies or
audits that could be reasonably expected to, individually or in the aggregate,
result in a Material Adverse Effect. No Company has ever been a party to any
understanding or arrangement constituting a “tax shelter” within the meaning of
Section 6111(c), Section 6111(d) or Section 6662(d)(2)(C)(iii) of the Code, or
has ever “participated” in a “reportable transaction” within the meaning of
Treasury Regulation Section 1.6011-4, except as could not be reasonably expected
to, individually or in the aggregate, result in a Material Adverse Effect.

3.14

No Material Misstatements. No information, report, financial statement,
certificate, Borrowing Request, LC Request, exhibit or schedule furnished by or
on behalf of any Company to the Administrative Agent or any Lender in connection
with the negotiation of any Loan Document or included therein or delivered
pursuant thereto, taken as a whole, contained or contains any material
misstatement of fact or omitted or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were or are made, not misleading as of the date such information is dated or
certified; provided that to the extent any such information, report, financial
statement, exhibit or schedule was based upon or constitutes a forecast or
projection, each Company represents only that it acted in good faith and
utilized reasonable assumptions and due care in the preparation of such
information, report, financial statement, exhibit or schedule.

3.15

Labor Matters. As of the date hereof and the Effective Date, there are no
strikes, lockouts or slowdowns against any Company pending or, to the knowledge
of any Company, threatened. The hours worked by and payments made to employees
of any Company have not been in violation of the Fair Labor Standards Act of
1938, as amended, or any other applicable federal, state, local or foreign law
dealing with such matters in any manner which could reasonably be expected to
result in a Material Adverse Effect. All payments due from any Company, or for
which any claim may be made against any Company, on account of wages and
employee health and welfare insurance and other benefits, have been paid or
accrued as a liability on the books of such Company except where the failure to
do so could not reasonably be expected to result in a Material Adverse Effect.
The consummation of the Transactions will not give rise to any right of
termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which any Company is bound.

3.16

Solvency. Immediately after the consummation of the Transactions to occur on the
Effective Date and immediately following the making of each Loan and after
giving effect to the application of the proceeds of each Loan, (a) the fair
value of the properties of each Loan Party (individually and on a consolidated
basis with its Subsidiaries) will exceed its debts and liabilities,
subordinated, contingent or otherwise; (b) the present fair saleable value of
the property of each Loan Party (individually and on a consolidated basis with
its Subsidiaries) will be greater than the amount that will be required to pay
the probable liability of its debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (c) each Loan Party (individually and on a consolidated basis with its
Subsidiaries) will be able to pay its debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; and (d) each Loan Party (individually and on a consolidated basis with
its Subsidiaries) will not have



-62-




--------------------------------------------------------------------------------









unreasonably small capital with which to conduct its business in which it is
engaged as such business is now conducted and is proposed to be conducted
following the Effective Date.

3.17

Employee Benefit Plans. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events, could
reasonably be expected to result in liability of any Company or any of its ERISA
Affiliates or the imposition of a Lien on any of the property of any Company,
which liability or Lien could in any event have a Material Adverse Effect. The
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $250,000 the fair market
value of the property of all such underfunded Plans. Using actuarial assumptions
and computation methods consistent with subpart I of subtitle E of Title IV of
ERISA, the aggregate liabilities of each Company or its ERISA Affiliates to all
Multiemployer Plans in the event of a complete withdrawal therefrom, as of the
close of the most recent fiscal year of each such Multiemployer Plan, could not
reasonably be expected to result in a Material Adverse Effect.

To the extent applicable, each Foreign Plan has been maintained in substantial
compliance with its terms and with the requirements of any and all applicable
Requirements of Law and has been maintained, where required, in good standing
with applicable regulatory authorities. No Company has incurred any material
obligation in connection with the termination of or withdrawal from any Foreign
Plan. The present value of the accrued benefit liabilities (whether or not
vested) under each Foreign Plan which is funded, determined as of the end of the
most recently ended fiscal year of the respective Company on the basis of
actuarial assumptions, each of which is reasonable, did not exceed the current
value of the property of such Foreign Plan, and for each Foreign Plan which is
not funded, the obligations of such Foreign Plan are properly accrued.

3.18

Environmental Matters.

(a)

Except as, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect:

(i)

The Companies and their businesses, operations and Real Property are in
compliance with, and the Companies have no liability under, any applicable
Environmental Law; and, under the currently effective business plan of the
Companies, no expenditures or operational adjustments will be required in order
to comply with applicable Environmental Laws during the next five years;

(ii)

The Companies have obtained all Environmental Permits required for the conduct
of their businesses and operations, and the ownership, operation and use of
their property, under Environmental Law, all such Environmental Permits are
valid and in good standing, the Companies and their businesses are in compliance
with all and have not violated any such Environmental Permits and, under the
currently effective business plan of the Companies, no expenditures or
operational adjustments will be required in order to renew or modify such
Environmental Permits during the next five years;

(iii)

There has been no Release or threatened Release of Hazardous Material on, at,
under or from any Real Property or facility presently or formerly owned, leased
or operated by the Companies or their predecessors in interest that could result
in liability by the Companies under any applicable Environmental Law;



-63-




--------------------------------------------------------------------------------









(iv)

There is no Environmental Claim pending or, to the knowledge of the Companies,
threatened against the Companies, or relating to the Real Property currently or
formerly owned, leased or operated by the Companies or relating to the
operations of the Companies or their predecessors in interest (including,
without limitation, the transportation, treatment or disposal of any Hazardous
Material at any location), and there are no actions, activities, circumstances,
conditions, events or incidents (including, without limitation, any written
request for information under or relating to the federal CERCLA or any similar
Environmental Law) that could form the basis of such an Environmental Claim; and

(v)

No person with an indemnity or contribution obligation to the Companies relating
to compliance with or liability under Environmental Law is in default with
respect to such obligation.

(b)

Except as set forth in Schedule 3.18:

(i)

No Company is obligated to perform any action or otherwise incur any expense
under Environmental Law pursuant to any order, decree, judgment or agreement by
which it is bound or has assumed by contract, agreement or operation of law, and
no Company is conducting or financing any Response pursuant to any Environmental
Law with respect to any Real Property or any other location;

(ii)

No Real Property or facility owned, operated or leased by the Companies and, to
the knowledge of the Companies, no Real Property or facility formerly owned,
operated or leased by the Companies or any of their predecessors in interest is
(i) listed or proposed for listing on the National Priorities List promulgated
pursuant to CERCLA or (ii) listed on the Comprehensive Environmental Response,
Compensation and Liability Information System promulgated pursuant to CERCLA or
(iii) included on any similar list maintained by any Governmental Authority
including any such list relating to petroleum;

(iii)

No Lien has been recorded or, to the knowledge of any Company, threatened under
any Environmental Law with respect to any Real Property or other assets of the
Companies;

(iv)

The execution, delivery and performance of this Agreement and the consummation
of the transactions contemplated hereby will not require any notification,
registration, filing, reporting, disclosure, investigation, remediation or
cleanup pursuant to any Governmental Real Property Disclosure Requirements or
any other applicable Environmental Law; and

(v)

The Companies have made available to the Lenders all material records and files
in the possession, custody or control of, or otherwise reasonably available to,
the Companies concerning compliance with or liability under Environmental Law,
including those concerning the actual or suspected existence of Hazardous
Material at Real Property or facilities currently or formerly owned, operated,
leased or used by the Companies.

3.19

Insurance. Schedule 3.19 sets forth a true, complete and correct description of
all insurance maintained by each Company as of the Effective Date. All insurance
maintained by the Companies is in full force and effect, all premiums have been
duly paid, no Company has received notice of violation or cancellation thereof,
the Premises, and the use, occupancy and operation thereof, comply in all
material respects with all Insurance Requirements, and there exists no default
under any Insurance



-64-




--------------------------------------------------------------------------------









Requirement. Each Company has insurance in such amounts and covering such risks
and liabilities as are customary for companies of a similar size engaged in
similar businesses in similar locations.

3.20

Security Documents.

(a)

Security Agreement. The Security Agreement is effective to create in favor of
the Collateral Agent for the benefit of the Secured Parties, legal, valid and
enforceable Liens on, and security interests in, the Security Agreement
Collateral and, when (i) financing statements and other filings in appropriate
form are filed, to the extent not previously filed on or after the Original
Closing Date, in the offices specified on Schedule 7 to the Perfection
Certificate and (ii) upon the taking of possession or control by the Collateral
Agent, to the extent not previously taken on the Original Closing Date, of the
Security Agreement Collateral with respect to which a security interest may be
perfected only by possession or control (which possession or control shall be
given to the Collateral Agent to the extent possession or control by the
Collateral Agent is required by each Security Agreement), the Liens created by
the Security Agreement shall constitute fully perfected Liens on, and security
interests in, all right, title and interest of the grantors thereunder in the
Security Agreement Collateral (other than such Security Agreement Collateral in
which a security interest cannot be perfected under the UCC as in effect at the
relevant time in the relevant jurisdiction), in each case subject to no Liens
other than Permitted Collateral Liens.

(b)

Copyright Office Filing. When the Security Agreement or a short form thereof is
filed, to the extent not previously filed on or after the Original Closing Date,
in the United States Copyright Office, the Liens created by such Security
Agreement shall constitute fully perfected Liens on, and security interests in,
all right, title and interest of the grantors thereunder in the Registered
Copyrights and Registered Copyright Licenses (each as defined in such Security
Agreement), in each case subject to no Liens other than Permitted Collateral
Liens.

(c)

Mortgages. Each Mortgage is effective to create, in favor of the Collateral
Agent, for its benefit and the benefit of the Secured Parties, legal, valid and
enforceable first priority Liens on, and security interests in, all of the Loan
Parties’ right, title and interest in and to the Mortgaged Properties thereunder
and the proceeds thereof, subject only to Permitted Collateral Liens or other
Liens acceptable to the Collateral Agent, and when the Mortgages are filed, to
the extent not previously filed on or after the Original Closing Date, in the
offices specified on Schedule 6 to the Perfection Certificate dated the
Effective Date (or, in the case of any Mortgage executed and delivered after the
date thereof in accordance with the provisions of Sections 5.11 and 5.12, when
such Mortgage is filed in the offices specified in the local counsel opinion
delivered with respect thereto in accordance with the provisions of
Sections 5.11 and 5.12), the Mortgages shall constitute fully perfected Liens
on, and security interests in, all right, title and interest of the Loan Parties
in the Mortgaged Properties and the proceeds thereof, in each case prior and
superior in right to any other person, other than Liens permitted by such
Mortgage.

(d)

Valid Liens. Each Security Document delivered pursuant to Sections 5.11 and 5.12
will, upon execution and delivery thereof, be effective to create in favor of
the Collateral Agent, for the benefit of the Secured Parties, legal, valid and
enforceable Liens on, and security interests in, all of the Loan Parties’ right,
title and interest in and to the Collateral thereunder, and when all appropriate
filings or recordings are made, to the extent not previously made, in the
appropriate offices as may be required under applicable law, such Security
Document will constitute fully perfected Liens on, and security interests in,
all right, title and interest of the Loan Parties in such Collateral, in each
case subject to no Liens other than the applicable Permitted Collateral Liens.

3.21

Acquisition Documents; Representations and Warranties in Acquisition Agreement.
Schedule 3.21 lists (i) each exhibit, schedule, annex or other attachment to the
Acquisition Agreement and



-65-




--------------------------------------------------------------------------------









(ii) each agreement, certificate, instrument, letter or other document
contemplated by the Acquisition Agreement or any item referred to in clause (i)
to be entered into, executed or delivered or to become effective in connection
with the Acquisition or otherwise entered into, executed or delivered in
connection with the Acquisition. The Lenders have been furnished true and
complete copies of each Acquisition Document to the extent executed and
delivered on or prior to the Effective Date. All representations and warranties
of each Company set forth in the Acquisition Agreement were true and correct in
all material respects as of the time such representations and warranties were
made and shall be true and correct in all material respects as of the Effective
Date as if such representations and warranties were made on and as of such date,
unless stated to relate to a specific earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date.

3.22

Anti-Terrorism Law.

(a)

No Loan Party and, to the knowledge of the Loan Parties, none of its Affiliates
is in violation of any Requirement of Law relating to terrorism or money
laundering (“Anti-Terrorism Laws”), including Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001 (the “Executive Order”), and
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56.

(b)

No Loan Party and to the knowledge of the Loan Parties, no Affiliate or broker
or other agent of any Loan Party acting or benefiting in any capacity in
connection with the Loans is any of the following:

(i)

a person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;

(ii)

a person owned or controlled by, or acting for or on behalf of, any person that
is listed in the annex to, or is otherwise subject to the provisions of, the
Executive Order;

(iii)

a person with which any Lender is prohibited from dealing or otherwise engaging
in any transaction by any Anti-Terrorism Law;

(iv)

a person that commits, threatens or conspires to commit or supports “terrorism”
as defined in the Executive Order; or

(v)

a person that is named as a “specially designated national and blocked person”
on the most current list published by the U.S. Treasury Department Office of
Foreign Assets Control (“OFAC”) at its official website or any replacement
website or other replacement official publication of such list.

(c)

No Loan Party and, to the knowledge of the Loan Parties, no broker or other
agent of any Loan Party acting in any capacity in connection with the Loans
(i) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any person described in
paragraph (b) above, (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order, or (iii) engages in or conspires to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law.



-66-




--------------------------------------------------------------------------------









ARTICLE IV

CONDITIONS TO CREDIT EXTENSIONS

4.01

Conditions to Initial Credit Extension. The obligation of each Lender and, if
applicable, each Issuing Bank to fund the initial Credit Extension requested to
be made by it shall be subject to the prior or concurrent satisfaction of each
of the conditions precedent set forth in this Section 4.01.

(a)

Loan Documents. All legal matters incident to this Agreement, the Credit
Extensions hereunder and the other Loan Documents shall be satisfactory to the
Lenders, to the Issuing Bank and to the Administrative Agent and there shall
have been delivered to the Administrative Agent an executed counterpart of each
of the Loan Documents and the Perfection Certificate.

(b)

Corporate Documents. The Administrative Agent shall have received:

(i)

a certificate of the secretary or assistant secretary of each Loan Party dated
the Effective Date, certifying (A) that either (x) there have been no changes to
the Organizational Document of such Loan Party delivered to the Administrative
Agent on the Original Closing Date or (y) attached thereto is a true and
complete copy of each Organizational Document of such Loan Party certified (to
the extent applicable) as of a recent date by the Secretary of State of the
state of its organization, (B) that attached thereto is a true and complete copy
of resolutions duly adopted by the Board of Directors of such Loan Party
authorizing the execution, delivery and performance of the Loan Documents to
which such person is a party and, in the case of Borrower, the borrowings
hereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect and (C) as to the incumbency and
specimen signature of each officer executing any Loan Document or any other
document delivered in connection herewith on behalf of such Loan Party (together
with a certificate of another officer as to the incumbency and specimen
signature of the secretary or assistant secretary executing the certificate in
this clause (i));

(ii)

a certificate as to the good standing of each Loan Party (in so-called
“long-form” if available) as of a recent date, from such Secretary of State (or
other applicable Governmental Authority); and

(c)

such other documents as the Lenders, the Issuing Bank or the Administrative
Agent may reasonably request.

(d)

Officers’ Certificate. The Administrative Agent shall have received a
certificate, dated the Effective Date and signed by the chief executive officer
and the chief financial officer of Borrower, confirming compliance with the
conditions precedent set forth in this Section 4.01 and Sections 4.02(b), (c)
and (d).

(e)

Exiting Lenders; Repayment of Loans under Existing Credit Agreement. The
Administrative Agent shall have received: (A) evidence reasonably satisfactory
to it that (i) the Lenders (as defined in the Existing Credit Agreement) which
will not become parties hereto (and will not have a Revolving Commitment) (the
“Exiting Lenders”) shall have been or shall concurrently be relieved of all
obligations in respect of their Commitments (as defined in the Existing Credit
Agreement), (ii) each Exiting Lender’s Revolving Loans (as defined in the
Existing Credit Agreement) outstanding under the Existing Credit Agreement shall
have been or shall concurrently be repaid in full, together with any accrued
interest thereon and any accrued



-67-




--------------------------------------------------------------------------------









fees payable under the Existing Credit Agreement to but excluding the Effective
Date, (iii) each Exiting Lender’s Existing Term Loan outstanding under the
Existing Credit Agreement shall have been or shall concurrently be repaid in
full, together with any accrued interest thereon and any accrued fees payable
under the Existing Credit Agreement to but excluding the Effective Date and
(iv) each Revolving Lender’s (as defined in the Existing Credit Agreement)
existing Revolving Loan outstanding under the Existing Credit Agreement shall
have been or shall concurrently be repaid to the extent that its principal
amount, together with any accrued interest thereon and any accrued fees payable
under the Existing Credit Agreement to but excluding the Effective Date, exceeds
the amount of such Lender’s Revolving Commitment hereunder and (B) on behalf of
each Lender under the Existing Credit Agreement, all accrued interest and fees
(including the commitment fee required to be paid pursuant to Section 2.05(a))
in favor of such Lender pursuant to the Existing Credit Agreement to but
excluding the Effective Date.

(f)

Financial Statements; Pro Forma Balance Sheet; Projections. The Lenders shall
have received and shall be satisfied with the form and substance of the
financial statements described in Section 3.04 and with the forecasts of the
financial performance of Borrower, the Acquired Business and their respective
Subsidiaries.

(g)

Indebtedness and Minority Interests. After giving effect to the Transactions and
the other transactions contemplated hereby, no Company shall have outstanding
any Indebtedness or preferred stock other than (i) the Loans and Credit
Extensions hereunder, (ii) the Senior Notes, (iii) the Indebtedness listed on
Schedule 6.01(b) and (iv) Indebtedness owed to Borrower or any Subsidiary
Guarantor.

(h)

The ratio of pro forma consolidated total combined Indebtedness of Borrower at
the Effective Date to the consolidated combined EBITDA of Borrower for
Borrower’s most recently ended four fiscal quarters for which financial
statements are available shall not exceed 3.75 to 1.0.

(i)

Opinions of Counsel. The Administrative Agent shall have received, on behalf of
itself, the other Agents, the Arranger, the Lenders and the Issuing Bank, a
favorable written opinion of (A) Buchanan Ingersoll PC, special New York counsel
for the Loan Parties, substantially to the effect set forth in Exhibit N-1 and
(B) Buchanan Ingersoll PC, special FDA counsel for the Loan Parties, in each
case (1) dated the Effective Date, (2) addressed to the Agents, the Issuing Bank
and the Lenders, (3) covering such other matters relating to the Loan Documents
and the Transactions as the Administrative Agent shall reasonably request, and
(4) in the case of clause (B), covering such matters under the purview of the
U.S. Food and Drug Administration as the Administrative Agent shall reasonably
request.

(j)

Solvency Certificate and Other Reports. The Lenders shall have received all
other reports and opinions of appraisers, consultants or other advisors retained
by it to review the business, operation or condition of Borrower and its
subsidiaries giving effect to the Transactions, and shall be satisfied with such
reports and opinions. The Administrative Agent shall have received a solvency
certificate in the form of Exhibit O, dated the Effective Date and signed by the
chief financial officer of Borrower.

(k)

Requirements of Law. The Lenders shall be satisfied that Borrower, its
Subsidiaries and the Transactions shall be in full compliance with all material
Requirements of Law, including Regulations T, U and X of the Board, and shall
have received satisfactory evidence of such compliance reasonably requested by
them.



-68-




--------------------------------------------------------------------------------









(l)

Consents. The Lenders shall be satisfied that all requisite Governmental
Authorities and material third parties shall have approved or consented to the
Transactions, and there shall be no governmental or judicial action, actual or
threatened, that has or would have, singly or in the aggregate, a reasonable
likelihood of restraining, preventing or imposing burdensome conditions on the
Transactions or the other transactions contemplated hereby.

(m)

Litigation. There shall be no litigation, public or private, or administrative
proceedings, governmental investigation or other legal or regulatory
developments, actual or threatened, that, singly or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect, or could
materially and adversely affect the ability of Borrower and the Subsidiaries to
fully and timely perform their respective obligations under the Loan Documents,
or the ability of the parties to consummate the financings contemplated hereby
or the other Transactions.

(n)

Sources and Uses. The sources and uses of the Loans shall be as set forth in
Section 3.12.

(o)

Fees. (i) The Arranger and Administrative Agent shall have received all Fees and
other amounts due and payable on or prior to the Effective Date, including, to
the extent invoiced, reimbursement or payment of all out-of-pocket expenses
(including the reasonable legal fees and expenses of Simpson Thacher & Bartlett
LLP, special counsel to the Agents, and the reasonable fees and expenses of any
local counsel, foreign counsel, appraisers, consultants and other advisors)
required to be reimbursed or paid by Borrower hereunder or under any other Loan
Document.

(i)

The Administrative Agent shall have received for the account of each Revolving
Lender (as defined in the Existing Credit Agreement) party to the Existing
Credit Agreement immediately prior to the Effective Date delivering a Lender
Addendum hereto not later than 5pm, New York City time, on June 13, 2005, an
amendment fee in an amount equal to 0.25% of such Lender’s Revolving Commitment
in effect under Existing Credit Agreement on the Effective Date (prior to giving
effect to this Agreement).

(p)

Personal Property Requirements. The Collateral Agent shall have received (to the
extent not previously delivered on the Original Closing Date):

(i)

all certificates, agreements or instruments representing or evidencing the
Securities Collateral accompanied by instruments of transfer and stock powers
undated and endorsed in blank;

(ii)

the Intercompany Note executed by and among Borrower and each of its
Subsidiaries, accompanied by instruments of transfer undated and endorsed in
blank;

(iii)

all other certificates, agreements, including instruments necessary to perfect
the Collateral Agent’s security interest in all Chattel Paper, all Instruments
and all Investment Property of each Loan Party (as each such term is defined in
the Security Agreement and to the extent required by the Security Agreement);

(iv)

UCC financing statements in appropriate form for filing under the UCC, filings
with the United States Patent and Trademark Office and United States Copyright
Office and such other documents under applicable Requirements of Law in each
jurisdiction as may be necessary



-69-




--------------------------------------------------------------------------------









or appropriate or, in the opinion of the Collateral Agent, desirable to perfect
the Liens created, or purported to be created, by the Security Documents and,
with respect to all UCC financing statements required to be filed pursuant to
the Loan Documents, evidence satisfactory to the Administrative Agent that
Borrower has retained, at its sole cost and expense, a service provider
acceptable to the Administrative Agent for the tracking of all such financing
statements and notification to the Administrative Agent, of, among other things,
the upcoming lapse or expiration thereof;

(v)

certified copies of UCC, United States Patent and Trademark Office and United
States Copyright Office, tax and judgment lien searches, bankruptcy and pending
lawsuit searches or equivalent reports or searches, each of a date on or about
the Original Closing Date (with respect to Loan Parties party to the Existing
Credit Agreement) or of a recent date (with respect to all other Loan Parties)
listing all effective financing statements, lien notices or comparable documents
that name any Loan Party as debtor and that are filed in those state and county
jurisdictions in which any property of any Loan Party is located and the state
and county jurisdictions in which any Loan Party is organized or maintains its
principal place of business and such other searches that the Collateral Agent
deems necessary or appropriate, none of which encumber the Collateral covered or
intended to be covered by the Security Documents (other than Permitted
Collateral Liens or any other Liens acceptable to the Collateral Agent);

(vi)

with respect to each location set forth on Schedule 4.01(p)(iv), a Landlord
Access Agreement or Bailee Letter, as applicable; provided that no such Landlord
Access Agreement shall be required with respect to any Real Property that could
not be obtained after the Loan Party that is the lessee or owner of the
inventory or other personal property Collateral stored with the bailee thereof,
as applicable, shall have used all commercially reasonable efforts to do so; and

(vii)

evidence acceptable to the Collateral Agent of payment or arrangements for
payment by the Loan Parties of all applicable recording taxes, fees, charges,
costs and expenses required for the recording of the Security Documents.

(q)

Real Property Requirements. The Collateral Agent shall have received (to the
extent not previously delivered on the Original Closing Date):

(i)

a Mortgage encumbering each Mortgaged Property in favor of the Collateral Agent,
for the benefit of the Secured Parties, duly executed and acknowledged by each
Loan Party that is the owner of or holder of any interest in such Mortgaged
Property, and otherwise in form for recording in the recording office of each
applicable political subdivision where each such Mortgaged Property is situated,
together with such certificates, affidavits, questionnaires or returns as shall
be required in connection with the recording or filing thereof to create a lien
under applicable Requirements of Law, and such financing statements and any
other instruments necessary to grant a mortgage lien under the laws of any
applicable jurisdiction, all of which shall be in form and substance reasonably
satisfactory to Collateral Agent;

(ii)

with respect to each Mortgaged Property, such consents, approvals, amendments,
supplements, estoppels, tenant subordination agreements or other instruments as
necessary to consummate the Transactions or as shall reasonably be deemed
necessary by the Collateral Agent in order for the owner or holder of the fee or
leasehold interest constituting such Mortgaged Property to grant the Lien
contemplated by the Mortgage with respect to such Mortgaged Property;



-70-




--------------------------------------------------------------------------------









(iii)

with respect to each Mortgage, a policy of title insurance (or marked up title
insurance commitment having the effect of a policy of title insurance) insuring
the Lien of such Mortgage as a valid first mortgage Lien on the Mortgaged
Property and fixtures described therein in the amount equal to not less than
110% of the fair market value of such Mortgaged Property and fixtures, which
fair market value is set forth on Schedule 4.01(q)(iii), which policy (or such
marked-up commitment) (each, a “Title Policy”) shall (A) be issued by the Title
Company, (B) to the extent necessary, include such reinsurance arrangements
(with provisions for direct access, if necessary) as shall be reasonably
acceptable to the Collateral Agent, (C) contain a “tie-in” or “cluster”
endorsement, if available under applicable law (i.e., policies which insure
against losses regardless of location or allocated value of the insured property
up to a stated maximum coverage amount), (D) have been supplemented by such
endorsements (or where such endorsements are not available, opinions of special
counsel, architects or other professionals reasonably acceptable to the
Collateral Agent) as shall be reasonably requested by the Collateral Agent
(including endorsements on matters relating to usury, first loss, last dollar,
zoning, contiguity, revolving credit, doing business, non-imputation, public
road access, survey, variable rate, environmental lien, subdivision, mortgage
recording tax, separate tax lot, revolving credit, and so-called comprehensive
coverage over covenants and restrictions), and (E) contain no exceptions to
title other than exceptions acceptable to the Collateral Agent;

(iv)

with respect to each Mortgaged Property, such affidavits, certificates,
information (including financial data) and instruments of indemnification
(including a so-called “gap” indemnification) as shall be required to induce the
Title Company to issue the Title Policy/ies and endorsements contemplated above;

(v)

evidence reasonably acceptable to the Collateral Agent of payment by Borrower of
all Title Policy premiums, search and examination charges, escrow charges and
related charges, mortgage recording taxes, fees, charges, costs and expenses
required for the recording of the Mortgages and issuance of the Title Policies
referred to above;

(vi)

with respect to each Real Property or Mortgaged Property, copies of all Leases
in which Borrower or any Subsidiary holds the lessor’s interest or other
agreements relating to possessory interests, if any. To the extent any of the
foregoing affect any Mortgaged Property, such agreement shall be subordinate to
the Lien of the Mortgage to be recorded against such Mortgaged Property, either
expressly by its terms or pursuant to a subordination, non-disturbance and
attornment agreement, and shall otherwise be acceptable to the Collateral Agent;

(vii)

with respect to each Mortgaged Property, each Company shall have made all
notifications, registrations and filings, to the extent required by, and in
accordance with, all Governmental Real Property Disclosure Requirements
applicable to such Mortgaged Property;

(viii)

Surveys with respect to each Mortgaged Property; and

(ix)

a completed Federal Emergency Management Agency Standard Flood Hazard
Determination with respect to each Mortgaged Property.

(r)

Insurance. To the extent not previously delivered on the Original Closing Date,
the Administrative Agent shall have received a copy of, or a certificate as to
coverage under, the insurance policies required by Section 5.04 and the
applicable provisions of the Security Documents, each of which shall be endorsed
or otherwise amended to include a “standard” or “New York” lender’s loss payable
or mortgagee endorsement (as applicable) and shall name the



-71-




--------------------------------------------------------------------------------









Collateral Agent, on behalf of the Secured Parties, as additional insured, in
form and substance satisfactory to the Administrative Agent.

(s)

USA PATRIOT Act. The Lenders shall have received, sufficiently in advance of the
Effective Date, all documentation and other information required by bank
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the United States
PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)),
including without limitation, the information described in Section 10.13.

4.02

Conditions to All Credit Extensions. The obligation of each Lender and each
Issuing Bank to make any Credit Extension (including the initial Credit
Extension) shall be subject to, and to the satisfaction of, each of the
conditions precedent set forth below.

(a)

Notice. The Administrative Agent shall have received a Borrowing Request as
required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.03) if Loans are being requested or, in the case of
the issuance, amendment, extension or renewal of a Letter of Credit, the Issuing
Bank and the Administrative Agent shall have received an LC Request as required
by Section 2.17(b) or, in the case of the Borrowing of a Swingline Loan, the
Swingline Lender and the Administrative Agent shall have received a Borrowing
Request as required by Section 2.16(b).

(b)

No Default. Borrower and each other Loan Party shall be in compliance in all
material respects with all the terms and provisions set forth herein and in each
other Loan Document on its part to be observed or performed, and, at the time of
and immediately after giving effect to such Credit Extension and the application
of the proceeds thereof, no Default shall have occurred and be continuing on
such date.

(c)

Representations and Warranties. Each of the representations and warranties made
by any Loan Party set forth in Article III hereof or in any other Loan Document
shall be true and correct in all material respects (except that any
representation and warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects) on and as of the date
of such Credit Extension with the same effect as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date.

(d)

No Legal Bar. No order, judgment or decree of any Governmental Authority shall
purport to restrain any Lender from making any Loans to be made by it. No
injunction or other restraining order shall have been issued, shall be pending
or noticed with respect to any action, suit or proceeding seeking to enjoin or
otherwise prevent the consummation of, or to recover any damages or obtain
relief as a result of, the transactions contemplated by this Agreement or the
making of Loans hereunder.

Each of the delivery of a Borrowing Request or an LC Request and the acceptance
by Borrower of the proceeds of such Credit Extension shall constitute a
representation and warranty by Borrower and each other Loan Party that on the
date of such Credit Extension (both immediately before and after giving effect
to such Credit Extension and the application of the proceeds thereof) the
conditions contained in Sections 4.02(b) - (d) have been satisfied. Borrower
shall provide such information (including calculations in reasonable detail of
the covenants in Section 6.10) as the Administrative Agent may reasonably
request to confirm that the conditions in Sections 4.02(b) - (d) have been
satisfied.



-72-




--------------------------------------------------------------------------------









ARTICLE V

AFFIRMATIVE COVENANTS

Each Loan Party warrants, covenants and agrees with each Lender that so long as
this Agreement shall remain in effect and until the Commitments have been
terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document shall have been paid
in full and all Letters of Credit have been canceled or have expired and all
amounts drawn thereunder have been reimbursed in full, unless the Required
Lenders shall otherwise consent in writing, each Loan Party will, and will cause
each of its Subsidiaries to:

5.01

Financial Statements, Reports, etc. Furnish to the Administrative Agent and each
Lender:

(a)

Annual Reports. As soon as available and in any event within 90 days (or such
earlier date on which Borrower is required to file a Form 10-K under the
Exchange Act) after the end of each fiscal year, beginning with the fiscal year
ending December 31, 2005, (i) the consolidated balance sheet of Borrower as of
the end of such fiscal year and related consolidated statements of income, cash
flows and stockholders’ equity for such fiscal year, in comparative form with
such financial statements as of the end of, and for, the preceding fiscal year,
and notes thereto, all prepared in accordance with Regulation S-X and
accompanied by an opinion of Grant Thornton LLP or other independent public
accountants of recognized national standing reasonably satisfactory to the
Administrative Agent (which opinion shall not be qualified as to scope or
contain any going concern or other qualification), stating that such financial
statements fairly present, in all material respects, the consolidated financial
condition, results of operations and cash flows of Borrower as of the dates and
for the periods specified in accordance with GAAP, (ii) a consolidating balance
sheet and statement of income and, to the extent available, a statement of cash
flows, separating out Borrower and the Subsidiaries, (iii) a management report
in a form reasonably satisfactory to the Administrative Agent setting forth
(A) statement of income items and Consolidated EBITDA of Borrower for such
fiscal year, showing variance, by dollar amount and percentage, from amounts for
the previous fiscal year and budgeted amounts and (B) key operational
information and statistics for such fiscal year consistent with internal and
industry-wide reporting standards, and (iv) a narrative report and management’s
discussion and analysis, in a form reasonably satisfactory to the Administrative
Agent, of the financial condition and results of operations of Borrower for such
fiscal year, as compared to amounts for the previous fiscal year and budgeted
amounts (it being understood that the information required by clause (i) may be
furnished in the form of a Form 10-K and such information shall be deemed
satisfactory for purposes hereof);

(b)

Quarterly Reports. As soon as available and in any event within 45 days (or such
earlier date on which Borrower is required to file a Form 10-Q under the
Exchange Act) after the end of each of the first three fiscal quarters of each
fiscal year, beginning with the fiscal quarter ending June 30, 2005, (i) the
consolidated balance sheet of Borrower as of the end of such fiscal quarter and
related consolidated statements of income and cash flows for such fiscal quarter
and for the then elapsed portion of the fiscal year, in comparative form with
the consolidated statements of income and cash flows for the comparable periods
in the previous fiscal year, and notes thereto, all prepared in accordance with
Regulation S-X under the Securities Act and accompanied by a certificate of a
Financial Officer stating that such financial statements fairly present, in all
material respects, the consolidated financial condition, results of operations
and cash flows of Borrower as of the date and for the periods specified in
accordance with GAAP consistently applied, and on a basis consistent with
audited financial statements referred to in



-73-




--------------------------------------------------------------------------------









clause (a) of this Section, subject to normal year-end audit adjustments, (ii) a
consolidating balance sheet and statement of income and, to the extent
available, a statement of cash flows, separating out Borrower and the
Subsidiaries, (iii) a management report in a form reasonably satisfactory to the
Administrative Agent setting forth (A) statement of income items and
Consolidated EBITDA of Borrower for such fiscal quarter and for the then elapsed
portion of the fiscal year, showing variance, by dollar amount and percentage,
from amounts for the comparable periods in the previous fiscal year and budgeted
amounts and (B) key operational information and statistics for such fiscal
quarter and for the then elapsed portion of the fiscal year consistent with
internal and industry-wide reporting standards, and (iv) a narrative report and
management’s discussion and analysis, in a form reasonably satisfactory to the
Administrative Agent, of the financial condition and results of operations for
such fiscal quarter and the then elapsed portion of the fiscal year, as compared
to the comparable periods in the previous fiscal year and budgeted amounts (it
being understood that the information required by clause (i) may be furnished in
the form of a Form 10-Q and such information shall be deemed satisfactory for
purposes hereof);

(c)

Financial Officer’s Certificate. (i) Concurrently with any delivery of financial
statements under Section 5.01(a) or (b), a Compliance Certificate (A) certifying
that no Default has occurred or, if such a Default has occurred, specifying the
nature and extent thereof and any corrective action taken or proposed to be
taken with respect thereto, (B) beginning with the fiscal quarter ending
June 30, 2005, setting forth computations in reasonable detail satisfactory to
the Administrative Agent demonstrating compliance with the covenants contained
in Sections 6.07(e) and 6.10 and, concurrently with any delivery of financial
statements under Section 5.01(a) above, setting forth Borrower’s calculation of
Excess Cash Flow and (C) showing a reconciliation of Consolidated EBITDA to the
net income set forth on the statement of income; and (ii) concurrently with any
delivery of financial statements under Section 5.01(a) above, beginning with the
fiscal year ending December 31, 2005, a report of the accounting firm opining on
or certifying such financial statements stating that in the course of its
regular audit of the financial statements of Borrower and its Subsidiaries,
which audit was conducted in accordance with generally accepted auditing
standards, such accounting firm obtained no knowledge that any Default insofar
as it relates to financial or accounting matters has occurred or, if in the
opinion of such accounting firm such a Default has occurred, specifying the
nature and extent thereof;

(d)

Financial Officer’s Certificate Regarding Collateral. Concurrently with any
delivery of financial statements under Section 5.01(a), a certificate of a
Financial Officer setting forth the information required pursuant to the
Perfection Certificate Supplement or confirming that there has been no change in
such information since the date of the Perfection Certificate or latest
Perfection Certificate Supplement;

(e)

Public Reports. Promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by any
Company with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, or distributed to holders of its Indebtedness
pursuant to the terms of the documentation governing such Indebtedness (or any
trustee, agent or other representative therefor), as the case may be;

(f)

Management Letters. Promptly after the receipt thereof by any Company, a copy of
any “management letter” received by any such person from its certified public
accountants and the management’s responses thereto;

(g)

Budgets. Within 30 days after the beginning of each fiscal year, a budget for
Borrower in form reasonably satisfactory to the Administrative Agent, but to
include balance



-74-




--------------------------------------------------------------------------------









sheets, statements of income and sources and uses of cash, for (i) each fiscal
quarter of such fiscal year prepared in detail and (ii) each fiscal year
thereafter, through and including the fiscal year in which the Final Maturity
Date occurs, prepared in summary form, in each case, with appropriate
presentation and discussion of the principal assumptions upon which such budgets
are based, accompanied by the statement of a Financial Officer of Borrower to
the effect that the budget of Borrower is a reasonable estimate for the periods
covered thereby and, promptly when available, any significant revisions of such
budget;

(h)

Organization. Concurrently with any delivery of financial statements under
Section 5.01(a), an accurate organizational chart as required by
Section 3.07(c), or confirmation that there are no changes to Schedule 10 to the
Perfection Certificate;

(i)

Organizational Documents. Promptly provide copies of any Organizational
Documents that have been amended or modified in accordance with the terms hereof
and deliver a copy of any notice of default given or received by any Company
under any Organizational Document within 15 days after such Company gives or
receives such notice; and

(j)

Other Information. Promptly, from time to time, such other information regarding
the operations, business affairs and financial condition of any Company, or
compliance with the terms of any Loan Document, as the Administrative Agent or
any Lender may reasonably request.

5.02

Litigation and Other Notices. Furnish to the Administrative Agent and each
Lender written notice of the following promptly (and, in any event, within three
Business Days of the occurrence thereof):

(a)

any Default, specifying the nature and extent thereof and the corrective action
(if any) taken or proposed to be taken with respect thereto;

(b)

the filing or commencement of, or any threat or notice of intention of any
person to file or commence, any action, suit, litigation or proceeding, whether
at law or in equity by or before any Governmental Authority, (i) against any
Company or any Affiliate thereof that could reasonably be expected to result in
a Material Adverse Effect or (ii) with respect to any Loan Document;

(c)

the occurrence of any event, or the identification of any set of facts or
circumstances, arising under or relating to Environmental Laws or Hazardous
Materials, that could reasonably be expected to result in loss, liability or
other obligations of the Companies (including, without limitation: fines;
penalties; settlement payments; costs and expenses; supplemental environmental
projects; investigative and remedial costs; compliance costs; compensatory and
punitive damages arising out of harm to person, property, or natural resources;
capital costs; and operating costs) in an aggregate amount exceeding $500,000;

(d)

any development that has resulted in, or could reasonably be expected to result
in a Material Adverse Effect;

(e)

the occurrence of Casualty Events in an aggregate amount exceeding $500,000; and

(f)

(i) the incurrence of any material Lien (other than Permitted Collateral Liens)
on, or claim asserted against any of the Collateral or (ii) the occurrence of
any other event which could materially affect the value of the Collateral.



-75-




--------------------------------------------------------------------------------









5.03

Existence; Businesses and Properties.

(a)

Do or cause to be done all things necessary to preserve, renew and maintain in
full force and effect its legal existence, except as otherwise expressly
permitted under Section 6.05 or Section 6.06 or, in the case of any Subsidiary,
where the failure to perform such obligations, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

(b)

Do or cause to be done all things necessary to obtain, preserve, renew, extend
and keep in full force and effect the rights, licenses, permits, privileges,
franchises, authorizations, patents, copyrights, trademarks and trade names
material to the conduct of its business; maintain and operate such business in
substantially the manner in which it is presently conducted and operated; comply
with all material contractual obligations and all applicable Requirements of Law
(including taxation, ERISA and any and all zoning, building, Environmental Law,
ordinance, code or approval or any building permits or any restrictions of
record or agreements affecting the Real Property) and decrees and orders of any
Governmental Authority, whether now in effect or hereafter enacted, except where
the failure to comply, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect; pay and perform its obligations
under all Leases and Loan Documents; and at all times maintain, preserve and
protect all property material to the conduct of such business and keep such
property in good repair, working order and condition (other than wear and tear
occurring in the ordinary course of business) and from time to time make, or
cause to be made, all needful and proper repairs, renewals, additions,
improvements and replacements thereto necessary in order that the business
carried on in connection therewith may be properly conducted at all times;
provided that nothing in this Section 5.03(b) shall prevent (i) sales of
property, consolidations or mergers by or involving any Company in accordance
with Section 6.05 or Section 6.06; (ii) the withdrawal by any Company of its
qualification as a foreign corporation in any jurisdiction where such
withdrawal, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect; or (iii) the abandonment by any Company
of any rights, franchises, licenses, trademarks, trade names, copyrights or
patents that such person reasonably determines are not useful to its business or
no longer commercially desirable.

5.04

Insurance.

(a)

Generally. Keep its insurable property adequately insured at all times by
financially sound and reputable insurers; maintain such other insurance, to such
extent and against such risks as is customary with companies in the same or
similar businesses operating in the same or similar locations, including
insurance with respect to Mortgaged Properties and other properties material to
the business of the Companies against such casualties and contingencies and of
such types and in such amounts with such deductibles as is customary in the case
of similar businesses operating in the same or similar locations, including
(i) physical hazard insurance on an “all risk” basis, (ii) commercial general
liability against claims for bodily injury, death or property damage covering
any and all insurable claims, (iii) explosion insurance in respect of any
boilers, machinery or similar apparatus constituting Collateral, (iv) business
interruption insurance, (v) worker’s compensation insurance and such other
insurance as may be required by any Requirement of Law and (vi) such other
insurance against risks as the Administrative Agent may from time to time
require (such policies to be in such form and amounts and having such coverage
as may be reasonably satisfactory to the Administrative Agent and the Collateral
Agent); provided that with respect to physical hazard insurance, neither the
Collateral Agent nor the applicable Company shall agree to the adjustment of any
claim thereunder without the consent of the other (such consent not to be
unreasonably withheld or delayed); provided, further, that no consent of any
Company shall be required during an Event of Default; provided, further, that,
without limiting the foregoing, each Loan Party shall, and shall cause each of
its Subsidiaries to, maintain no less insurance coverage than is maintained by
such parties on the Effective Date.



-76-




--------------------------------------------------------------------------------









(b)

Requirements of Insurance. All such insurance shall (i) provide that no
cancellation, material reduction in amount or material change in coverage
thereof shall be effective until at least 30 days after receipt by the
Collateral Agent of written notice thereof, (ii) name the Collateral Agent as
mortgagee (in the case of property insurance) or additional insured on behalf of
the Secured Parties (in the case of liability insurance) or loss payee (in the
case of property insurance), as applicable, (iii) if reasonably requested by the
Collateral Agent, include a breach of warranty clause and (iv) be reasonably
satisfactory in all other respects to the Collateral Agent.

(c)

Notice to Agents. Notify the Administrative Agent and the Collateral Agent
immediately whenever any separate insurance concurrent in form or contributing
in the event of loss with that required to be maintained under this Section 5.04
is taken out by any Company; and promptly deliver to the Administrative Agent
and the Collateral Agent a duplicate original copy of such policy or policies.

(d)

Flood Insurance. With respect to each Mortgaged Property, obtain flood insurance
in such total amount as the Administrative Agent or the Required Lenders may
from time to time require, if at any time the area in which any improvements
located on any Mortgaged Property is designated a “flood hazard area” in any
Flood Insurance Rate Map published by the Federal Emergency Management Agency
(or any successor agency), and otherwise comply with the National Flood
Insurance Program as set forth in the Flood Disaster Protection Act of 1973, as
amended from time to time.

(e)

Broker’s Report. Deliver to the Administrative Agent and the Collateral Agent
and the Lenders a report of a reputable insurance broker with respect to such
insurance and such supplemental reports with respect thereto as the
Administrative Agent or the Collateral Agent may from time to time reasonably
request.

(f)

Mortgaged Properties. No Loan Party that is an owner of Mortgaged Property shall
take any action that is reasonably likely to be the basis for termination,
revocation or denial of any insurance coverage required to be maintained under
such Loan Party’s respective Mortgage or that could be the basis for a defense
to any claim under any Insurance Policy maintained in respect of the Premises,
and each Loan Party shall otherwise comply in all material respects with all
Insurance Requirements in respect of the Premises; provided, however, that each
Loan Party may, at its own expense and after written notice to the
Administrative Agent, (i) contest the applicability or enforceability of any
such Insurance Requirements by appropriate legal proceedings, the prosecution of
which does not constitute a basis for cancellation or revocation of any
insurance coverage required under this Section 5.04 or (ii) cause the Insurance
Policy containing any such Insurance Requirement to be replaced by a new policy
complying with the provisions of this Section 5.04.

5.05

Obligations and Taxes.

(a)

Payment of Obligations. Pay its Indebtedness and other obligations promptly and
in accordance with their terms and pay and discharge promptly when due all
Taxes, assessments and governmental charges or levies imposed upon it or upon
its income or profits or in respect of its property, before the same shall
become delinquent or in default, as well as all lawful claims for labor,
services, materials and supplies or otherwise that, if unpaid, might give rise
to a Lien other than a Permitted Lien upon such properties or any part thereof;
provided that such payment and discharge shall not be required with respect to
any such Tax, assessment, charge, levy or claim so long as (x)(i) the validity
or amount thereof shall be contested in good faith by appropriate proceedings
timely instituted and diligently conducted and the applicable Company shall have
set aside on its books adequate reserves or other appropriate provisions with
respect thereto in accordance with GAAP, (ii) such contest operates to suspend
collection of the contested obligation, Tax, assessment or charge and
enforcement of a Lien other than a Permitted Lien and (iii) in the case of
Collateral, the applicable Company shall have otherwise



-77-




--------------------------------------------------------------------------------









complied with the Contested Collateral Lien Conditions and (y) the failure to
pay could not reasonably be expected to result in a Material Adverse Effect.

(b)

Filing of Returns. Timely and correctly file all material Tax Returns required
to be filed by it. Withhold, collect and remit all Taxes that it is required to
collect, withhold or remit.

(c)

Tax Shelter Reporting. Borrower does not intend to treat the Loans as being a
“reportable transaction” within the meaning of Treasury Regulation
Section 1.6011-4. In the event Borrower determines to take any action
inconsistent with such intention, it will promptly notify the Administrative
Agent thereof.

5.06

Employee Benefits.

(a)

Comply in all material respects with the applicable provisions of ERISA and the
Code and (b) furnish to the Administrative Agent (x) as soon as possible after,
and in any event within five days after any Responsible Officer of any Company
or any ERISA Affiliates of any Company knows or has reason to know that, any
ERISA Event has occurred that, alone or together with any other ERISA Event
could reasonably be expected to result in liability of the Companies or any of
their ERISA Affiliates in an aggregate amount exceeding $500,000 or the
imposition of a Lien, a statement of a Financial Officer of Borrower setting
forth details as to such ERISA Event and the action, if any, that the Companies
propose to take with respect thereto, and (y) upon request by the Administrative
Agent, copies of (i) each Schedule B (Actuarial Information) to the annual
report (Form 5500 Series) filed by any Company or any ERISA Affiliate with the
Internal Revenue Service with respect to each Plan; (ii) the most recent
actuarial valuation report for each Plan; (iii) all notices received by any
Company or any ERISA Affiliate from a Multiemployer Plan sponsor or any
governmental agency concerning an ERISA Event; and (iv) such other documents or
governmental reports or filings relating to any Plan (or employee benefit plan
sponsored or contributed to by any Company) as the Administrative Agent shall
reasonably request.

5.07

Maintaining Records; Access to Properties and Inspections; Annual Meetings.

(a)

Keep proper books of record and account in which full, true and correct entries
in conformity with GAAP and all Requirements of Law are made of all dealings and
transactions in relation to its business and activities. Each Company will
permit any representatives designated by the Administrative Agent or any Lender
to visit and inspect the financial records and the property of such Company at
reasonable times and as often as reasonably requested and to make extracts from
and copies of such financial records, and permit any representatives designated
by the Administrative Agent or any Lender to discuss the affairs, finances,
accounts and condition of any Company with the officers and employees thereof
and advisors therefor (including independent accountants).

(b)

Within 150 days after the end of each fiscal year of the Companies, at the
request of the Administrative Agent or Required Lenders, hold a meeting (at a
mutually agreeable location, venue and time or, at the option of the
Administrative Agent, by conference call, the costs of such venue or call to be
paid by Borrower) with all Lenders who choose to attend such meeting, at which
meeting shall be reviewed the financial results of the previous fiscal year and
the financial condition of the Companies and the budgets presented for the
current fiscal year of the Companies.

5.08

Use of Proceeds. Use the proceeds of the Loans only for the purposes set forth
in Section 3.12 and request the issuance of Letters of Credit only for the
purposes set forth in the definition of Commercial Letter of Credit or Standby
Letter of Credit, as the case may be.



-78-




--------------------------------------------------------------------------------









5.09

Compliance with Environmental Laws; Environmental Reports.

(a)

Comply, and cause all lessees and other persons occupying Real Property of any
Company to comply, in all material respects with all Environmental Laws and
Environmental Permits applicable to its operations and Real Property; obtain and
renew all material Environmental Permits applicable to its operations and Real
Property; generate, treat, use, store, release, dispose of and otherwise manage
Hazardous Materials in a manner that will not result in material liability to
any Company or materially affect any Real Property and cause all lessees and
other persons occupying Real Property of any Company to so manage Hazardous
Materials; promptly comply with all orders and directives of all Governmental
Authorities regarding Environmental Laws; and conduct all Responses required by,
and in accordance with, Environmental Laws; provided that no Company shall be
required to undertake any Response to the extent that its obligation to do so is
being contested in good faith and by proper proceedings and appropriate reserves
are being maintained with respect to such circumstances in accordance with GAAP.

(b)

If a Default has occurred or may reasonably be anticipated, at the written
request of the Administrative Agent or the Required Lenders through the
Administrative Agent, provide to the Lenders within 45 days after such request
(or such shorter period as the Administrative Agent may reasonably request), at
the expense of Borrower, an environmental assessment report (or, where
appropriate, series of environmental assessment reports) regarding any Mortgaged
Property specified by the Administrative Agent (and, if the Default is caused in
whole or in part by reason of a breach of Section 3.18 or 5.09(a), regarding the
matters relating to such breach or breaches), including, where appropriate, any
soil and/or groundwater sampling, prepared by an environmental consulting firm
reasonably proposed by the Administrative Agent, and, in form, scope and
substance, reasonably acceptable to the Administrative Agent.

5.10

Interest Rate Protection. No later than the 30th day after the Original Closing
Date, Borrower shall enter into, and for a minimum of three years thereafter
maintain, Hedging Agreements with terms and conditions acceptable to the
Administrative Agent that result in at least 50% of the aggregate principal
amount of Borrower’s Consolidated Funded Indebtedness being effectively subject
to a fixed or maximum interest rate acceptable to the Administrative Agent.

5.11

Additional Collateral; Additional Guarantors.

(a)

Subject to this Section 5.11, with respect to any property acquired after the
Effective Date by any Loan Party that is intended to be subject to the Lien
created by any of the Security Documents but is not so subject, promptly (and in
any event within 30 days after the acquisition thereof) (i) execute and deliver
to the Administrative Agent and the Collateral Agent such amendments or
supplements to the relevant Security Documents or such other documents as the
Administrative Agent or the Collateral Agent shall deem necessary or advisable
to grant to the Collateral Agent, for its benefit and for the benefit of the
other Secured Parties, a Lien on such property subject to no Liens other than
Permitted Collateral Liens, and (ii) take all actions necessary to cause such
Lien to be duly perfected to the extent required by such Security Document in
accordance with all applicable Requirements of Law, including the filing of
financing statements in such jurisdictions as may be reasonably requested by the
Administrative Agent. Borrower shall otherwise take such actions and execute
and/or deliver to the Collateral Agent such documents as the Administrative
Agent or the Collateral Agent shall require to confirm the validity, perfection
and priority of the Lien of the Security Documents against such after-acquired
properties.

(b)

With respect to any person that is or becomes a Subsidiary after the Effective
Date, promptly (and in any event within 30 days after such person becomes a
Subsidiary) (i) deliver to the



-79-




--------------------------------------------------------------------------------









Collateral Agent the certificates, if any, representing all of the Equity
Interests of such Subsidiary, together with undated stock powers or other
appropriate instruments of transfer executed and delivered in blank by a duly
authorized officer of the holder(s) of such Equity Interests, and all
intercompany notes owing from such Subsidiary to any Loan Party together with
instruments of transfer executed and delivered in blank by a duly authorized
officer of such Loan Party and (ii) cause such new Subsidiary (A) to execute a
Joinder Agreement or such comparable documentation to become a Subsidiary
Guarantor and a joinder agreement to the applicable Security Agreement,
substantially in the form annexed thereto or, in the case of a Foreign
Subsidiary, execute a security agreement compatible with the laws of such
Foreign Subsidiary’s jurisdiction in form and substance reasonably satisfactory
to the Administrative Agent, and (B) to take all actions necessary or advisable
in the opinion of the Administrative Agent or the Collateral Agent to cause the
Lien created by the applicable Security Agreement to be duly perfected to the
extent required by such agreement in accordance with all applicable Requirements
of Law, including the filing of financing statements in such jurisdictions as
may be reasonably requested by the Administrative Agent or the Collateral Agent.
Notwithstanding the foregoing, (1) the Equity Interests required to be delivered
to the Collateral Agent pursuant to clause (i) of this Section 5.11(b) shall not
include any Equity Interests of a Foreign Subsidiary created or acquired after
the Effective Date and (2) no Foreign Subsidiary shall be required to take the
actions specified in clause (ii) of this Section 5.11(b), if, in the case of
either clause (1) or (2), doing so would constitute an investment of earnings in
United States property under Section 956 (or a successor provision) of the Code,
which investment would or could reasonably be expected to trigger a material
increase in the net income of a United States shareholder of such Subsidiary
pursuant to Section 951 (or a successor provision) of the Code, as reasonably
determined by the Administrative Agent; provided that this exception shall not
apply to (A) Voting Stock of any Subsidiary which is a first-tier controlled
foreign corporation (as defined in Section 957(a) of the Code) representing 66%
of the total voting power of all outstanding Voting Stock of such Subsidiary and
(B) 100% of the Equity Interests not constituting Voting Stock of any such
Subsidiary, except that any such Equity Interests constituting “stock entitled
to vote” within the meaning of Treasury Regulation Section 1.956-2(c)(2) shall
be treated as Voting Stock for purposes of this Section 5.11(b).

(c)

Promptly grant to the Collateral Agent, within 60 days of the acquisition
thereof, a security interest in and Mortgage on (i) each Real Property owned in
fee by such Loan Party as is acquired by such Loan Party after the Effective
Date and that, together with any improvements thereon, individually has a fair
market value of at least $500,000, and (ii) unless the Collateral Agent
otherwise consents, each leased Real Property of such Loan Party which lease
individually has a fair market value of at least $500,000, in each case, as
additional security for the Secured Obligations (unless the subject property is
already mortgaged to a third party to the extent permitted by Section 6.02).
Such Mortgages shall be granted pursuant to documentation reasonably
satisfactory in form and substance to the Administrative Agent and the
Collateral Agent and shall constitute valid and enforceable perfected Liens
subject only to Permitted Collateral Liens or other Liens acceptable to the
Collateral Agent. The Mortgages or instruments related thereto shall be duly
recorded or filed in such manner and in such places as are required by law to
establish, perfect, preserve and protect the Liens in favor of the Collateral
Agent required to be granted pursuant to the Mortgages and all taxes, fees and
other charges payable in connection therewith shall be paid in full. Such Loan
Party shall otherwise take such actions and execute and/or deliver to the
Collateral Agent such documents as the Administrative Agent or the Collateral
Agent shall require to confirm the validity, perfection and priority of the Lien
of any existing Mortgage or new Mortgage against such after-acquired Real
Property (including a Title Policy, a Survey and local counsel opinion (in form
and substance reasonably satisfactory to the Administrative Agent and the
Collateral Agent) in respect of such Mortgage).

5.12

Security Interests; Further Assurances. Promptly, upon the reasonable request of
the Administrative Agent, the Collateral Agent or any Lender, at Borrower’s
expense, execute, acknowledge



-80-




--------------------------------------------------------------------------------









and deliver, or cause the execution, acknowledgment and delivery of, and
thereafter register, file or record, or cause to be registered, filed or
recorded, in an appropriate governmental office, any document or instrument
supplemental to or confirmatory of the Security Documents or otherwise deemed by
the Administrative Agent or the Collateral Agent reasonably necessary or
desirable for the continued validity, perfection and priority of the Liens on
the Collateral covered thereby subject to no other Liens except as permitted by
the applicable Security Document, or obtain any consents or waivers as may be
necessary or appropriate in connection therewith. Deliver or cause to be
delivered to the Administrative Agent and the Collateral Agent from time to time
such other documentation, consents, authorizations, approvals and orders in form
and substance reasonably satisfactory to the Administrative Agent and the
Collateral Agent as the Administrative Agent and the Collateral Agent shall
reasonably deem necessary to perfect or maintain the Liens on the Collateral
pursuant to the Security Documents. Upon the exercise by the Administrative
Agent, the Collateral Agent or any Lender of any power, right, privilege or
remedy pursuant to any Loan Document which requires any consent, approval,
registration, qualification or authorization of any Governmental Authority
execute and deliver all applications, certifications, instruments and other
documents and papers that the Administrative Agent, the Collateral Agent or such
Lender may require. If the Administrative Agent, the Collateral Agent or the
Required Lenders determine that they are required by a Requirement of Law to
have appraisals prepared in respect of the Real Property of any Loan Party
constituting Collateral, Borrower shall provide to the Administrative Agent
appraisals that satisfy the applicable requirements of the Real Estate Appraisal
Reform Amendments of FIRREA and are otherwise in form and substance satisfactory
to the Administrative Agent and the Collateral Agent.

5.13

Information Regarding Collateral.

(a)

Not effect any change (i) in any Loan Party’s legal name, (ii) in the location
of any Loan Party’s chief executive office, (iii) in any Loan Party’s identity
or organizational structure, (iv) in any Loan Party’s Federal Taxpayer
Identification Number or organizational identification number, if any, or (v) in
any Loan Party’s jurisdiction of organization (in each case, including by
merging with or into any other entity, reorganizing, dissolving, liquidating,
reorganizing or organizing in any other jurisdiction), until (A) it shall have
given the Collateral Agent and the Administrative Agent not less than 30 days’
prior written notice (in the form of an Officer’s Certificate), or such lesser
notice period agreed to by the Collateral Agent, of its intention so to do,
clearly describing such change and providing such other information in
connection therewith as the Collateral Agent or the Administrative Agent may
reasonably request and (B) it shall have taken all action reasonably
satisfactory to the Collateral Agent to maintain the perfection and priority of
the security interest of the Collateral Agent for the benefit of the Secured
Parties in the Collateral, if applicable. Each Loan Party agrees to promptly
provide the Collateral Agent with certified Organizational Documents reflecting
any of the changes described in the preceding sentence. Each Loan Party also
agrees to promptly notify the Collateral Agent of any change in the location of
any office in which it maintains books or records relating to Collateral owned
by it or any office or facility at which Collateral is located (including the
establishment of any such new office or facility), other than changes in
location to a Mortgaged Property or a leased property subject to a Landlord
Access Agreement.

(b)

Concurrently with the delivery of financial statements pursuant to
Section 5.01(a), deliver to the Administrative Agent and the Collateral Agent a
Perfection Certificate Supplement and a certificate of a Financial Officer and
the chief legal officer of Borrower certifying that all UCC financing statements
(including fixture filings, as applicable) or other appropriate filings,
recordings or registrations, including all refilings, rerecordings and
reregistrations, containing a description of the Collateral have been filed of
record in each governmental, municipal or other appropriate office in each
jurisdiction necessary to protect and perfect the security interests and Liens
under the Security Documents



-81-




--------------------------------------------------------------------------------









for a period of not less than 18 months after the date of such certificate
(except as noted therein with respect to any continuation statements to be filed
within such period)..

5.14

Affirmative Covenants with Respect to Leases.

(a)

With respect to each Lease in which a Loan Party is a landlord, the respective
Loan Party shall perform all the obligations imposed upon the landlord under
such Lease and enforce all of the tenant’s obligations thereunder, except where
the failure to so perform or enforce could not reasonably be expected to result
in a Property Material Adverse Effect.

(b)

With respect to each Lease in which a Loan Party is a tenant, the respective
Loan Party shall perform all the obligations imposed upon the tenant under such
Lease and enforce all of the landlord’s obligations thereunder, except where the
failure to so perform or enforce could not reasonably be expected to result in a
Material Adverse Effect.

ARTICLE VI

NEGATIVE COVENANTS

Each Loan Party warrants, covenants and agrees with each Lender that, so long as
this Agreement shall remain in effect and until the Commitments have been
terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document have been paid in full
and all Letters of Credit have been canceled or have expired and all amounts
drawn thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, no Loan Party will, nor will they cause or permit
any Subsidiaries to:

6.01

Indebtedness. Incur, create, assume or permit to exist, directly or indirectly,
any Indebtedness, except

(a)

Indebtedness incurred under this Agreement and the other Loan Documents;

(b)

(i) Indebtedness outstanding on the Effective Date and listed on
Schedule 6.01(b), (ii) refinancings or renewals thereof; provided that (A) any
such refinancing Indebtedness is in an aggregate principal amount not greater
than the aggregate principal amount of the Indebtedness being renewed or
refinanced, plus the amount of any premiums required to be paid thereon and
reasonable fees and expenses associated therewith, (B) such refinancing
Indebtedness has a later or equal final maturity and longer or equal weighted
average life than the Indebtedness being renewed or refinanced and (C) the
covenants, events of default, subordination and other provisions thereof
(including any guarantees thereof) shall be, in the aggregate, no less favorable
to the Lenders than those contained in the Indebtedness being renewed or
refinanced and (iii) the Senior Notes (including any notes issued in exchange
therefor in accordance with the registration rights document entered into in
connection with the issuance of the Senior Notes);

(c)

Indebtedness under Hedging Obligations with respect to interest rates, foreign
currency exchange rates or commodity prices, in each case not entered into for
speculative purposes; provided that if such Hedging Obligations relate to
interest rates, (i) such Hedging Obligations relate to payment obligations on
Indebtedness otherwise permitted to be incurred by the Loan Documents and
(ii) the notional principal amount of such Hedging Obligations at the time
incurred does not exceed the principal amount of the Indebtedness to which such
Hedging Obligations relate;



-82-




--------------------------------------------------------------------------------









(d)

Indebtedness permitted by Section 6.04(e);

(e)

Indebtedness in respect of Purchase Money Obligations and Capital Lease
Obligations, and refinancings or renewals thereof, in an aggregate amount not to
exceed $12.5 million at any time outstanding;

(f)

Indebtedness incurred by Foreign Subsidiaries in an aggregate amount not to
exceed $1.0 million at any time outstanding;

(g)

Indebtedness in respect of bid, performance or surety bonds, workers’
compensation claims, self-insurance obligations and bankers acceptances issued
for the account of any Company in the ordinary course of business, including
guarantees or obligations of any Company with respect to letters of credit
supporting such bid, performance or surety bonds, workers’ compensation claims,
self-insurance obligations and bankers acceptances (in each case other than for
an obligation for money borrowed), in an aggregate amount not to exceed
$1.0 million at any time outstanding;

(h)

Contingent Obligations of any Loan Party in respect of Indebtedness otherwise
permitted under this Section 6.01;

(i)

Indebtedness arising from the honoring by a bank or other financial institution
of a check, draft or similar instrument inadvertently (except in the case of
daylight overdrafts) drawn against insufficient funds in the ordinary course of
business; provided, however, that such Indebtedness is extinguished within five
Business Days of incurrence;

(j)

Indebtedness arising in connection with endorsement of instruments for deposit
in the ordinary course of business; and

(k)

unsecured Indebtedness of any Company in an aggregate amount not to exceed
$1.0 million at any time outstanding.

6.02

Liens. Create, incur, assume or permit to exist, directly or indirectly, any
Lien on any property now owned or hereafter acquired by it or on any income or
revenues or rights in respect of any thereof, except the following
(collectively, the “Permitted Liens”):

(a)

inchoate Liens for taxes, assessments or governmental charges or levies not yet
due and payable or delinquent and Liens for taxes, assessments or governmental
charges or levies, which (i) are being contested in good faith by appropriate
proceedings for which adequate reserves have been established in accordance with
GAAP, which proceedings (or orders entered in connection with such proceedings)
have the effect of preventing the forfeiture or sale of the property subject to
any such Lien, or (ii) in the case of any such charge or claim which has or may
become a Lien against any of the Collateral, such Lien and the contest thereof
shall satisfy the Contested Collateral Lien Conditions;

(b)

Liens in respect of property of any Company imposed by Requirements of Law,
which were incurred in the ordinary course of business and do not secure
Indebtedness for borrowed money, such as carriers’, warehousemen’s,
materialmen’s, landlords’, workmen’s, suppliers’, repairmen’s and mechanics’
Liens and other similar Liens arising in the ordinary course of business, and
(i) which do not in the aggregate materially detract from the value of the
property of the Companies, taken as a whole, and do not materially impair the
use thereof in the operation of the business of the Companies, taken as a whole,
(ii) which, if they secure



-83-




--------------------------------------------------------------------------------









obligations that are then due and unpaid, are being contested in good faith by
appropriate proceedings for which adequate reserves have been established in
accordance with GAAP, which proceedings (or orders entered in connection with
such proceedings) have the effect of preventing the forfeiture or sale of the
property subject to any such Lien, and (iii) in the case of any such Lien which
has or may become a Lien against any of the Collateral, such Lien and the
contest thereof shall satisfy the Contested Collateral Lien Conditions;

(c)

easements, rights-of-way, restrictions (including zoning restrictions),
covenants, licenses, encroachments, protrusions and other similar charges or
encumbrances, and minor title deficiencies on or with respect to any Real
Property, in each case whether now or hereafter in existence, not (i) securing
Indebtedness, (ii) individually or in the aggregate materially impairing the
value or marketability of such Real Property or (iii) individually or in the
aggregate materially interfering with the ordinary conduct of the business of
the Companies at such Real Property;

(d)

Liens arising out of judgments, attachments or awards not resulting in a Default
and in respect of which such Company shall in good faith be prosecuting an
appeal or proceedings for review in respect of which there shall be secured a
subsisting stay of execution pending such appeal or proceedings and, in the case
of any such Lien which has or may become a Lien against any of the Collateral,
such Lien and the contest thereof shall satisfy the Contested Collateral Lien
Conditions;

(e)

Liens (other than any Lien imposed by ERISA) (x) imposed by Requirements of Law
or deposits made in connection therewith in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security legislation, (y) incurred in the ordinary course of business to
secure the performance of tenders, statutory obligations (other than excise
taxes), surety, stay, customs and appeal bonds, statutory bonds, bids, leases,
government contracts, trade contracts, performance and return of money bonds and
other similar obligations (exclusive of obligations for the payment of borrowed
money) or (z) arising by virtue of deposits made in the ordinary course of
business to secure liability for premiums to insurance carriers; provided that
(i) with respect to clauses (x), (y) and (z) of this paragraph (e), such Liens
are for amounts not yet due and payable or delinquent or, to the extent such
amounts are so due and payable, such amounts are being contested in good faith
by appropriate proceedings for which adequate reserves have been established in
accordance with GAAP, which proceedings for orders entered in connection with
such proceedings have the effect of preventing the forfeiture or sale of the
property subject to any such Lien, (ii) to the extent such Liens are not imposed
by Requirements of Law, such Liens shall in no event encumber any property other
than cash and Cash Equivalents, (iii) in the case of any such Lien against any
of the Collateral, such Lien and the contest thereof shall satisfy the Contested
Collateral Lien Conditions and (iv) the aggregate amount of deposits at any time
pursuant to clause (y) and clause (z) of this paragraph (e) shall not exceed
$500,000 in the aggregate;

(f)

Liens arising out of conditional sale, title retention, consignment or similar
arrangements for the sale of goods entered into by any Company in the ordinary
course of business in accordance with the past practices of such Company;

(g)

Liens securing Indebtedness incurred pursuant to Section 6.01(e); provided that
any such Liens attach only to the property being financed pursuant to such
Indebtedness and do not encumber any other property of any Company;

(h)

bankers’ Liens, rights of setoff and other similar Liens existing solely with
respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by any Company, in



-84-




--------------------------------------------------------------------------------









each case granted in the ordinary course of business in favor of the bank or
banks with which such accounts are maintained, securing amounts owing to such
bank with respect to cash management and operating account arrangements,
including those involving pooled accounts and netting arrangements; provided
that, unless such Liens are non-consensual and arise by operation of law, in no
case shall any such Liens secure (either directly or indirectly) the repayment
of any Indebtedness;

(i)

Liens on property of a person existing at the time such person is acquired or
merged with or into or consolidated with any Company to the extent permitted
hereunder (and not created in anticipation or contemplation thereof); provided
that such Liens do not extend to property not subject to such Liens at the time
of acquisition (other than improvements thereon) and are no more favorable to
the lienholders than such existing Lien;

(j)

Liens granted pursuant to the Security Documents to secure the Secured
Obligations;

(k)

licenses of Intellectual Property granted by any Company in the ordinary course
of business and not interfering in any material respect with the ordinary
conduct of business of the Companies;

(l)

the filing of UCC financing statements solely as a precautionary measure in
connection with operating leases or consignment of goods;

(m)

Liens securing Indebtedness incurred pursuant to Section 6.01(f); provided that
(i) such Liens do not extend to, or encumber, property which constitutes
Collateral and (ii) such Liens extend only to the property (or Equity Interests)
of the Foreign Subsidiary incurring such Indebtedness; and

(n)

Liens incurred in the ordinary course of business of any Company with respect to
obligations that do not in the aggregate exceed $500,000 at any time
outstanding, so long as such Liens, to the extent covering any Collateral, are
junior to the Liens granted pursuant to the Security Documents;

provided, however, that no consensual Liens shall be permitted to exist,
directly or indirectly, on any Securities Collateral, other than Liens granted
pursuant to the Security Documents.

6.03

Sale and Leaseback Transactions. Enter into any arrangement, directly or
indirectly, with any person whereby it shall sell or transfer any property, real
or personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property which it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred (a “Sale and Leaseback Transaction”) unless (i) the
sale of such property is permitted by Section 6.06 and (ii) any Liens arising in
connection with its use of such property are permitted by Section 6.02.

6.04

Investment, Loan and Advances. Directly or indirectly, lend money or credit (by
way of guarantee or otherwise) or make advances to any person, or purchase or
acquire any stock, bonds, notes, debentures or other obligations or securities
of, or any other interest in, or make any capital contribution to, any other
person, or purchase or own a futures contract or otherwise become liable for the
purchase or sale of currency or other commodities at a future date in the nature
of a futures contract (all of the foregoing, collectively, “Investments”),
except that the following shall be permitted:

(a)

Investments outstanding on the Effective Date and identified on
Schedule 6.04(a);



-85-




--------------------------------------------------------------------------------









(b)

the Companies may (i) acquire and hold accounts receivables owing to any of them
if created or acquired in the ordinary course of business and payable or
dischargeable in accordance with customary terms, (ii) invest in, acquire and
hold cash and Cash Equivalents, (iii) endorse negotiable instruments held for
collection in the ordinary course of business or (iv) make lease, utility and
other similar deposits in the ordinary course of business;

(c)

Hedging Obligations incurred pursuant to Section 6.01(c);

(d)

loans and advances to directors, employees and officers of Borrower and the
Subsidiaries for bona fide business purposes and to purchase Equity Interests of
Borrower, in aggregate amount not to exceed $500,000 at any time outstanding;
provided that no loans in violation of Section 402 of the Sarbanes-Oxley Act
shall be permitted hereunder;

(e)

Investments (i) by Borrower in any Subsidiary Guarantor, (ii) by any Company in
Borrower or any Subsidiary Guarantor, (iii) by a Subsidiary Guarantor in another
Subsidiary Guarantor, (iv) by a Subsidiary that is not a Subsidiary Guarantor in
any other Subsidiary that is not a Subsidiary Guarantor and (v) by Borrower or
any Subsidiary Guarantor in a Foreign Subsidiary in an aggregate amount not to
exceed $7.5 million at any time outstanding; provided that any Investment in the
form of a loan or advance shall be evidenced by the Intercompany Note and, in
the case of a loan or advance by a Loan Party, pledged by such Loan Party as
Collateral pursuant to the Security Documents;

(f)

Investments in securities of trade creditors or customers in the ordinary course
of business received upon foreclosure or pursuant to any plan of reorganization
or liquidation or similar arrangement upon the bankruptcy or insolvency of such
trade creditors or customers;

(g)

Permitted Acquisitions;

(h)

Investments in instruments issued by the Farm Credit Bureau of Canada with a
rating of “AA” (or such other similar equivalent rating) or higher by at least
one nationally recognized statistical rating organization (as defined in
Rule 436 under the Securities Act) in an aggregate amount not to exceed
$3.0 million at any time outstanding;

(i)

Investments in Auction Rate Certificates issued in the United States by
Affiliates of the Administrative Agent with a rating of “AA” (or such other
similar equivalent rating) or higher by at least one nationally recognized
statistical rating organization (as defined in Rule 436 under the Securities
Act) in an aggregate amount not to exceed $15.0 million at any time outstanding;

(j)

Investments made by Borrower or any Subsidiary as a result of consideration
received in connection with an Asset Sale made in compliance with Section 6.06;
and

(k)

other investments in an aggregate amount not to exceed $1.0 million at any time
outstanding.

6.05

Mergers and Consolidations. Wind up, liquidate or dissolve its affairs or enter
into any transaction of merger or consolidation (or agree to do any of the
foregoing at any future time), except that the following shall be permitted:

(a)

Asset Sales in compliance with Section 6.06;

(b)

acquisitions in compliance with Section 6.07;



-86-




--------------------------------------------------------------------------------









(c)

any Company may merge or consolidate with or into Borrower, any Subsidiary
Guarantor or any Subsidiary that agrees to become a Subsidiary Guarantor (as
long as Borrower is the surviving person in the case of any merger or
consolidation involving Borrower, and a Subsidiary Guarantor is the surviving
person and remains a Wholly Owned Subsidiary of Borrower in any other case);
provided that the Lien on and security interest in such property granted or to
be granted in favor of the Collateral Agent under the Security Documents shall
be maintained or created in accordance with the provisions of Section 5.11 or
Section 5.12, as applicable;

(d)

any Subsidiary may dissolve, liquidate or wind up its affairs at any time;
provided that such dissolution, liquidation or winding up, as applicable, could
not reasonably be expected to have a Material Adverse Effect; and

(e)

any Foreign Subsidiary may merger or consolidate with or into any other Foreign
Subsidiary.

To the extent the Required Lenders waive the provisions of this Section 6.05
with respect to the sale of any Collateral, or any Collateral is sold as
permitted by this Section 6.05, such Collateral (unless sold to a Company) shall
be sold free and clear of the Liens created by the Security Documents, and the
Agents shall take all actions they deem appropriate in order to effect the
foregoing.

6.06

Asset Sales. Effect any Asset Sale, or agree to effect any Asset Sale, except
that the following shall be permitted:

(a)

disposition of used, worn out, obsolete or surplus property by any Company in
the ordinary course of business (including any trade-in, swap or exchange of
bioanalytical equipment) and the abandonment or other disposition of
Intellectual Property that is, in the reasonable judgment of Borrower, no longer
economically practicable to maintain or useful in the conduct of the business of
the Companies taken as a whole;

(b)

Asset Sales; provided that the aggregate consideration received in respect of
all Asset Sales pursuant to this clause (b) shall not exceed $2.5 million in any
four consecutive fiscal quarters of Borrower;

(c)

leases and subleases of real or personal property in the ordinary course of
business and in accordance with the applicable Security Documents;

(d)

mergers and consolidations in compliance with Section 6.05; and

(e)

Investments in compliance with Section 6.04.

To the extent the Required Lenders waive the provisions of this Section 6.06
with respect to the sale of any Collateral, or any Collateral is sold as
permitted by this Section 6.06, such Collateral (unless sold to a Company) shall
be sold free and clear of the Liens created by the Security Documents, and the
Agents shall take all actions they deem appropriate in order to effect the
foregoing.

6.07

Acquisitions. Purchase or otherwise acquire (in one or a series of related
transactions) any part of the property (whether tangible or intangible) of any
person (or agree to do any of the foregoing at any future time), except that the
following shall be permitted:



-87-




--------------------------------------------------------------------------------









(a)

Capital Expenditures by Borrower and the Subsidiaries shall be permitted to the
extent permitted by Section 6.10(c);

(b)

purchases and other acquisitions of inventory, materials, equipment and
intangible property in the ordinary course of business;

(c)

Investments in compliance with Section 6.04;

(d)

leases and subleases of real or personal property in the ordinary course of
business and in accordance with the applicable Security Documents;

(e)

Permitted Acquisitions; and

(f)

mergers and consolidations in compliance with Section 6.05;

provided that the Lien on and security interest in such property granted or to
be granted in favor of the Collateral Agent under the Security Documents shall
be maintained or created in accordance with the provisions of Section 5.11 or
Section 5.12, as applicable.

6.08

Dividends. Authorize, declare or pay, directly or indirectly, any Dividends with
respect to any Company, except that the following shall be permitted:

(a)

Dividends by any Company to Borrower or any Guarantor that is a Wholly Owned
Subsidiary of Borrower;

(b)

the repurchase or redemption of Qualified Capital Stock of Borrower held by
officers, directors or employees or former officers, directors or employees (or
their transferees, estates or beneficiaries under their estates) of any Company,
upon their death, disability, retirement, severance or termination of employment
or service; provided that the aggregate cash consideration paid for all such
redemptions and payments shall not exceed, in any fiscal year, $1,000,000; and

(c)

the repurchase of Borrower’s outstanding common stock pursuant to the Borrower’s
stock buyback program described in Borrower’s Form 10-K for the fiscal year
ending December 31, 2003, provided that, (i) the aggregate cash consideration
paid for all such repurchases shall not exceed, in any fiscal year, the excess,
if any of (x) an amount equal to 25% of Excess Cash Flow for the immediately
preceding fiscal year less (y) an amount equal to the cash payments made by
Borrower during such fiscal year to the holders of the Senior Notes upon the
conversion of the Senior Notes in accordance with the Senior Note Agreement and
(ii) on the date of any such repurchase, the Total Leverage Ratio on such date
(after giving effect to such repurchase and the incurrence of any Indebtedness
on such date) is at least 0.5x less than the maximum Total Leverage Ratio
permitted on such date under Section 6.10(a).

6.09

Transactions with Affiliates. Enter into, directly or indirectly, any
transaction or series of related transactions, whether or not in the ordinary
course of business, with any Affiliate of any Company (other than between or
among Borrower and one or more Subsidiary Guarantors), other than on terms and
conditions at least as favorable to such Company as would reasonably be obtained
by such Company at that time in a comparable arm’s-length transaction with a
person other than an Affiliate, except that the following shall be permitted:

(a)

Dividends permitted by Section 6.08;



-88-




--------------------------------------------------------------------------------









(b)

Investments permitted by Sections 6.04(d) and (e);

(c)

reasonable director, officer and employee compensation (including bonuses) and
other benefits (including retirement, health, stock option and other benefit
plans) and indemnification arrangements, in each case approved by the Board of
Directors of Borrower;

(d)

transactions with customers, clients, suppliers, joint venture partners or
purchasers or sellers of goods and services, in each case in the ordinary course
of business and otherwise not prohibited by the Loan Documents;

(e)

sales of Qualified Capital Stock of Borrower to Affiliates of Borrower not
otherwise prohibited by the Loan Documents and the granting of registration and
other customary rights in connection therewith;

(f)

any transaction with an Affiliate where the only consideration paid by any Loan
Party is Qualified Capital Stock of Borrower; and

(g)

transactions among Foreign Subsidiaries.

6.10

Financial Covenants.

(a)

Maximum Total Leverage Ratio. Permit the Total Leverage Ratio, at any date
during any period set forth in the table below, to exceed the ratio set forth
opposite such period in the table below:

Period

Leverage Ratio

Effective Date to September 29, 2005

3.75 to 1.00

September 30, 2005 to December 30, 2005

3.25 to 1.00

December 31, 2005 to March 30, 2006

2.75 to 1.00

March 31, 2006 to June 29, 2006

2.50 to 1.00

June 30, 2006 to September 29, 2006

2.25 to 1.00

September 30, 2006 to March 30, 2007

2.00 to 1.00

March 31, 2007 to March 30, 2008

1.75 to 1.00

March 31, 2008 and thereafter

1.50 to 1.00




































-89-




--------------------------------------------------------------------------------









(b)

Minimum Interest Coverage Ratio. Permit the Consolidated Interest Coverage
Ratio, for any Test Period ending during any period set forth in the table
below, to be less than the ratio set forth opposite such period in the table
below:




Period

Interest
Coverage Ratio

Effective Date to June 30, 2005

8.25 to 1.00

July 1, 2005 to September 30, 2005

8.75 to 1.00

October 1, 2005 to December 31, 2005

9.00 to 1.00

January 1, 2006 and thereafter

9.75 to 1.00




(c)

Minimum Fixed Charge Coverage Ratio. Permit the Consolidated Fixed Charge
Coverage Ratio, for any Test Period ending during any period set forth in the
table below, to be less than the ratio set forth opposite such period in the
table below:




Period

Fixed Charge
Coverage Ratio

Effective Date to June 30, 2005

1.25 to 1.00

July 1, 2005 to September 30, 2005

1.375 to 1.00

October 1, 2005 and thereafter

1.50 to 1.00




(d)

Limitation on Capital Expenditures. Permit the aggregate amount of Capital
Expenditures made in any period set forth below, to exceed the amount set forth
opposite such period below:

Period

Amount (in millions)

January 1, 2005 to December 31, 2005

$17.50

January 1, 2006 to December 31, 2006

$22.00

January 1, 2007 to December 31, 2007

$25.25

January 1, 2008 to December 31, 2008

$27.50

January 1, 2009 to December 31, 2009

$29.75




6.11

Modifications of Organizational Documents and Other Documents, etc. Directly or
indirectly:

(a)

amend or modify, or permit the amendment or modification of, any provision of
any Acquisition Document in any manner that is adverse in any material respect
to the interests of the Lenders; or



-90-




--------------------------------------------------------------------------------









(b)

terminate, amend, modify (including electing to treat any Pledged Interests (as
defined in the Security Agreement) as a “security” under Section 8-103 of the
UCC) or change any of its Organizational Documents (including by the filing or
modification of any certificate of designation) or any agreement to which it is
a party with respect to its Equity Interests (including any stockholders’
agreement), or enter into any new agreement with respect to its Equity
Interests, other than any such amendments, modifications or changes or such new
agreements which are not adverse in any material respect to the interests of the
Lenders; provided that Borrower may issue such Equity Interests, so long as such
issuance is not prohibited by Section 6.13 or any other provision of this
Agreement, and may amend its Organizational Documents to authorize any such
Equity Interests.

6.12

Limitation on Certain Restrictions on Subsidiaries. Directly or indirectly,
create or otherwise cause or suffer to exist or become effective any encumbrance
or restriction on the ability of any Subsidiary to (a) pay dividends or make any
other distributions on its capital stock or any other interest or participation
in its profits owned by Borrower or any Subsidiary, or pay any Indebtedness owed
to Borrower or a Subsidiary, (b) make loans or advances to Borrower or any
Subsidiary or (c) transfer any of its properties to Borrower or any Subsidiary,
except for such encumbrances or restrictions existing under or by reason of
(i) applicable Requirements of Law; (ii) this Agreement and the other Loan
Documents; (iii) the Senior Note Documents as in effect on the Original Closing
Date; (iv) customary provisions restricting subletting or assignment of any
lease governing a leasehold interest of a Subsidiary; (v) customary provisions
restricting assignment of any agreement entered into by a Subsidiary in the
ordinary course of business; (vi) any holder of a Lien permitted by Section 6.02
restricting the transfer of the property subject thereto; (vii) customary
restrictions and conditions contained in any agreement relating to the sale of
any property permitted under Section 6.06 pending the consummation of such sale;
(viii) any agreement in effect at the time such Subsidiary becomes a Subsidiary
of Borrower, so long as such agreement was not entered into in connection with
or in contemplation of such person becoming a Subsidiary of Borrower;
(ix) without affecting the Loan Parties’ obligations under Section 5.11,
customary provisions in partnership agreements, limited liability company
organizational governance documents, asset sale and stock sale agreements and
other similar agreements entered into in the ordinary course of business that
restrict the transfer of ownership interests in such partnership, limited
liability company or similar person; (x) restrictions on cash or other deposits
or net worth imposed by suppliers or landlords under contracts entered into in
the ordinary course of business; (xi) any instrument governing Indebtedness
assumed in connection with any Permitted Acquisition, which encumbrance or
restriction is not applicable to any person, or the properties or assets of any
person, other than the person or the properties or assets of the person so
acquired; (xii) in the case of any joint venture which is not a Loan Party in
respect of any matters referred to in clauses (b) and (c) above, restrictions in
such person’s Organizational Documents or pursuant to any joint venture
agreement or stockholders agreements solely to the extent of the Equity
Interests of or property held in the subject joint venture or other entity; or
(xiii) any encumbrances or restrictions imposed by any amendments or
refinancings that are otherwise permitted by the Loan Documents of the
contracts, instruments or obligations referred to in clauses (iii) or (viii)
above; provided that such amendments or refinancings are no more materially
restrictive with respect to such encumbrances and restrictions than those prior
to such amendment or refinancing.

6.13

Limitation on Issuance of Capital Stock.

(a)

With respect to Borrower, issue any Equity Interest that is not Qualified
Capital Stock.

(b)

With respect to any Subsidiary, issue any Equity Interest (including by way of
sales of treasury stock) or any options or warrants to purchase, or securities
convertible into, any Equity Interest, except (i) for stock splits, stock
dividends and additional issuances of Equity Interests which do



-91-




--------------------------------------------------------------------------------









not decrease the percentage ownership of Borrower or any Subsidiaries in any
class of the Equity Interest of such Subsidiary; and (ii) Subsidiaries of
Borrower formed after the Effective Date in accordance with Section 6.14 may
issue Equity Interests to Borrower or the Subsidiary of Borrower which is to own
such Equity Interests. All Equity Interests issued in accordance with this
Section 6.13(b) shall, to the extent required by Sections 5.11 and 5.12 or any
Security Agreement, be delivered to the Collateral Agent for pledge pursuant to
the applicable Security Agreement.

6.14

Limitation on Creation of Subsidiaries. Establish, create or acquire any
additional Subsidiaries without the prior written consent of the Required
Lenders; provided that, without such consent, Borrower may (i) establish or
create one or more Wholly Owned Subsidiaries of Borrower, (ii) establish, create
or acquire one or more Subsidiaries in connection with an Investment made
pursuant to Section 6.04(e) or (iii) acquire one or more Subsidiaries in
connection with a Permitted Acquisition, so long as, in each case,
Section 5.11(b) shall be complied with.

6.15

Business . Except as set forth on Schedule 6.15 hereto, engage (directly or
indirectly) in any business other than those businesses in which Borrower and
its Subsidiaries are engaged on the Effective Date as described in the
Confidential Information Memorandum dated as of November, 2004 (or, in the good
faith judgment of the Board of Directors, which are substantially related
thereto or are reasonable extensions thereof).

6.16

Limitation on Accounting Changes . Make or permit any change in accounting
policies or reporting practices, without the consent of the Required Lenders,
which consent shall not be unreasonably withheld, except changes that are
required by GAAP, Governmental Authority or applicable law.

6.17

Fiscal Year. Change its fiscal year-end to a date other than December 31.

6.18

Lease Obligations. Create, incur, assume or suffer to exist any obligations as
lessee for the rental or hire of real or personal property of any kind under
leases or agreements to lease having an original term of one year or more that
would cause the direct and contingent liabilities of Borrower and its
Subsidiaries, on a consolidated basis, in respect of all such obligations
payable in any period of 12 consecutive months to exceed an amount equal to
$15.0 million, which amount shall increase by $2.0 million on each anniversary
of the Original Closing Date.

6.19

No Further Negative Pledge. Enter into any agreement, instrument, deed or lease
which prohibits or limits the ability of any Loan Party to create, incur, assume
or suffer to exist any Lien upon any of their respective properties or revenues,
whether now owned or hereafter acquired, or which requires the grant of any
security for an obligation if security is granted for another obligation, except
the following: (1) this Agreement and the other Loan Documents; (2) covenants in
documents creating Liens permitted by Section 6.02 prohibiting further Liens on
the properties encumbered thereby; (3) the Senior Note Documents as in effect on
the Original Closing Date; (4) any other agreement that does not restrict in any
manner (directly or indirectly) Liens created pursuant to the Loan Documents on
any Collateral securing the Secured Obligations and does not require the direct
or indirect granting of any Lien securing any Indebtedness or other obligation
by virtue of the granting of Liens on or pledge of property of any Loan Party to
secure the Secured Obligations; and (5) any prohibition or limitation that
(a) exists pursuant to applicable Requirements of Law, (b) consists of customary
restrictions and conditions contained in any agreement relating to the sale of
any property permitted under Section 6.06 pending the consummation of such sale,
(c) restricts subletting or assignment of any lease governing a leasehold
interest of Borrower or a Subsidiary, (d) exists in any agreement in effect at
the time such Subsidiary becomes a Subsidiary of Borrower, so long as such
agreement was not entered into in contemplation of such person becoming a
Subsidiary or (e) is imposed by any amendments or refinancings that are
otherwise permitted by the Loan



-92-




--------------------------------------------------------------------------------









Documents of the contracts, instruments or obligations referred to in clause (3)
or (5)(d); provided that such amendments and refinancings are no more materially
restrictive with respect to such prohibitions and limitations than those prior
to such amendment or refinancing.

6.20

Anti-Terrorism Law; Anti-Money Laundering.

(a)

Directly or indirectly, (i) knowingly conduct any business or engage in making
or receiving any contribution of funds, goods or services to or for the benefit
of any person described in Section 3.22, (ii) knowingly deal in, or otherwise
engage in any transaction relating to, any property or interests in property
blocked pursuant to the Executive Order or any other Anti-Terrorism Law, or
(iii) knowingly engage in or conspire to engage in any transaction that evades
or avoids, or has the purpose of evading or avoiding, or attempts to violate,
any of the prohibitions set forth in any Anti-Terrorism Law (and the Loan
Parties shall deliver to the Lenders any certification or other evidence
requested from time to time by any Lender in its reasonable discretion,
confirming the Loan Parties’ compliance with this Section 6.20).

(b)

Cause or permit any of the funds of such Loan Party that are used to repay the
Loans to be derived from any unlawful activity with the result that the making
of the Loans would be in violation of any Requirement of Law.

6.21

Embargoed Person. Cause or permit (a) any of the funds or properties of the Loan
Parties that are used to repay the Loans to constitute property of, or be
beneficially owned directly or indirectly by, any person subject to sanctions or
trade restrictions under United States law (“Embargoed Person” or “Embargoed
Persons”) that is identified on (1) the “List of Specially Designated Nationals
and Blocked Persons” maintained by OFAC and/or on any other similar list
maintained by OFAC pursuant to any authorizing statute including, but not
limited to, the International Emergency Economic Powers Act, 50 U.S.C. §§ 1701
et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any
Executive Order or Requirement of Law promulgated thereunder, with the result
that the investment in the Loan Parties (whether directly or indirectly) is
prohibited by a Requirement of Law, or the Loans made by the Lenders would be in
violation of a Requirement of Law, or (2) the Executive Order, any related
enabling legislation or any other similar Executive Orders or (b) any Embargoed
Person to have any direct or indirect interest, of any nature whatsoever in the
Loan Parties, with the result that the investment in the Loan Parties (whether
directly or indirectly) is prohibited by a Requirement of Law or the Loans are
in violation of a Requirement of Law.

ARTICLE VII

GUARANTEE

7.01

The Guarantee. The Subsidiary Guarantors hereby jointly and severally guarantee,
as a primary obligor and not as a surety to each Secured Party and their
respective successors and assigns, the prompt payment in full when due (whether
at stated maturity, by required prepayment, declaration, demand, by acceleration
or otherwise) of the principal of and interest (including any interest, fees,
costs or charges that would accrue but for the provisions of the Title 11 of the
United States Code after any bankruptcy or insolvency petition under Title 11 of
the United States Code) on the Loans made by the Lenders to, and the Notes held
by each Lender of, Borrower, and all other Secured Obligations from time to time
owing to the Secured Parties by any Loan Party under any Loan Document or any
Hedging Agreement entered into with a counterparty that is a Secured Party, in
each case strictly in accordance with the terms thereof (such obligations being
herein collectively called the “Guaranteed Obligations”). The Subsidiary
Guarantors hereby jointly and severally agree that if Borrower or other
Subsidiary Guarantor(s) shall fail to pay in full when due (whether at stated
maturity, by acceleration or otherwise)



-93-




--------------------------------------------------------------------------------









any of the Guaranteed Obligations, the Subsidiary Guarantors will promptly pay
the same in cash, without any demand or notice whatsoever, and that in the case
of any extension of time of payment or renewal of any of the Guaranteed
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, by acceleration or otherwise) in accordance with the terms of
such extension or renewal.

7.02

Obligations Unconditional. The obligations of the Subsidiary Guarantors under
Section 7.01 shall constitute a guaranty of payment and to the fullest extent
permitted by applicable Requirements of Law, are absolute, irrevocable and
unconditional, joint and several, irrespective of the value, genuineness,
validity, regularity or enforceability of the Guaranteed Obligations of Borrower
under this Agreement, the Notes, if any, or any other agreement or instrument
referred to herein or therein, or any substitution, release or exchange of any
other guarantee of or security for any of the Guaranteed Obligations, and,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or Subsidiary
Guarantor (except for payment in full). Without limiting the generality of the
foregoing, it is agreed that the occurrence of any one or more of the following
shall not alter or impair the liability of the Subsidiary Guarantors hereunder
which shall remain absolute, irrevocable and unconditional under any and all
circumstances as described above:

(i)

at any time or from time to time, without notice to the Subsidiary Guarantors,
the time for any performance of or compliance with any of the Guaranteed
Obligations shall be extended, or such performance or compliance shall be
waived;

(ii)

any of the acts mentioned in any of the provisions of this Agreement or the
Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;

(iii)

the maturity of any of the Guaranteed Obligations shall be accelerated, or any
of the Guaranteed Obligations shall be amended in any respect, or any right
under the Loan Documents or any other agreement or instrument referred to herein
or therein shall be amended or waived in any respect or any other guarantee of
any of the Guaranteed Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with;

(iv)

any Lien or security interest granted to, or in favor of, Issuing Bank or any
Lender or Agent as security for any of the Guaranteed Obligations shall fail to
be perfected; or

(v)

the release of any other Subsidiary Guarantor pursuant to Section 7.09.

The Subsidiary Guarantors hereby expressly waive diligence, presentment, demand
of payment, protest and all notices whatsoever, and any requirement that any
Secured Party exhaust any right, power or remedy or proceed against Borrower
under this Agreement or the Notes, if any, or any other agreement or instrument
referred to herein or therein, or against any other person under any other
guarantee of, or security for, any of the Guaranteed Obligations. The Subsidiary
Guarantors waive any and all notice of the creation, renewal, extension, waiver,
termination or accrual of any of the Guaranteed Obligations and notice of or
proof of reliance by any Secured Party upon this Guarantee or acceptance of this
Guarantee, and the Guaranteed Obligations, and any of them, shall conclusively
be deemed to have been created, contracted or incurred in reliance upon this
Guarantee, and all dealings between Borrower and the Secured Parties shall
likewise be conclusively presumed to have been had or consummated in reliance
upon this Guarantee. This Guarantee shall be construed as a continuing,
absolute, irrevocable and unconditional guarantee of payment without regard to
any right of offset with respect to the Guaranteed Obligations at any time or
from time to time held by Secured Parties, and the obligations and liabilities
of the Subsidiary Guarantors hereunder shall not be conditioned or contingent
upon the pursuit by the Secured Parties or any other person at any time of any
right or remedy against Borrower or against any



-94-




--------------------------------------------------------------------------------









other person which may be or become liable in respect of all or any part of the
Guaranteed Obligations or against any collateral security or guarantee therefor
or right of offset with respect thereto. This Guarantee shall remain in full
force and effect and be binding in accordance with and to the extent of its
terms upon the Subsidiary Guarantors and the successors and assigns thereof, and
shall inure to the benefit of the Lenders, and their respective successors and
assigns, notwithstanding that from time to time during the term of this
Agreement there may be no Guaranteed Obligations outstanding.

7.03

Reinstatement. The obligations of the Subsidiary Guarantors under this
Article VII shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of Borrower or other Loan Party in respect of
the Guaranteed Obligations is rescinded or must be otherwise restored by any
holder of any of the Guaranteed Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise.

7.04

Subrogation; Subordination. Each Subsidiary Guarantor hereby agrees that until
the indefeasible payment and satisfaction in full in cash of all Guaranteed
Obligations and the expiration and termination of the Commitments of the Lenders
under this Agreement it shall waive any claim and shall not exercise any right
or remedy, direct or indirect, arising by reason of any performance by it of its
guarantee in Section 7.01, whether by subrogation or otherwise, against Borrower
or any other Subsidiary Guarantor of any of the Guaranteed Obligations or any
security for any of the Guaranteed Obligations. Any Indebtedness of any Loan
Party permitted pursuant to Section 6.01(d) shall be subordinated to such Loan
Party’s Secured Obligations in the manner set forth in the Intercompany Note
evidencing such Indebtedness.

7.05

Remedies. The Subsidiary Guarantors jointly and severally agree that, as between
the Guarantors and the Lenders, the obligations of Borrower under this Agreement
and the Notes, if any, may be declared to be forthwith due and payable as
provided in Section 8.01 (and shall be deemed to have become automatically due
and payable in the circumstances provided in Section 8.01) for purposes of
Section 7.01, notwithstanding any stay, injunction or other prohibition
preventing such declaration (or such obligations from becoming automatically due
and payable) as against Borrower and that, in the event of such declaration (or
such obligations being deemed to have become automatically due and payable),
such obligations (whether or not due and payable by Borrower) shall forthwith
become due and payable by the Subsidiary Guarantors for purposes of
Section 7.01.

7.06

Instrument for the Payment of Money. Each Subsidiary Guarantor hereby
acknowledges that the guarantee in this Article VII constitutes an instrument
for the payment of money, and consents and agrees that any Lender or Agent, at
its sole option, in the event of a dispute by such Subsidiary Guarantor in the
payment of any moneys due hereunder, shall have the right to bring a
motion-action under New York CPLR Section 3213.

7.07

Continuing Guarantee. The guarantee in this Article VII is a continuing
guarantee of payment, and shall apply to all Guaranteed Obligations whenever
arising.

7.08

General Limitation on Guarantee Obligations. In any action or proceeding
involving any state corporate limited partnership or limited liability company
law, or any applicable state, federal or foreign bankruptcy, insolvency,
reorganization or other law affecting the rights of creditors generally, if the
obligations of any Subsidiary Guarantor under Section 7.01 would otherwise be
held or determined to be void, voidable, invalid or unenforceable, or
subordinated to the claims of any other creditors, on account of the amount of
its liability under Section 7.01, then, notwithstanding any other provision to
the contrary, the amount of such liability shall, without any further action by
such Subsidiary Guarantor, any Loan Party or any other person, be automatically
limited and reduced to the highest amount that is valid



-95-




--------------------------------------------------------------------------------









and enforceable and not subordinated to the claims of other creditors as
determined in such action or proceeding.

7.09

Release of Guarantors. If, in compliance with the terms and provisions of the
Loan Documents, all or substantially all of the Equity Interests or property of
any Subsidiary Guarantor are sold or otherwise transferred (a “Transferred
Guarantor”) to a person or persons, none of which is Borrower or a Subsidiary,
such Transferred Guarantor shall, upon the consummation of such sale or
transfer, be released from its obligations under this Agreement (including under
Section 10.03 hereof) and its obligations to pledge and grant any Collateral
owned by it pursuant to any Security Document and, in the case of a sale of all
or substantially all of the Equity Interests of the Transferred Guarantor, the
pledge of such Equity Interests to the Collateral Agent pursuant to the Security
Agreements shall be released, and the Collateral Agent shall take such actions
and execute and deliver such documents as are necessary to effect each release
described in this Section 7.09 in accordance with the relevant provisions of the
Security Documents.

ARTICLE VIII

EVENTS OF DEFAULT

8.01

Events of Default. Upon the occurrence and during the continuance of the
following events (“Events of Default”):

(a)

default shall be made in the payment of any principal of any Loan or any
Reimbursement Obligation when and as the same shall become due and payable,
whether at the due date thereof (including the due date of any scheduled
amortization with respect to the Incremental Term Loans, if any) or at a date
fixed for prepayment (whether voluntary or mandatory) thereof or by acceleration
thereof or otherwise;

(b)

default shall be made in the payment of any interest on any Loan or any Fee or
any other amount (other than an amount referred to in paragraph (a) above) due
under any Loan Document, when and as the same shall become due and payable, and
such default shall continue unremedied for a period of three Business Days;

(c)

any representation or warranty made or deemed made in or in connection with any
Loan Document or the borrowings or issuances of Letters of Credit hereunder, or
any representation, warranty, statement or information contained in any report,
certificate, financial statement or other instrument furnished in connection
with or pursuant to any Loan Document, shall prove to have been false or
misleading in any material respect when so made, deemed made or furnished;

(d)

default shall be made in the due observance or performance by any Company of any
covenant, condition or agreement contained in Section 5.02(a) or 5.08 or in
Article VI;

(e)

default shall be made in the due observance or performance by any Company of any
covenant, condition or agreement contained in any Loan Document (other than
those specified in paragraphs (a), (b) or (d) immediately above) and such
default shall continue unremedied or shall not be waived for a period of 30 days
after written notice thereof from the Administrative Agent or any Lender to
Borrower;

(f)

any Company shall (i) fail to pay any principal or interest, regardless of
amount, due in respect of any Indebtedness (other than the Obligations), when
and as the same shall become



-96-




--------------------------------------------------------------------------------









due and payable beyond any applicable grace period, or (ii) fail to observe or
perform any other term, covenant, condition or agreement contained in any
agreement or instrument evidencing or governing any such Indebtedness if the
effect of any failure referred to in this clause (ii) is to cause, or to permit
the holder or holders of such Indebtedness or a trustee or other representative
on its or their behalf (with or without the giving of notice, the lapse of time
or both) to cause, such Indebtedness to become due prior to its stated maturity
or become subject to a mandatory offer purchase by the obligor; provided that it
shall not constitute an Event of Default pursuant to this paragraph (f) unless
the aggregate amount of all such Indebtedness referred to in clauses (i) and
(ii) exceeds $500,000 at any one time (provided that, in the case of Hedging
Obligations, the amount counted for this purpose shall be the amount payable by
all Companies if such Hedging Obligations were terminated at such time);

(g)

an involuntary proceeding shall be commenced or an involuntary petition shall be
filed in a court of competent jurisdiction seeking (i) relief in respect of any
Company, or of a substantial part of the property of any Company, under Title 11
of the Code, as now constituted or hereafter amended, or any other federal,
state or foreign bankruptcy, insolvency, receivership or similar law; (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Company or for a substantial part of the property of
any Company; or (iii) the winding-up or liquidation of any Company; and such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

(h)

any Company shall (i) voluntarily commence any proceeding or file any petition
seeking relief under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other federal, state or foreign bankruptcy,
insolvency, receivership or similar law; (ii) consent to the institution of, or
fail to contest in a timely and appropriate manner, any proceeding or the filing
of any petition described in clause (g) above; (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Company or for a substantial part of the property of
any Company; (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding; (v) make a general assignment
for the benefit of creditors; (vi) become unable, admit in writing its inability
or fail generally to pay its debts as they become due; (vii) take any action for
the purpose of effecting any of the foregoing; or (viii) wind up or liquidate;

(i)

one or more judgments, orders or decrees for the payment of money in an
aggregate amount in excess of $500,000 shall be rendered against any Company or
any combination thereof and the same shall remain undischarged, unvacated or
unbonded for a period of 30 consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to levy upon properties of any Company to enforce any such judgment;

(j)

one or more ERISA Events or noncompliance with respect to Foreign Plans shall
have occurred that, in the reasonable judgment of the Required Lenders, when
taken together with all other such ERISA Events and noncompliance with respect
to Foreign Plans that have occurred, could reasonably be expected to result in
liability of any Company and its ERISA Affiliates in an aggregate amount
exceeding $500,000 or in the imposition of a Lien on any properties of a
Company;

(k)

any security interest and Lien purported to be created by any Security Document
shall cease to be in full force and effect, or shall cease to give the
Collateral Agent, for the benefit of the Secured Parties, the Liens, rights,
powers and privileges purported to be created and granted under such Security
Document (including a perfected first priority security interest in and



-97-




--------------------------------------------------------------------------------









Lien on all of the Collateral thereunder (except as otherwise expressly provided
in such Security Document)) in favor of the Collateral Agent, or shall be
asserted by Borrower or any other Loan Party not to be a valid, perfected, first
priority (except as otherwise expressly provided in this Agreement or such
Security Document) security interest in or Lien on the Collateral covered
thereby;

(l)

any Loan Document or any material provisions thereof shall at any time and for
any reason be declared by a court of competent jurisdiction to be null and void,
or a proceeding shall be commenced by any Loan Party or any other person, or by
any Governmental Authority, seeking to establish the invalidity or
unenforceability thereof (exclusive of questions of interpretation of any
provision thereof), or any Loan Party shall repudiate or deny any portion of its
liability or obligation for the Obligations;

(m)

there shall have occurred a Change in Control;

(n)

any Company shall be prohibited or otherwise restrained from conducting the
business theretofore conducted by it in any manner that has or could reasonably
be expected to result in a Material Adverse Effect by virtue of any
determination, ruling, decision, decree or order of any court or Governmental
Authority of competent jurisdiction; or

(o)

Borrower shall make cash payments to the holders of the Senior Notes upon the
conversion of the Senior Notes in accordance with the Senior Note Agreement in
an aggregate amount, in any fiscal year, exceeding the lesser of
(i) $10.0 million and (ii) an amount equal to the sum of (A) an amount equal to
the excess, if any, of an amount equal to 25% of Excess Cash Flow for the
immediately preceding fiscal year less the aggregate amount of cash
consideration paid for repurchases of Borrower’s common stock during such fiscal
year in accordance with Section 6.08(c) plus (B) the aggregate amount of Net
Cash Proceeds received by Borrower upon the exercise of options to purchase
Borrower’s common stock pursuant to Borrower's stock option plans which are not
required to be applied to make prepayments pursuant to Section 2.09(e);

then, and in every such event (other than an event with respect to Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to Borrower, take either or both of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments and (ii) declare the Loans and Reimbursement Obligations then
outstanding to be forthwith due and payable in whole or in part, whereupon the
principal of the Loans and Reimbursement Obligations so declared to be due and
payable, together with accrued interest thereon and any unpaid accrued Fees and
all other Obligations of Borrower accrued hereunder and under any other Loan
Document, shall become forthwith due and payable, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived by Borrower and the Guarantors, anything contained herein or in any other
Loan Document to the contrary notwithstanding; and in any event, with respect to
Borrower described in paragraph (g) or (h) above, the Commitments shall
automatically terminate and the principal of the Loans and Reimbursement
Obligations then outstanding, together with accrued interest thereon and any
unpaid accrued Fees and all other Obligations of Borrower accrued hereunder and
under any other Loan Document, shall automatically become due and payable,
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived by Borrower and the Subsidiary Guarantors,
anything contained herein or in any other Loan Document to the contrary
notwithstanding.

8.02

Rescission. If at any time after termination of the Commitments or acceleration
of the maturity of the Loans, Borrower shall pay all arrears of interest and all
payments on account of principal



-98-




--------------------------------------------------------------------------------









of the Loans and Reimbursement Obligations owing by it that shall have become
due otherwise than by acceleration (with interest on principal and, to the
extent permitted by law, on overdue interest, at the rates specified herein) and
all Defaults (other than non-payment of principal of and accrued interest on the
Loans due and payable solely by virtue of acceleration) shall be remedied or
waived pursuant Section 10.02, then upon the written consent of the Required
Lenders and written notice to Borrower, the termination of the Commitments or
the acceleration and their consequences may be rescinded and annulled; but such
action shall not affect any subsequent Default or impair any right or remedy
consequent thereon. The provisions of the preceding sentence are intended merely
to bind the Lenders and the Issuing Bank to a decision that may be made at the
election of the Required Lenders, and such provisions are not intended to
benefit Borrower and do not give Borrower the right to require the Lenders to
rescind or annul any acceleration hereunder, even if the conditions set forth
herein are met.

8.03

Application of Proceeds. The proceeds received by the Collateral Agent in
respect of any sale of, collection from or other realization upon all or any
part of the Collateral pursuant to the exercise by the Collateral Agent of its
remedies shall be applied, in full or in part, together with any other sums then
held by the Collateral Agent pursuant to this Agreement, promptly by the
Collateral Agent as follows:

(a)

First, to the payment of all reasonable costs and expenses, fees, commissions
and taxes of such sale, collection or other realization including compensation
to the Collateral Agent and its agents and counsel, and all expenses,
liabilities and advances made or incurred by the Collateral Agent in connection
therewith and all amounts for which the Collateral Agent is entitled to
indemnification pursuant to the provisions of any Loan Document, together with
interest on each such amount at the highest rate then in effect under this
Agreement from and after the date such amount is due, owing or unpaid until paid
in full;

(b)

Second, to the payment of all other reasonable costs and expenses of such sale,
collection or other realization including compensation to the other Secured
Parties and their agents and counsel and all costs, liabilities and advances
made or incurred by the other Secured Parties in connection therewith, together
with interest on each such amount at the highest rate then in effect under this
Agreement from and after the date such amount is due, owing or unpaid until paid
in full;

(c)

Third, without duplication of amounts applied pursuant to clauses (a) and (b)
above, to the indefeasible payment in full in cash, pro rata, of interest and
other amounts constituting Obligations (other than principal and Reimbursement
Obligations) and any fees, premiums and scheduled periodic payments due under
Hedging Agreements constituting Secured Obligations and any interest accrued
thereon, in each case equally and ratably in accordance with the respective
amounts thereof then due and owing;

(d)

Fourth, to the indefeasible payment in full in cash, pro rata, of principal
amount of the Obligations (including Reimbursement Obligations) and any
breakage, termination or other payments under Hedging Agreements constituting
Secured Obligations and any interest accrued thereon; and

(e)

Fifth, the balance, if any, to the person lawfully entitled thereto (including
the applicable Loan Party or its successors or assigns) or as a court of
competent jurisdiction may direct.



-99-




--------------------------------------------------------------------------------









In the event that any such proceeds are insufficient to pay in full the items
described in clauses (a) through (e) of this Section 8.03, the Loan Parties
shall remain liable, jointly and severally, for any deficiency.

ARTICLE IX

THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

9.01

Appointment and Authority. Each of the Lenders and the Issuing Bank hereby
irrevocably appoints UBS AG, Stamford Branch, to act on its behalf as the
Administrative Agent and the Collateral Agent hereunder and under the other Loan
Documents and authorizes such Agents to take such actions on its behalf and to
exercise such powers as are delegated to such Agents by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Collateral Agent, the Lenders and the Issuing Bank,
and neither Borrower nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions.

9.02

Rights as a Lender. Each person serving as an Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not an Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include each person serving as an Agent hereunder in its
individual capacity. Such person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with Borrower or any Subsidiary
or other Affiliate thereof as if such person were not an Agent hereunder and
without any duty to account therefor to the Lenders.

9.03

Exculpatory Provisions. No Agent shall have any duties or obligations except
those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, no Agent:

(i)

shall be subject to any fiduciary or other implied duties, regardless of whether
a Default has occurred and is continuing;

(ii)

shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that such Agent shall not be required to take
any action that, in its judgment or the judgment of its counsel, may expose such
Agent to liability or that is contrary to any Loan Document or applicable
Requirements of Law; and

(iii)

shall, except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to Borrower or any of its Affiliates that is
communicated to or obtained by the person serving as such Agent or any of its
Affiliates in any capacity.

No Agent shall be liable for any action taken or not taken by it (x) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Section 10.02) or (y) in the absence of its own gross negligence or willful
misconduct. No Agent shall be



-100-




--------------------------------------------------------------------------------









deemed to have knowledge of any Default unless and until notice describing such
Default is given to such Agent by Borrower, a Lender or the Issuing Bank.

No Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent. Without limiting the
generality of the foregoing, the use of the term “agent” in this Agreement with
reference to the Administrative Agent or the Collateral Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term us used merely as a
matter of market custom and is intended to create or reflect only an
administrative relationship between independent contracting parties.

9.04

Reliance by Agent. Each Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper person. Each Agent also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper person, and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan, or the issuance of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the Issuing Bank, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the Issuing Bank unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the Issuing Bank prior to the making of such Loan or the issuance of such
Letter of Credit. Each Agent may consult with legal counsel (who may be counsel
for Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

9.05

Delegation of Duties. Each Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by such Agent. Each Agent and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of each Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.

9.06

Resignation of Agent. Each Agent may at any time give notice of its resignation
to the Lenders, the Issuing Bank and Borrower. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, in consultation with
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Agent gives notice of its resignation, then the retiring Agent may on
behalf of the Lenders and the Issuing Bank, appoint a successor Agent meeting
the qualifications set forth above provided that if the Agent shall notify
Borrower and the Lenders that no qualifying person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any collateral security held by the



-101-




--------------------------------------------------------------------------------









Collateral Agent on behalf of the Lenders or the Issuing Bank under any of the
Loan Documents, the retiring Collateral Agent shall continue to hold such
collateral security as nominee until such time as a successor Collateral Agent
is appointed) and (2) all payments, communications and determinations provided
to be made by, to or through an Agent shall instead be made by or to each Lender
and the Issuing Bank directly, until such time as the Required Lenders appoint a
successor Agent as provided for above in this paragraph. Upon the acceptance of
a successor’s appointment as Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Agent, and the retiring Agent shall be discharged from all
of its duties and obligations hereunder or under the other Loan Documents (if
not already discharged therefrom as provided above in this paragraph). The fees
payable by Borrower to a successor Agent shall be the same as those payable to
its predecessor unless otherwise agreed between Borrower and such successor.
After the retiring Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article IX and Section 10.03 shall continue in
effect for the benefit of such retiring Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Agent was acting as Agent.

9.07

Non-Reliance on Agent and Other Lenders. Each Lender and the Issuing Bank
acknowledges that it has, independently and without reliance upon any Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Bank also acknowledges that it will,
independently and without reliance upon any Agent or any other Lender and based
on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

9.08

No Other Duties, etc. Anything herein to the contrary notwithstanding, none of
the Bookmanagers, Arrangers, Syndication Agent or Documentation Agent listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, the Collateral Agent, a Lender or the
Issuing Bank hereunder.

ARTICLE X

MISCELLANEOUS

10.01

Notices.

(a)

Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in paragraph (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows:

(i)

if to any Loan Party, to Borrower at:

SFBC International, Inc.
11190 Biscayne Boulevard
Miami, Florida 33181
Attention: Chief Financial Officer
Telecopier No.: (305) 895-4204
Email: dnatan@SFBCI.com



-102-




--------------------------------------------------------------------------------












(ii)

if to the Administrative Agent, the Collateral Agent, Swingline Lender or
Issuing Bank, to it at:

UBS AG, Stamford Branch
677 Washington Boulevard
Stamford, Connecticut 06901
Attention: Sailoz Sikka
Telecopier No.: (203) 719-4176
Email: sailoz.sikka@ubs.com

(iii)

if to a Lender, to it at its address (or telecopier number) set forth in its
Administrative Questionnaire; and

(iv)

if to the Swingline Lender, to it at:

UBS Loan Finance LLC
677 Washington Boulevard
Stamford, Connecticut 06901
Attention: Sailoz Sikka
Telecopier No.: (203) 719-4176
Email: sailoz.sikka@ubs.com

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b)

Electronic Communications. Notices and other communications to the Lenders and
the Issuing Bank hereunder may (subject to Section 10.01(d)) be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent; provided
that the foregoing shall not apply to notices to any Lender or the Issuing Bank
pursuant to Article II if such Lender or the Issuing Bank, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, the
Collateral Agent or Borrower may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it (including as set forth in Section 10.01(d)); provided
that approval of such procedures may be limited to particular notices or
communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgment); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.



-103-




--------------------------------------------------------------------------------









(c)

Change of Address, Etc. Any party hereto may change its address or telecopier
number for notices and other communications hereunder by notice to the other
parties hereto.

(d)

Posting.  Each Loan Party hereby agrees that it will provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent pursuant to this Agreement and
any other Loan Document, including all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (i) relates to a request for a new, or a
conversion of an existing, Borrowing or other extension of credit (including any
election of an interest rate or interest period relating thereto), (ii) relates
to the payment of any principal or other amount due under this Agreement prior
to the scheduled date therefor, (iii) provides notice of any Default under this
Agreement or (iv) is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any borrowing or other extension
of credit hereunder (all such non-excluded communications, collectively, the
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format reasonably acceptable to the Administrative Agent at
juan.zuniga@ubs.com or at such other e-mail address(es) provided to Borrower
from time to time or in such other form, including hard copy delivery thereof,
as the Administrative Agent shall require. In addition, each Loan Party agrees
to continue to provide the Communications to the Administrative Agent in the
manner specified in this Agreement or any other Loan Document or in such other
form, including hard copy delivery thereof, as the Administrative Agent shall
require. Nothing in this Section 10.01 shall prejudice the right of the Agents,
any Lender or any Loan Party to give any notice or other communication pursuant
to this Agreement or any other Loan Document in any other manner specified in
this Agreement or any other Loan Document or as any such Agent shall require.

To the extent consented to by the Administrative Agent in writing from time to
time, Administrative Agent agrees that receipt of the Communications by the
Administrative Agent at its e-mail address(es) set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents; provided that Borrower shall also deliver to the
Administrative Agent an executed original of each Compliance Certificate
required to be delivered hereunder.

Each Loan Party further agrees that Administrative Agent may make the
Communications available to the Lenders by posting the Communications on
Intralinks or a substantially similar electronic transmission system (the
“Platform”). The Platform is provided “as is” and “as available.” The Agents do
not warrant the accuracy or completeness of the Communications, or the adequacy
of the Platform and expressly disclaim liability for errors or omissions in the
communications. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by any Agent in connection with the
Communications or the Platform. In no event shall the Administrative Agent or
any of its Related Parties have any liability to the Loan Parties, any Lender or
any other person for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of any Loan Party’s or the Administrative
Agent’s transmission of communications through the Internet, except to the
extent the liability of such person is found in a final non-appealable judgment
by a court of competent jurisdiction to have resulted from such person’s gross
negligence or willful misconduct.

10.02

Waivers; Amendment.

(a)

Generally. No failure or delay by any Agent, the Issuing Bank or any Lender in
exercising any right or power hereunder or under any other Loan Document shall
operate as a waiver



-104-




--------------------------------------------------------------------------------









thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of each Agent, the Issuing Bank and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
this Section 10.02, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
any Agent, any Lender or the Issuing Bank may have had notice or knowledge of
such Default at the time. No notice or demand on Borrower in any case shall
entitle Borrower to any other or further notice or demand in similar or other
circumstances.

(b)

Required Consents. Subject to Section 10.02(c), (d) and (e), neither this
Agreement nor any other Loan Document nor any provision hereof or thereof may be
waived, amended, supplemented or modified except, in the case of this Agreement,
pursuant to an agreement or agreements in writing entered into by Borrower and
the Required Lenders or, in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by the Administrative Agent, the
Collateral Agent (in the case of any Security Document) and the Loan Party or
Loan Parties that are party thereto, in each case with the written consent of
the Required Lenders; provided that no such agreement shall be effective if the
effect thereof would:

(i)

increase the Commitment of any Lender without the written consent of such Lender
(it being understood that no amendment, modification, termination, waiver or
consent with respect to any condition precedent, covenant or Default shall
constitute an increase in the Commitment of any Lender);

(ii)

reduce the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon (other than interest pursuant to Section 2.06(c)), or reduce
any Fees payable hereunder, or change the form or currency of payment of any
Obligation, without the written consent of each Lender directly affected thereby
(it being understood that any amendment or modification to the financial
definitions in this Agreement shall not constitute a reduction in the rate of
interest for purposes of this clause (ii));

(iii)

(A) change the scheduled final maturity of any Loan, or any scheduled date of
payment of or the installment otherwise due on the principal amount of any
Incremental Term Loan, (B) postpone the date for payment of any Reimbursement
Obligation or any interest or fees payable hereunder, (C) change the amount of,
waive or excuse any such payment (other than waiver of any increase in the
interest rate pursuant to Section 2.06(c)), or (D) postpone the scheduled date
of expiration of any Commitment or any Letter of Credit beyond the Revolving
Maturity Date, in any case, without the written consent of each Lender directly
affected thereby;

(iv)

increase the maximum duration of Interest Periods hereunder, without the written
consent of each Lender directly affected thereby;

(v)

permit the assignment or delegation by Borrower of any of its rights or
obligations under any Loan Document, without the written consent of each Lender;

(vi)

release all or substantially all of the Subsidiary Guarantors from their
Guarantee (except as expressly provided in Article VII), or limit their
liability in respect of such Guarantee, without the written consent of each
Lender;



-105-




--------------------------------------------------------------------------------









(vii)

release all or a substantial portion of the Collateral from the Liens of the
Security Documents or alter the relative priorities of the Secured Obligations
entitled to the Liens of the Security Documents, in each case without the
written consent of each Lender (it being understood that additional Classes of
Loans consented to by the Required Lenders may be equally and ratably secured by
the Collateral with the then existing Secured Obligations under the Security
Documents);

(viii)

change Section 2.13(b), (c) or (d) in a manner that would alter the pro rata
sharing of payments or setoffs required thereby or any other provision in a
manner that would alter the pro rata allocation among the Lenders of Loan
disbursements, including the requirements of Sections 2.02(a), 2.16(d) and
2.17(d), without the written consent of each Lender directly affected thereby;

(ix)

change any provision of this Section 10.02(b) or Section 10.02(c) or (d),
without the written consent of each Lender directly affected thereby (except for
additional restrictions on amendments or waivers for the benefit of Lenders of
additional Classes of Loans consented to by the Required Lenders);

(x)

change the percentage set forth in the definition of “Required Lenders,”
“Required Class Lenders,” “Required Revolving Lenders” or any other provision of
any Loan Document (including this Section) specifying the number or percentage
of Lenders (or Lenders of any Class) required to waive, amend or modify any
rights thereunder or make any determination or grant any consent thereunder,
without the written consent of each Lender (or each Lender of such Class, as the
case may be), other than to increase such percentage or number or to give any
additional Lender or group of Lenders such right to waive, amend or modify or
make any such determination or grant any such consent;

(xi)

change the application of prepayments as among or between Classes under
Section 2.09(h), without the written consent of the Required Class Lenders of
each Class that is being allocated a lesser prepayment as a result thereof (it
being understood that the Required Lenders may waive, in whole or in part, any
prepayment so long as the application, as between Classes, of any portion of
such prepayment that is still required to be made is not changed and, if
additional Classes of term loans under this Agreement consented to by the
Required Lenders are made, such new term loans may be included on a pro rata
basis in the various prepayments required pursuant to Section 2.09(h));

(xii)

change or waive the application of prepayments of Incremental Term Loans of any
Class set forth in Section 2.09(h) to the remaining scheduled amortization
payments to be made with respect thereto, without the written consent of the
Required Class Lenders of such Class;

(xiii)

change or waive any provision of Article X as the same applies to any Agent, or
any other provision hereof as the same applies to the rights or obligations of
any Agent, in each case without the written consent of such Agent;

(xiv)

change or waive any obligation of the Lenders relating to the issuance of or
purchase of participations in Letters of Credit, without the written consent of
the Administrative Agent and the Issuing Bank;

(xv)

change or waive any provision hereof relating to Swingline Loans (including the
definition of “Swingline Commitment”), without the written consent of the
Swingline Lender;



-106-




--------------------------------------------------------------------------------









(xvi)

expressly change or waive any condition precedent in Section 4.02 to any
Revolving Borrowing without the written consent of the Required Revolving
Lenders;

provided, further, that any waiver, amendment or modification prior to the
completion of the primary syndication (as determined by the Arranger) may not be
effected without the written consent of the Arranger.

(c)

Collateral. Without the consent of any other person, the applicable Loan Party
or Parties and the Administrative Agent and/or Collateral Agent may (in its or
their respective sole discretion, or shall, to the extent required by any Loan
Document) enter into any amendment or waiver of any Loan Document, or enter into
any new agreement or instrument, to effect the granting, perfection, protection,
expansion or enhancement of any security interest in any Collateral or
additional property to become Collateral for the benefit of the Secured Parties,
or as required by local law to give effect to, or protect any security interest
for the benefit of the Secured Parties, in any property or so that the security
interests therein comply with applicable Requirements of Law.

(d)

Dissenting Lenders. If, in connection with any proposed change, waiver,
discharge or termination of the provisions of this Agreement as contemplated by
Section 10.02(b), the consent of the Required Lenders is obtained but the
consent of one or more of such other Lenders whose consent is required is not
obtained, then Borrower shall have the right to replace all, but not less than
all, of such non-consenting Lender or Lenders (so long as all non-consenting
Lenders are so replaced) with one or more persons pursuant to Section 2.15 so
long as at the time of such replacement each such new Lender consents to the
proposed change, waiver, discharge or termination.

(e)

Refinanced Term Loans. In addition, notwithstanding the foregoing, this
Agreement may be amended with the written consent of the Administrative Agent,
Borrower and the Lenders providing the relevant Replacement Term Loans (as
defined below) to permit the refinancing of all outstanding Incremental Term
Loans (“Refinanced Term Loans”) with a replacement “C” term loan tranche
hereunder which shall constitute Incremental Term Loans hereunder (“Replacement
Term Loans”); provided that (a) the aggregate principal amount of Replacement
Term Loans shall not exceed the aggregate principal amount of Refinanced Term
Loans, (b) the Applicable Margin for Replacement Term Loans shall not be higher
than the Applicable Margin for Refinanced Term Loans, (c) the weighted average
life to maturity of Replacement Term Loans shall not be shorter than the
weighted average life to maturity of Refinanced Term Loans at the time of such
refinancing and (d) all other terms applicable to Replacement Term Loans shall
be substantially identical to, or less favorable to the Lenders providing
Replacement Term Loans than, those applicable to Refinanced Term Loans, except
to the extent necessary to provide for covenants and other terms applicable to
any period after the Final Maturity Date in effect immediately prior to such
refinancing.

10.03

Expenses; Indemnity; Damage Waiver.

(a)

Costs and Expenses. Borrower shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent, the Collateral Agent and their respective
Affiliates (including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent and/or the Collateral Agent) in connection with the
syndication of the credit facilities provided for herein (including the
obtaining and maintaining of CUSIP numbers for the Loans), the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder, (iii) all out-of-pocket expenses incurred by the
Administrative



-107-




--------------------------------------------------------------------------------









Agent, the Collateral Agent, any Lender or the Issuing Bank (including the fees,
charges and disbursements of any counsel for the Administrative Agent, the
Collateral Agent, any Lender or the Issuing Bank), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section 10.03, or
(B) in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit and
(iv) all documentary and similar taxes and charges in respect of the Loan
Documents.

(b)

Indemnification by Borrower. Borrower shall indemnify the Administrative Agent
(and any sub-agent thereof), the Collateral Agent (and any sub-agent thereof)
each Lender and the Issuing Bank, and each Related Party of any of the foregoing
persons (each such person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee) incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by Borrower or any other Loan Party arising out
of, in connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the Issuing
Bank to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or Release or
threatened Release of Hazardous Materials on, at, under or from any property
owned, leased or operated by any Company at any time, any violation of,
noncompliance with, or liability or obligation under, any Environmental Laws,
any orders, requirements or demands of Governmental Authorities relating to any
Environmental Laws or Environmental Permits, or any Environmental Claim related
in any way to any Company, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by
Borrower or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by
Borrower or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
Borrower or such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction.

(c)

Reimbursement by Lenders. To the extent that Borrower for any reason fails to
indefeasibly pay any amount required under paragraph (a) or (b) of this
Section 10.03 to be paid by it to the Administrative Agent (or any sub-agent
thereof), the Collateral Agent, the Swingline Lender, the Issuing Bank or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), the Collateral Agent (or any
sub-agent thereof), the Issuing Bank, the Swingline Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent), the
Collateral Agent (or any sub-agent thereof), the Swingline Lender or the Issuing
Bank in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), the
Collateral Agent (or any sub-agent thereof), the Swingline Lender or Issuing
Bank in connection with such capacity. The obligations of the Lenders under this
paragraph (c) are subject to the provisions of Section 2.13. For purposes
hereof, a Lender’s “pro rata



-108-




--------------------------------------------------------------------------------









share” shall be determined based upon its share of the sum of the total
Revolving Exposure, outstanding Incremental Term Loans and unused Commitments at
the time.

(d)

Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Requirements of Law, no Loan Party shall assert, and each Loan Party
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in
paragraph (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

(e)

Payments. All amounts due under this Section shall be payable not later than
three Business Days after demand therefor.

10.04

Successors and Assigns.

(a)

Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that Borrower may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent, the Collateral Agent, the Issuing
Lender, the Swingline Lender and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Eligible Assignee in accordance with the provisions of paragraph (b) of this
Section 10.04, (ii) by way of participation in accordance with the provisions of
paragraph (d) of this Section 10.04 or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of paragraph (f) of this Section
(and any other attempted assignment or transfer by Borrower or any Lender shall
be null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the other Indemnitees) any legal or equitable right, remedy
or claim under or by reason of this Agreement.

(b)

Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that

(i)

except in the case of any assignment made in connection with the primary
syndication of the Commitment and Loans by the Arranger or an assignment of the
entire remaining amount of the assigning Lender’s Commitment and the Loans at
the time owing to it or in the case of an assignment to a Lender or an Affiliate
of a Lender or an Approved Fund with respect to a Lender, the aggregate amount
of the Commitment (which for this purpose includes Loans outstanding thereunder)
or, if the applicable Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date) shall not
be less than $2.5 million, in the case of any assignment in respect of Revolving
Loans and/or Revolving Commitments, or $1.0 million, in the case of any
assignment in respect of Incremental Term Loans and/or Incremental Term Loan
Commitments, unless each of the Administrative Agent and, so long as no Default
has occurred



-109-




--------------------------------------------------------------------------------









and is continuing, Borrower otherwise consent (each such consent not to be
unreasonably withheld or delayed);

(ii)

each partial assignment shall be made as an assignment of a proportionate part
of all the assigning Lender’s rights and obligations under this Agreement with
respect to the Loan or the Commitment assigned, except that this clause (ii)
shall not prohibit any Lender from assigning all or a portion of its rights and
obligations among separate tranches on a non-pro rata basis; and

(iii)

the parties to each assignment shall execute and deliver to the Administrative
Agent an Assignment and Assumption, together with a processing and recordation
fee of $3,500, and the Eligible Assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 10.04, from and after the effective date
specified in each Assignment and Assumption, the Eligible Assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.11, 2.12, 2.14 and 10.03 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this
Section 10.04.

(c)

Register. The Administrative Agent, acting solely for this purpose as an agent
of Borrower, shall maintain at one of its offices in Stamford, Connecticut a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and Borrower, the Administrative Agent, the
Issuing Bank and the Lenders may treat each person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by Borrower, the Issuing Bank, the Collateral Agent,
the Swingline Lender and any Lender (with respect to its own interest only), at
any reasonable time and from time to time upon reasonable prior notice.

(d)

Participations. Any Lender may at any time, without the consent of, or notice
to, Borrower, the Administrative Agent, the Issuing Bank or the Swingline Lender
sell participations to any person (other than a natural person or Borrower or
any of Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) Borrower, the
Administrative Agent and the Lenders and Issuing Bank shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.



-110-




--------------------------------------------------------------------------------









Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in
clause (i), (ii) or (iii) of the first proviso to Section 10.02(b) that affects
such Participant. Subject to paragraph (e) of this Section, Borrower agrees that
each Participant shall be entitled to the benefits of Sections 2.11, 2.12 and
2.14 (subject to the requirements of those Sections) to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.13 as though
it were a Lender.

(e)

Limitations on Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 2.11, 2.12 and 2.14 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with Borrower’s prior written consent.

(f)

Certain Pledges. Any Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement to secure obligations
of such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto. In the case of any Lender that is
a fund that invests in bank loans, such Lender may, without the consent of
Borrower or the Administrative Agent, collaterally assign or pledge all or any
portion of its rights under this Agreement, including the Loans and Notes or any
other instrument evidencing its rights as a Lender under this Agreement, to any
holder of, trustee for, or any other representative of holders of, obligations
owed or securities issued, by such fund, as security for such obligations or
securities.

10.05

Survival of Agreement. All covenants, agreements, representations and warranties
made by the Loan Parties in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Agents, the Issuing Bank or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding and so long as the Commitments have not
expired or terminated. The provisions of Sections 2.11, 2.13, 2.14 and Article X
shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby, the repayment of the Loans, the payment
of the Reimbursement Obligations, the expiration or termination of the Letters
of Credit and the Commitments or the termination of this Agreement or any
provision hereof.

10.06

Counterparts; Integration; Effectiveness; Electronic Execution.

(a)

Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent, constitute the entire contract among the parties relating
to the subject matter hereof



-111-




--------------------------------------------------------------------------------









(b)

and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopier shall be effective as delivery of
a manually executed counterpart of this Agreement.

(b)

Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Requirement of Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

10.07

Severability. Any provision of this Agreement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

10.08

Right of Setoff. If an Event of Default shall have occurred and be continuing,
each Lender, the Issuing Bank, and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable Requirements of Law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held and other obligations (in whatever currency) at any time owing
by such Lender, the Issuing Bank or any such Affiliate to or for the credit or
the account of Borrower or any other Loan Party against any and all of the
obligations of Borrower or such Loan Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender or the Issuing Bank,
irrespective of whether or not such Lender or the Issuing Bank shall have made
any demand under this Agreement or any other Loan Document and although such
obligations of Borrower or such Loan Party may be contingent or unmatured or are
owed to a branch or office of such Lender or the Issuing Bank different from the
branch or office holding such deposit or obligated on such indebtedness. The
rights of each Lender, the Issuing Bank and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the Issuing Bank or their respective
Affiliates may have. Each Lender and the Issuing Bank agrees to notify Borrower
and the Administrative Agent promptly after any such setoff and application;
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

10.09

Governing Law; Jurisdiction; Consent to Service of Process.

(a)

Governing Law. This Agreement and the rights and obligations of the parties
under this Agreement shall be construed in accordance with and governed by the
law of the State of New York.

(b)

Submission to Jurisdiction. Each Loan Party hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to any Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding



-112-




--------------------------------------------------------------------------------









may be heard and determined in such New York State court or, to the fullest
extent permitted by applicable law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Administrative Agent, the Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against any Loan Party or its
properties in the courts of any jurisdiction.

(c)

Waiver of Venue. Each Loan Party hereby irrevocably and unconditionally waives,
to the fullest extent permitted by applicable Requirements of Law, any objection
which it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in Section 10.09(b). Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
Requirements of Law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

(d)

Service of Process. Each party hereto irrevocably consents to service of process
in any action or proceeding arising out of or relating to any Loan Document, in
the manner provided for notices (other than telecopier) in Section 10.01.
Nothing in this Agreement or any other Loan Document will affect the right of
any party hereto to serve process in any other manner permitted by applicable
Requirements of Law.

10.10

Waiver of Jury Trial. Each Loan Party hereby waives, to the fullest extent
permitted by applicable Requirements of Law, any right it may have to a trial by
jury in any legal proceeding directly or indirectly arising out of or relating
to this Agreement, any other Loan Document or the transactions contemplated
hereby (whether based on contract, tort or any other theory). Each party hereto
(a) certifies that no representative, agent or attorney of any other party has
represented, expressly or otherwise, that such other party would not, in the
event of litigation, seek to enforce the foregoing waiver and (b) acknowledges
that it and the other parties hereto have been induced to enter into this
Agreement by, among other things, the mutual waivers and certifications in this
Section.

10.11

Headings. Article and Section headings and the Table of Contents used herein are
for convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

10.12

Treatment of Certain Information; Confidentiality. Each of the Administrative
Agent, the Lenders and the Issuing Bank agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, advisors and other representatives (it
being understood that the persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Requirements of Law or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section 10.12, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to Borrower and its obligations or (iii) any rating agency
for the purpose of obtaining a credit rating applicable to any Lender, (g) with
the consent of Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a



-113-




--------------------------------------------------------------------------------









breach of this Section or (y) becomes available to the Administrative Agent, any
Lender, the Issuing Bank or any of their respective Affiliates on a
nonconfidential basis from a source other than Borrower. For purposes of this
Section, “Information” means all information received from Borrower or any of
its Subsidiaries relating to Borrower or any of its Subsidiaries or any of their
respective businesses, other than any such information that is available to the
Administrative Agent, any Lender or the Issuing Bank on a nonconfidential basis
prior to disclosure by Borrower or any of its Subsidiaries; provided that, in
the case of information received from Borrower or any of its Subsidiaries after
the date hereof, such information is clearly identified at the time of delivery
as confidential. Any person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such person has exercised the same degree of
care to maintain the confidentiality of such Information as such person would
accord to its own confidential information.

10.13

USA PATRIOT Act Notice. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies Borrower that pursuant to the requirements of the USA
PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies Borrower, which information includes the name, address and tax
identification number of Borrower and other information regarding Borrower that
will allow such Lender or the Administrative Agent, as applicable, to identify
Borrower in accordance with the Act. This notice is given in accordance with the
requirements of the Act and is effective as to the Lenders and the
Administrative Agent.

10.14

Interest Rate Limitation. Notwithstanding anything herein to the contrary, if at
any time the interest rate applicable to any Loan, together with all fees,
charges and other amounts which are treated as interest on such Loan under
applicable Requirements of Law (collectively, the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable Requirements of Law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section shall be cumulated and the interest and
Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by such Lender.

10.15

Lender Addendum. Each Lender to become a party to this Agreement on the date
hereof shall do so by delivering to the Administrative Agent a Lender Addendum
duly executed by such Lender, Borrower and the Administrative Agent.

10.16

Effect of Amendment and Restatement of the Existing Credit Agreement. On the
Effective Date, the Existing Credit Agreement shall be amended, restated and
superseded in its entirety. The parties hereto acknowledge and agree that (a)
this Agreement and the other Loan Documents, whether executed and delivered in
connection herewith or otherwise, do not constitute a novation, payment and
reborrowing, or termination of the “Obligations” (as defined in the Existing
Credit Agreement) under the Existing Credit Agreement as in effect prior to the
Effective Date and (b) such “Obligations” are in all respects continuing (as
amended and restated hereby) with only the terms thereof being modified as
provided in this Agreement.

10.17

Special Provisions.

(a)

.On the Effective Date, each Revolving Lender that is not party to the Existing
Credit Agreement and each Lender whose Revolving Commitment exceeds its
Revolving Commitment (as



-114-




--------------------------------------------------------------------------------









defined in the Existing Credit Agreement) under the Existing Credit Agreement
shall be deemed to have purchased the Revolving Commitments of each Lender whose
Revolving Commitment is less than its Revolving Commitment (as defined in the
Existing Credit Agreement) under the Existing Credit Agreement and/or increased
its Revolving Commitment such that the Revolving Commitment of each relevant
Lender will be as set forth in the Lender Addendum for such Lender. Each such
Lender agrees that the provisions of Section [2] of the form of Assignment and
Acceptance, attached hereto as Exhibit B, shall apply to it mutatis mutandis.

(b)

The Lenders (which are Revolving Lenders under the Existing Credit Agreement)
hereby waive any requirements for notice of prepayment, commitment terminations,
minimum amounts of prepayments of Revolving Loans (as defined in the Existing
Credit Agreement), ratable reductions of Revolving Commitments (as defined in
the Existing Credit Agreement) and ratable payments on account of the principal
or interest of any Revolving Loan (as defined in the Existing Credit Agreement)
under the Existing Credit Agreement to the extent such prepayment, reductions or
payments are required pursuant to Section 4.01(e).

(c)

The Lenders (which are Term Lenders under the Existing Credit Agreement) hereby
waive any requirements for notice of prepayment, minimum amounts of prepayments
of Existing Term Loans and ratable payments on account of the principal or
interest of any Existing Term Loan under the Existing Credit Agreement to the
extent such prepayment, reductions or payments are required pursuant to
Section 4.01(e).

(d)

The Revolving Lenders hereby confirm that, from and after the Effective Date,
all participations of the Revolving Lenders in respect of Letters of Credit
outstanding hereunder pursuant to Section 3.07(a) shall be based upon the
Revolving Percentages of the Lenders (after giving effect to this Agreement).

[Signature Pages Follow]






-115-




--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

SFBC INTERNATIONAL INC.

By:

__________________________________

Name:

David Natan

Title:

Secretary

11190 BISCAYNE, LLC




By: SFBC International, Inc., as its sole member

By:

__________________________________

Name:

David Natan

Title:

Secretary

CLINICAL PHARMACOLOGY INTERNATIONAL, INC.

SFBC FT. MYERS, INC.

SFBC ANALYTICAL LABORATORIES, INC.

SFBC NEW DRUG SERVICES, INC.

SOUTH FLORIDA KINETICS, INC.

SFBC TAYLOR TECHNOLOGY, INC.

SFBC SUB 2004, INC.

By:

__________________________________

Name:

David Natan

Title:

Secretary

PHARMANET, INC.

PHARMANET (D.C.), INC.

PHARMANET (C.A.), INC.

PHARMANET, INC., a Pennsylvania corporation

PHARMANET (I.L.), INC.

PHARMASITE, INC.

PHARMANET (NC), INC.

PHARMANET (P.A.), INC.

PHARMA HOLDINGS, INC.

By:

__________________________________

Name:

John P. Hamill

Title:

Vice President and Chief Financial Officer



S-1




--------------------------------------------------------------------------------









PHARMANET, LLC




By: PharmaNet, Inc., a Pennsylvania corporation, as its managing member

By:

__________________________________

Name:

John P. Hamill

Title:

Vice President and Chief Financial Officer




By: PharmaNet (C.A.), Inc., as its managing member

By:

__________________________________

Name:

John P. Hamill

Title:

Vice President and Chief Financial Officer

PHARMASOFT, LLC




By: PharmaNet, LLC, as its sole member

By:

__________________________________

Name:

John P. Hamill

Title:

Vice President and Chief Financial Office

SEARENTO TRUST, LLC




By: SFBC International, Inc., as its sole member

By:

__________________________________

Name:

David Natan

Title:

Vice President of Finance



S-2




--------------------------------------------------------------------------------









UBS SECURITIES LLC, as Arranger

By:

__________________________________
Name:

Title:

By:

__________________________________
Name:

Title:

UBS AG, STAMFORD BRANCH, as Issuing Bank, Administrative Agent and Collateral
Agent

By:

__________________________________
Name:




Title:




By:

__________________________________
Name:




Title:






S-3




--------------------------------------------------------------------------------









UBS AG, LOAN FINANCE LLC, as Swingline Lender

By:

__________________________________
Name:




Title:




By:

__________________________________
Name:




Title:






S-4




--------------------------------------------------------------------------------









GENERAL ELECTRIC CAPITAL CORPORATION, as Syndication Agent

By:

__________________________________
Name:




Title:






S-5




--------------------------------------------------------------------------------









SOVEREIGN BANK, as Documentation Agent

By:

__________________________________
Name:




Title:









S-6




--------------------------------------------------------------------------------









Annex I

APPLICABLE MARGIN FOR REVOLVING LOANS AND SWINGLINE LOANS




Total Leverage Ratio

Applicable Margin for Revolving Loans

Eurodollar Loans


ABR Loans

≥ 4.00 to 1.00

2.25%

1.25%

< 4.00 to 1.00 and ≥ 3.50 to 1.00

2.00%

1.00%

< 3.50 to 1.00

1.75%

0.75%

Changes in the Applicable Margin resulting from changes in the Total Leverage
Ratio shall become effective on the date (the “Adjustment Date”) on which
financial statements are delivered to the Lenders pursuant to Section 5.01 (but
in any event not later than the date such financial statements are due pursuant
to Section 5.01) and shall remain in effect until the next change to be effected
pursuant to this paragraph. If any financial statements referred to above are
not delivered within the time periods specified above, then, until such
financial statements are delivered, the Total Leverage Ratio as at the end of
the fiscal period that would have been covered thereby shall for the purposes of
this definition be deemed to be greater than 4.00 to 1.00. In addition, at all
times while an Event of Default shall have occurred and be continuing, the Total
Leverage Ratio shall for the purposes of determining the Applicable Margin be
deemed to be greater than 4.00 to 1.00. Each determination of the Total Leverage
Ratio pursuant hereto shall be made for the periods and in the manner
contemplated by Section 6.10(a).

APPLICABLE FEE

Available Commitment

Applicable Fee

≥ 50%

0.75%

< 50%

0.50%




On any date, the “Available Commitment” under the revolving credit facility
shall be a percentage equal to (a) the total Revolving Commitments of all
Revolving Lenders in effect on such date minus the total Revolving Exposure of
all Revolving Lenders on such date divided by (b) the total Revolving
Commitments of all Revolving Lenders in effect on such date.







